Exhibit 10.1

EXECUTION COPY

AGREEMENT AND PLAN OF MERGER

by and among

INFOR (US), INC.,

GT TOPCO, LLC,

APOLLO ACQUISITION SUB, INC.,

GT NEXUS, INC.

and

WARBURG PINCUS EQUITY PARTNERS LIQUIDATING TRUST,

as Seller Representative

August 10, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I THE MERGER

     2   

1.1

 

The Merger

     2   

1.2

 

Closing

     2   

1.3

 

Effect of the Merger

     3   

1.4

 

Certificate of Incorporation and Bylaws

     3   

1.5

 

Directors and Officers

     4   

1.6

 

Effect of Merger on the Capital Stock of the Constituent Corporations and
Company Options

     4   

1.7

 

Dissenting Shares

     6   

1.8

 

Mechanics of Exchange

     7   

1.9

 

Calculation of Merger Consideration

     9   

1.10

 

Taking of Necessary Action; Further Action

     14   

1.11

 

Equity Rollover

     14   

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     15   

2.1

 

Organization of the Company

     15   

2.2

 

Company Capital Structure

     16   

2.3

 

Subsidiaries

     17   

2.4

 

Authority; Requisite Stockholder Approval

     18   

2.5

 

No Conflict

     18   

2.6

 

Governmental Consents

     19   

2.7

 

Company Financial Statements; Accounts Receivable

     19   

2.8

 

No Undisclosed Liabilities

     20   

2.9

 

No Changes

     20   

2.10

 

Compliance with Laws

     20   

2.11

 

Permits

     22   

2.12

 

Actions; Orders

     22   

2.13

 

Contracts

     22   

2.14

 

Related Party Transactions

     25   

2.15

 

Intellectual Property

     25   

2.16

 

Real Property; Absence of Liens on Tangible Property

     27   

2.17

 

Tax Matters

     28   

2.18

 

Employee Benefit Plans and Compensation

     29   

2.19

 

Employment and Labor Matters

     31   

2.20

 

Insurance

     33   

2.21

 

Brokers’ Fees

     33   

2.22

 

Environmental

     33   

2.23

 

Customers and Suppliers

     33   

2.24

 

Exclusivity of Representations

     34   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

ARTICLE III REPRESENTATION AND WARRANTIES OF PARENT, GT TOPCO AND MERGER SUB

     34   

3.1

 

Organization

     34   

3.2

 

Authority

     34   

3.3

 

No Conflict

     35   

3.4

 

Governmental Consents

     35   

3.5

 

Actions; Orders

     36   

3.6

 

Brokers’ Fees

     36   

3.7

 

Availability of Funds; Financial Statements

     36   

3.8

 

GT Topco

     36   

3.9

 

Debt Financing

     36   

3.10

 

Solvency

     37   

3.11

 

Independent Investigation

     38   

ARTICLE IV COVENANTS AND AGREEMENTS

     39   

4.1

 

Conduct of Business of the Company

     39   

4.2

 

No Solicitation of Acquisition Proposals

     42   

4.3

 

Stockholder Vote

     43   

4.4

 

Access to Information

     44   

4.5

 

Public Disclosure

     44   

4.6

 

Reasonable Best Efforts

     45   

4.7

 

Antitrust Filings

     45   

4.8

 

Notification of Certain Matters

     47   

4.9

 

Post-Closing Employee Matters

     48   

4.10

 

Directors’ and Officers’ Indemnification

     49   

4.11

 

Debt Financing

     51   

4.12

 

Debt Financing Cooperation

     53   

4.13

 

Termination of Stockholders Agreements; Repayment of Loans

     54   

ARTICLE V CONDITIONS TO THE MERGER

     55   

5.1

 

Conditions to the Obligations of Each Party to Effect the Merger

     55   

5.2

 

Additional Conditions to the Obligations of Parent, GT Topco and Merger Sub

     55   

5.3

 

Additional Conditions to the Obligations of the Company

     57   

ARTICLE VI TERMINATION, AMENDMENT AND WAIVER

     57   

6.1

 

Termination

     57   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

6.2

 

Effect of Termination

     58   

6.3

 

Amendment

     59   

6.4

 

Extension; Waiver

     59   

ARTICLE VII GENERAL PROVISIONS

     59   

7.1

 

Survival of Representations, Warranties, Covenants and Agreements

     59   

7.2

 

Notices

     60   

7.3

 

Interpretation

     61   

7.4

 

Assignment

     62   

7.5

 

Entire Agreement

     62   

7.6

 

Third Party Beneficiaries

     62   

7.7

 

Expenses

     63   

7.8

 

Obligations of Merger Sub

     63   

7.9

 

Severability

     63   

7.10

 

Remedies

     63   

7.11

 

Governing Law

     64   

7.12

 

Consent to Jurisdiction

     64   

7.13

 

WAIVER OF JURY TRIAL

     65   

7.14

 

Seller Representative

     65   

7.15

 

Waiver of Conflicts Regarding Representation

     67   

7.16

 

Financing Sources

     68   

7.17

 

Counterparts

     68   

 

-iii-



--------------------------------------------------------------------------------

INDEX OF ANNEXES

 

Annex

  

Description

Annex A

   Defined Terms

Annex B

   Form of Escrow Agreement

Annex C

   Accounting Principles

Annex D

   Form of Stockholder Written Consent

Annex E

   List of Jurisdictions

Annex F

   Net Working Capital

Annex G

   Knowledge

Annex H

   Form of FIRPTA Certificate

Annex I

   Form of Letter of Transmittal

 

-iv-



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of August 10, 2015 by and among Infor (US), Inc., a Delaware corporation
(“Parent”), GT Topco, LLC, a Delaware limited liability company (“GT Topco”),
Apollo Acquisition Sub, Inc., a Delaware corporation and a wholly owned
subsidiary of GT Topco (“Merger Sub”), GT Nexus, Inc., a Delaware corporation
(the “Company”), and Warburg Pincus Equity Partners Liquidating Trust, as Seller
Representative (the “Seller Representative”). Capitalized terms in this
Agreement have the respective meanings ascribed to them in this Agreement or in
Annex A.

RECITALS

A. Each of Parent, GT Topco, Merger Sub and the Company believe it is in the
best interests of each such company and its respective stockholders that Parent
acquire the Company through the statutory merger of Merger Sub with and into the
Company, with the Company as the surviving corporation (the “Merger”), upon the
terms and subject to the conditions set forth in this Agreement.

B. Pursuant to the Merger, among other things, all of the outstanding Company
Capital Stock (other than the Rollover Shares), Company Warrants and Company
Options shall be converted into the right to receive the consideration set forth
herein.

C. Concurrently with the execution of this Agreement, and as a condition and
inducement to Parent’s willingness to enter into this Agreement, (i) certain
Stockholders have entered into a Stockholder Support Agreement (the “Stockholder
Support Agreement”), containing various covenants, agreements and releases set
forth therein, and (ii) certain Stockholders (the “Initial Rollover
Participants”) have entered into the Stock Rollover and Equity Purchase
Agreement (the “Rollover Agreement”) pursuant to which such stockholders have
agreed, subject to the terms and conditions therein, to contribute to GT Topco
in exchange for equity interests in GT Topco shares of Company Capital Stock
that otherwise would be cancelled in the Merger and converted into the right to
receive, when combined with other amounts that certain Optionholders and
management of the Company will invest in GT Topco immediately prior to, and
subject to the occurrence of, the Effective Time on the Closing Date,
$125,000,000 of the Merger Consideration pursuant to this Agreement.

D. After the execution of this Agreement, the Company will give (i) the
Stockholders that are “accredited investors” (within the meaning of the
Securities Act of 1933) as evidenced by investor suitability questionnaires
received by Parent prior to the Closing (other than the Initial Rollover
Participants), (ii) the individuals who are receiving success bonuses as a
result of the Merger and who are “accredited investors”, as evidenced by
investor suitability questionnaires received by Parent prior to closing and
(iii) certain Optionholders who are “accredited investors”, based on investor
suitability questionnaires received by Parent prior to closing, collectively the
“Additional Rollover Participants”), the opportunity to execute and deliver a
joinder to the Rollover Agreement to Parent and GT Topco, pursuant to which such
Additional Rollover Participants would agree, subject to the terms and
conditions set forth



--------------------------------------------------------------------------------

therein, to contribute shares of Company Capital Stock to GT Topco or would to
contribute cash and/or certain shares of Company Capital Stock to GT Topco in
exchange for equity interests of GT Topco and that any such shares and cash so
contributed by such Stockholders and such Rollover Individuals would, when so
contributed, reduce the aggregate number of shares of Company Capital Stock to
be contributed to GT Topco by the Initial Rollover Participants pursuant to the
Rollover Agreement.

E. The parties desire to make certain representations, warranties, covenants and
other agreements in connection with the Merger.

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
promises set forth herein, the mutual benefits to be gained by the performance
thereof, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereby
agree as follows:

ARTICLE I

THE MERGER

1.1 The Merger. At the Effective Time and upon the terms and subject to the
conditions of this Agreement, and applicable provisions of the General
Corporation Law of the State of Delaware, as amended (the “DGCL”), Merger Sub
shall be merged with and into the Company, the separate corporate existence of
Merger Sub shall cease, and the Company shall continue as the surviving
corporation and as an indirect Subsidiary of Parent and a direct wholly owned
Subsidiary of GT Topco. The surviving corporation after the Merger is sometimes
referred to herein as the “Surviving Corporation.”

1.2 Closing.

(a) Subject to the satisfaction or, if permissible, waiver of the conditions set
forth in Article V, the closing of the Merger (the “Closing”) will take place as
promptly as practicable after the execution and delivery of this Agreement by
the parties hereto, but no earlier than the later of (i) five Business Days
following satisfaction or waiver of the conditions set forth in Article V (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the fulfillment or waiver of those conditions) and (ii) 30 days
from the date hereof, at the offices of Wilson Sonsini Goodrich & Rosati,
Professional Corporation, One Market Plaza, Spear Tower, Suite 3300, San
Francisco, California, 94105, unless another time and/or place is mutually
agreed upon in writing by Parent and the Company. The date upon which the
Closing actually occurs shall be referred to herein as the “Closing Date.”

(b) At the Closing: (i) the parties hereto shall cause a Certificate of Merger,
in a form reasonably satisfactory to Parent and the Company, to be filed with
the Secretary of State of the State of Delaware (the “Certificate of Merger”),
in accordance with the applicable provisions of the DGCL; (ii) Parent shall
deposit or shall cause to be deposited (which may include causing the Company to
deposit an amount that shall not exceed Excess Cash in partial satisfaction of
the requirements of this clause (ii)) with Citibank, N.A. or in the alternative
a paying agent selected jointly by Parent and the Company prior to the Closing
(the “Paying Agent”), by wire transfer of immediately available funds, an amount
in cash equal to the

 

-2-



--------------------------------------------------------------------------------

Aggregate Stockholder Closing Proceeds and Aggregate Warrant Closing Proceeds
(as may be increased pursuant to this Agreement, the “Payment Fund”);
(iii) Parent shall deposit or shall cause to be deposited with the Company, by
wire transfer of immediately available funds, an amount in cash equal to the
Aggregate Option Closing Proceeds; (iv) Parent and the Seller Representative
shall execute and deliver an Escrow Agreement, in substantially the form
attached hereto as Annex B (the “Escrow Agreement”) with Citibank, N.A., or in
the alternative an escrow agent selected jointly by Parent and the Company prior
to the Closing (the “Escrow Agent”); (v) Parent shall deposit or cause to be
deposited with the Escrow Agent, by wire transfer of immediately available
funds, (1) an amount in cash equal to $7,500,000.00 (the “Adjustment Escrow
Amount”), which shall be held by the Escrow Agent in a separate account or
sub-account pursuant to the terms and conditions set forth in this Agreement and
the Escrow Agreement to serve as the source of payment of certain adjustments to
the Estimated Merger Consideration required by Section 1.9(f) (the “Adjustment
Escrow Fund”) and (2) an amount in cash equal to $250,000 (the “Seller
Representative Fund Amount”), which shall be held by the Escrow Agent in a
separate account or sub-account pursuant to the terms and conditions set forth
in this Agreement and the Escrow Agreement to pay any reasonable and documented
fees, costs or other expenses the Seller Representative may incur in performing
its duties or exercising its rights under this Agreement or the Escrow Agreement
(the “Seller Representative Escrow Fund”); (vi) Parent shall pay or cause to be
paid, by wire transfer of immediately available funds, all Unpaid Transaction
Expenses in accordance with written instructions delivered by the Company at
least two Business Days prior to the Closing Date; and (vii) Parent shall pay or
cause to be paid, by wire transfer of immediately available funds, all Closing
Indebtedness (if any) on the Closing Date in accordance with payoff letters
delivered by the applicable lender(s) at least one Business Day prior to the
Closing Date.

1.3 Effect of the Merger. The Merger shall become effective on the date and time
at which the Certificate of Merger has been duly filed with the Secretary of
State of the State of Delaware or at such other date and time as is agreed
between Parent and the Company and specified in the Certificate of Merger (such
date and time being hereinafter referred to as the “Effective Time”). From and
after the Effective Time, the Surviving Corporation shall possess all
properties, rights, privileges, powers and franchises of the Company and Merger
Sub, and all of the claims, obligations, liabilities, debts and duties of the
Company and Merger Sub shall become the claims, obligations, liabilities, debts
and duties of the Surviving Corporation.

1.4 Certificate of Incorporation and Bylaws.

(a) Certificate of Incorporation. Unless otherwise agreed by Parent and the
Company prior to the Effective Time, at the Effective Time, the certificate of
incorporation of the Company shall be amended and restated in its entirety to be
identical to the certificate of incorporation of Merger Sub as in effect
immediately prior to the date hereof, except that (i) the name of the
corporation shall be the name of the Company, (ii) the provisions related to
indemnification, exculpation and advancement of expenses shall be identical to
those set forth in the certificate of incorporation of the Company as in effect
immediately prior to the Effective Time and (iii) the identity of the
incorporator shall be deleted.

(b) Bylaws. Unless otherwise agreed by Parent and the Company prior to the
Effective Time, the bylaws of the Company shall be amended and restated in their
entirety to be

 

-3-



--------------------------------------------------------------------------------

identical to the bylaws of Merger Sub as in effect immediately prior to the date
hereof, except that (i) the name of the corporation shall be the name of the
Company and (ii) the provisions related to indemnification, exculpation and
advancement of expenses shall be identical to those set forth in the bylaws of
the Company as in effect immediately prior to the Effective Time.

1.5 Directors and Officers.

(a) Directors. Unless otherwise determined by Parent prior to the Effective
Time, the directors of Merger Sub immediately prior to the Effective Time shall
become, at the Effective Time, the directors of the Surviving Corporation, each
to hold the office of a director of the Surviving Corporation in accordance with
the provisions of the DGCL, the certificate of incorporation and bylaws of the
Surviving Corporation until their successors are duly elected and qualified, or
until their earlier resignation or removal.

(b) Officers. Unless otherwise determined by Parent prior to the Effective Time,
the officers of the Company immediately prior to the Effective Time shall
become, at the Effective Time, the officers of the Surviving Corporation, each
to hold office in accordance with the provisions of the bylaws of the Surviving
Corporation until their successors are duly appointed and qualified, or until
their earlier resignation or removal.

1.6 Effect of Merger on the Capital Stock of the Constituent Corporations and
Company Options.

(a) Effect on Merger Sub Capital Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of Parent, GT Topco, Merger Sub, the
Company or the holder(s) of shares of common stock of Merger Sub, each share of
common stock of Merger Sub issued and outstanding immediately prior to the
Effective Time shall be converted into and exchanged for one validly issued,
fully paid and nonassessable share of common stock of the Surviving Corporation.
Each stock certificate of Merger Sub evidencing ownership of any such shares of
common stock of Merger Sub shall thereafter evidence ownership of such shares of
common stock of the Surviving Corporation.

(b) Effect on Company Capital Stock. At the Effective Time (and after giving
effect to the Rollover Transaction), by virtue of the Merger and without any
action on the part of Parent, GT Topco, Merger Sub, the Company or the holders
of shares of Company Capital Stock:

(i) each share of Company Series A Preferred Stock issued and outstanding
immediately prior to the Effective Time (other than any such shares that are
Dissenting Shares or Excluded Shares) shall be cancelled and extinguished and be
converted automatically into the right to receive an amount in cash (without
interest) equal to the Per Share Series A Merger Consideration;

(ii) each share of Company Common Stock issued and outstanding immediately prior
to the Effective Time (other than any such shares that are Dissenting Shares or
Excluded Shares) shall be cancelled and extinguished and be converted
automatically into the right to receive an amount in cash (without interest)
equal to the Per Share Common Merger Consideration; and

 

-4-



--------------------------------------------------------------------------------

(iii) each Rollover Share held by GT Topco immediately prior to the Effective
Time and each share of Company Capital Stock issued and outstanding immediately
prior to the Effective Time held by the Company immediately prior to the
Effective Time (each, an “Excluded Share”) shall be cancelled and extinguished
as of the Effective Time without any payment therefor, except as set forth in
Section 1.9(f)(ii), Section 1.9(f)(v) and Section 1.9(f)(vi).

Each share of Company Capital Stock to be converted into the right to receive
the applicable Per Share Merger Consideration as provided in this
Section 1.6(b)(i)-(ii) shall be automatically cancelled and shall cease to
exist. The holders of certificates (the “Company Stock Certificates”) or Book
Entry Shares which immediately prior to the Effective Time represented Company
Capital Stock shall cease to have any rights with respect to such Company
Capital Stock other than the right to receive, upon surrender of such Company
Stock Certificates or Book Entry Shares in accordance with Section 1.8, the
applicable portion of the Merger Consideration.

(c) Effect on Company Options. Neither Parent nor GT Topco nor Merger Sub nor
the Surviving Corporation shall assume any Company Option in connection with the
consummation of the transactions contemplated hereby. At the Effective Time,
each Company Option which is outstanding and unexercised immediately prior to
the Effective Time shall be cancelled and extinguished and be converted
automatically into the right to receive an amount in cash (without interest)
equal to the product of (A) the Option Consideration multiplied by (B) the
number of shares of Company Common Stock underlying such Company Option
immediately prior to the Effective Time. Subject to Section 1.6(f), Parent shall
cause the Surviving Corporation to pay, by wire transfer of immediately
available funds, to the holder of each such Company Option, (1) within ten
Business Days after the Closing, the portion of the Aggregate Option Closing
Proceeds to which such holder is entitled pursuant to this Section 1.6(c) and
(1) within ten Business Days after the determination of the Final Merger
Consideration pursuant to Section 1.9, the portion of the sum of (x) the
Positive Adjustment (if any) and (y) the Remaining Adjustment Escrow Fund (if
any) in each case, to which such holder is entitled pursuant to this
Section 1.6(c). Any other portions of an Optionholder’s aggregate Option
Consideration relating to the right to receive the Per Share Seller
Representative Fund Consideration shall be due as and when payable in accordance
with the terms of this Agreement.

(d) Effect on Company Warrants. Neither Parent nor GT Topco nor Merger Sub nor
the Surviving Corporation shall assume any Company Warrants in connection with
the consummation of the transactions contemplated hereby. At the Effective Time,
each Company Warrant which is outstanding immediately prior to the Effective
Time shall be cancelled and extinguished and be converted automatically into the
right to receive an amount in cash (without interest) equal to the product of
(i) the Warrant Consideration multiplied by (ii) the number of shares of Company
Common Stock underlying such Company Warrant immediately prior to the Effective
Time. Parent shall cause the Surviving Corporation to pay, by wire transfer of
immediately available funds, to the holder of each such Company Warrant,
(A) within ten Business Days after the Closing, the portion of the Aggregate
Warrant Closing Proceeds to which such holder is entitled pursuant to this
Section 1.6(d) and (B) within ten Business Days after the determination of the
Final Merger Consideration pursuant to Section 1.9, the portion of the sum of
(1) the Positive Adjustment (if any) and (2) the Remaining Adjustment Escrow
Fund (if any) in each case, to which such holder is entitled pursuant to this
Section 1.6(d). Any other

 

-5-



--------------------------------------------------------------------------------

portions of a Warrantholder’s aggregate Warrant Consideration relating to the
right to receive the Per Share Seller Representative Fund Consideration shall be
due as and when payable in accordance with the terms of this Agreement.

(e) Rollover Participants. It is understood and agreed that with respect to any
Company Capital Stock held by a Rollover Participant, (i) the portion of such
Company Capital Stock that represents such Rollover Participant’s Rollover
Shares shall be contributed and exchanged pursuant to the Rollover Transaction
in accordance with the applicable Rollover Agreement, and at the Effective Time
such portion shall be cancelled and retired and shall cease to exist without any
conversion thereof and, except as set forth in Section 1.11 and the applicable
Rollover Agreement, no payment of cash or other consideration or distribution
shall be made with respect to such portion (whether pursuant to Section 1.6(b)
or otherwise), and (ii) the portion of such Company Capital Stock that does not
represent such Rollover Participant’s Rollover Shares shall be retained by such
Rollover Participant and shall not be contributed or exchanged pursuant to the
Rollover Transaction, and, at the Effective Time such portion shall be converted
into the right to receive the portion of the Merger Consideration set forth in
this Agreement upon the terms and in the manner provided for in this Agreement.

(f) Withholding Taxes. The Company, and on its behalf, Parent and the Surviving
Corporation shall be entitled to deduct and withhold from any consideration
payable or otherwise deliverable pursuant to this Agreement to any
Securityholder such amounts as are required to be deducted or withheld therefrom
under the Code, or any provision of state, local or foreign Tax Law. To the
extent that amounts are so deducted or withheld and paid over to the appropriate
Governmental Authority, such amounts shall be treated for all purposes of this
Agreement as having been paid to the Securityholders in respect of whom such
deduction and withholding were made. Notwithstanding the foregoing, the parties
hereto agree that no withholding shall be required to be collected (and no
withholding may be made) on any amounts payable to any Stockholder; provided,
that (i) such Stockholder timely submits the appropriate IRS Form W-8 or W-9, as
applicable, to the Paying Agent or the Company and (ii) the condition set forth
in Section 5.2(e) has been satisfied.

1.7 Dissenting Shares.

(a) Notwithstanding any other provisions of this Agreement to the contrary, any
shares of Company Capital Stock held by a holder who has properly exercised his,
her or its appraisal rights under the DGCL (“Dissenting Shares”) shall not be
converted into or represent a right to receive the consideration for Company
Capital Stock set forth in Section 1.6(b), but the holder thereof shall only be
entitled to such rights with respect to such Dissenting Shares as are provided
by the DGCL.

(b) Notwithstanding the provisions of Section 1.7(a), if any holder of
Dissenting Shares shall effectively withdraw or lose (through failure to perfect
or otherwise) such holder’s appraisal rights under the DGCL, then, as of the
later of the Effective Time and the occurrence of such event, such holder’s
shares shall automatically be converted into and represent only the right to
receive the consideration for Company Capital Stock, as applicable, set forth in
Section 1.6(b), without interest thereon, upon surrender of the certificate
representing such shares pursuant to the exchange procedures set forth in
Section 1.8.

 

-6-



--------------------------------------------------------------------------------

(c) During the Pre-Closing Period, the Company shall give Parent (i) prompt
notice of any notice or written threat to demand appraisal under the DGCL or
demand for appraisal under the DGCL received by the Company, and (ii) the right
to control all negotiations and Actions with respect to such demands. During the
Pre-Closing Period, the Company shall not make any payment with respect to any
such demands or offer to settle or settle any such demands, in each case,
without Parent’s prior written consent.

1.8 Mechanics of Exchange.

(a) Exchange Procedures. Prior to the Closing Date, Parent shall cause the
Paying Agent to mail to each Stockholder and each Warrantholder a letter of
transmittal (the “Letter of Transmittal”) in the form attached hereto as Annex
I. Following the consummation of the Merger and upon (x) in the case of Company
Stock Certificate(s) or a Company Warrant(s), surrender of, as applicable, a
Company Stock Certificate(s) or a Company Warrant(s) (collectively, the
“Certificates”) (or affidavits of loss in accordance with Section 1.8(b) in lieu
thereof) for cancellation or (y) in the case of Book Entry Shares, surrender of
such Book Entry Shares in accordance with the procedures set forth in the Letter
of Transmittal, in each case to the Paying Agent, or such other agent or agents
as may be appointed by Parent, together with a duly completed and validly
executed Letter of Transmittal, the holder of such Certificate(s) or Book Entry
Share(s) shall be entitled to receive in exchange therefor, the amount of cash
to which such holder is entitled pursuant to Section 1.6(b) or Section 1.6(d),
as applicable, for (i) each share of Company Capital Stock formerly represented
by such Certificate(s) or such Book Entry Share(s) or (ii) each Company Warrant
represented by such Certificate(s), and, in each case, the Certificate(s) or
Book Entry Share(s) so surrendered shall be cancelled. Parent shall cause the
Paying Agent to pay, by wire transfer of immediately available funds, to the
holder of each such Certificate(s) (or affidavits of loss in accordance with
Section 1.8(b) in lieu thereof) or Book Entry Share(s), (A) within two Business
Days after the later to occur of (1) the Closing and (2) the Paying Agent’s
receipt of such Certificate(s) (or affidavits of loss in accordance with
Section 1.8(b) in lieu thereof) or such Book Entry Share(s), the portion of the
Aggregate Stockholder Closing Proceeds or Aggregate Warrant Closing Proceeds, as
applicable, to which such holder is entitled pursuant to Section 1.6(b) or
Section 1.6(d), as applicable, and (B) within two Business Days after the later
to occur of (1) the determination of the Final Merger Consideration pursuant to
Section 1.9 and (2) the Paying Agent’s receipt of such Certificate(s) (or
affidavits of loss in accordance with Section 1.8(b) in lieu thereof) or such
Book Entry Share(s), the portion of the sum of (I) the Positive Adjustment (if
any), (II) the Remaining Adjustment Escrow Fund (if any) and (III) the Remaining
Seller Representative Escrow Fund (if any), in each case to which such holder is
entitled pursuant to Section 1.6(b); provided, that Parent shall use
commercially reasonable efforts to cause the Paying Agent to pay to each holder
of Certificate(s) who delivers such Certificate(s) (or affidavits of loss in
accordance with Section 1.8(b) in lieu thereof) or Book Entry Share(s) and a
fully completed and signed Letter of Transmittal to the Paying Agent prior to
the Closing Date, such holder’s portion of the Aggregate Stockholder Closing
Proceeds or Aggregate Warrant Closing Proceeds pursuant to Section 1.6(b) or
Section 1.6(d), as applicable, on the Closing Date. Until so surrendered, each
outstanding Certificate or Book Entry Share will be deemed for all corporate
purposes to evidence only the right to receive the amount of cash into which
such shares of Company Capital Stock or Company Warrant, as applicable, shall be
so exchanged.

 

-7-



--------------------------------------------------------------------------------

(b) Lost, Stolen or Destroyed Certificates. If any Certificate shall have been
lost, stolen or destroyed, then upon the making of an affidavit of that fact by
the Person claiming such Certificate to be lost, stolen or destroyed, the Paying
Agent will issue in exchange for such lost, stolen or destroyed Certificate the
applicable Per Share Merger Consideration or Warrant Consideration, as
applicable, to which the holder thereof is entitled pursuant to Section 1.6(b);
provided that Parent or the Paying Agent may, in its discretion and as a
condition of the payment of the applicable amounts payable pursuant to
Section 1.6(b) and Section 1.6(d) require the owners of such lost, stolen or
destroyed Certificates to deliver a bond in such customary amount as it may
direct as indemnity against any claim that may be made against Parent, the
Surviving Corporation or the Paying Agent with respect to the Certificates
alleged to have been lost, stolen or destroyed.

(c) Payment Fund. Parent shall cause the Payment Fund to be (i) held for the
benefit of the Stockholders and the Warrantholders and (ii) applied promptly to
making the payments pursuant to Section 1.6(b) and Section 1.6(d). The Payment
Fund shall not be used for any purpose other than to fund payments pursuant to
Section 1.6(b) and Section 1.6(d), except as expressly provided for in this
Agreement. The Paying Agent shall invest any cash included in the Payment Fund
as directed by Parent and reasonably approved by the Seller Representative;
provided, however, that (i) no such investment shall relieve Parent or the
Paying Agent from making the payments required by Section 1.6(b) and
Section 1.6(d), and following any losses Parent shall promptly provide
additional funds to the Paying Agent for the benefit of the Stockholders and the
Warrantholders in the amount of such losses, (ii) no such investment shall have
maturities that could prevent or delay payments to be made pursuant to this
Agreement, and (iii) such investments shall be in short-term obligations of the
United States of America with maturities of no more than 30 days or guaranteed
by the United States of America and backed by the full faith and credit of the
United States of America. In the event the Payment Fund is insufficient to make
the payments contemplated by Section 1.6(b) and Section 1.6(d), Parent shall
promptly deposit, or cause to be deposited, an additional amount of immediately
available funds with the Paying Agent equal to the deficiency in the amount
required to make such payment. Any portion of the Payment Fund which remains
undistributed to the holders of Certificates or Book Entry Shares on the first
anniversary of the Closing Date shall be delivered to Parent, upon demand, and
any Stockholder or Warrantholder who has not theretofore delivered or
surrendered such Stockholder’s Certificate(s) or Book Entry Share(s) or
Warrantholder’s Certificate(s) to the Paying Agent, subject to applicable Law,
shall thereafter look as a general creditor only to Parent for payment of such
Stockholder’s or Warrantholder’s entitlement to the applicable Per Share Merger
Consideration or Warrant Consideration, as applicable.

(d) No Liability. Notwithstanding anything to the contrary in this Section 1.8,
none of the Paying Agent, GT Topco, Parent, the Surviving Corporation or the
Seller Representative shall be liable to a Stockholder or Warrantholder for any
amount properly paid to a public official pursuant to any applicable abandoned
property, escheat or similar Law.

(e) Transfers of Ownership. From and after the Effective Time, there shall be no
transfers on the stock transfer books of the Company of shares of Company
Capital Stock that were outstanding immediately prior to the Effective Time.

 

-8-



--------------------------------------------------------------------------------

(f) No Further Ownership Rights in Company Capital Stock. If Company Stock
Certificates or Book Entry Share(s) are presented to the Surviving Corporation
for transfer following the Effective Time, they shall be canceled against
delivery of the applicable Per Share Merger Consideration, as provided for in
Section 1.6(b), for each share of Company Capital Stock formerly represented by
such Company Stock Certificates or Book Entry Share(s).

1.9 Calculation of Merger Consideration.

(a) For all purposes of this Agreement, the term “Merger Consideration” shall
mean: (i) Six Hundred and Seventy Five Million Dollars ($675,000,000), plus
(ii) the aggregate exercise price of all Company Options and Company Warrants,
plus (iii) the amount of Closing Cash, plus (iv) the amount (if any) by which
(A) the Closing Net Working Capital exceeds (B) (1) the Net Working Capital
Target plus (2) $1,000,000, minus (v) the amount of Closing Indebtedness, minus
(vi) the amount (if any) by which (A) (1) the Net Working Capital Target minus
(2) $1,000,000 exceeds (B) the Closing Net Working Capital, minus (vii) the
amount of Unpaid Transaction Expenses, plus (viii) without duplication for any
amounts included in the amount of Closing Cash or Closing Net Working Capital,
the aggregate amount of the June 2015 Executive Loans (as defined in the
Disclosure Schedule) and the August 2014 Executive Loans (as defined in the
Disclosure Schedule) that are not repaid prior to or at the Closing (the
“Aggregate Exercise Loans Amount”). For the avoidance of doubt and in
clarification, not modification, of the foregoing, (i) if the Closing Net
Working Capital does not exceed the Net Working Capital Target by more than
$1,000,000, then no adjustment shall be made pursuant to clause (iv) of the
preceding sentence, (ii) if the Net Working Capital Target does not exceed
Closing Net Working Capital by more than $1,000,000, then no adjustment shall be
made pursuant to clause (vi) of the preceding Sentence, and (iii) if the Closing
Net Working Capital exceeds the Net Working Capital Target by more than
$1,000,000, or the Net Working Capital Target exceeds the Closing Net Working
Capital by more than $1,000,000, as the case may be, then only an adjustment of
the excess amount shall be made pursuant to clause (iv) or clause (vi) of this
Section 1.9.

(b) Preparation and Delivery of Pre-Closing Statement. No later than four
(4) Business Days prior to the Closing Date, the Company shall prepare and
deliver, or cause to be prepared and delivered, to Parent a statement (the
“Pre-Closing Statement”) setting forth the Company’s good faith estimate of
(i) the aggregate exercise price of all Company Options and Company Warrants,
(ii) the amount of Closing Cash, (iii) the amount of Closing Net Working
Capital, (iv) the amount of Closing Indebtedness, (v) the amount of Unpaid
Transaction Expenses and (vi) the Aggregate Exercise Loans Amount, together with
a calculation of the Merger Consideration based on the foregoing amounts (the
amount so calculated being referred to herein as the “Estimated Merger
Consideration”) and an estimate of the Per Share Merger Consideration calculated
using the Pre-Closing Capitalization Table (as defined below) (the “Estimated
Per Share Merger Consideration”); provided, however, that Parent shall have the
right to review and comment on the Pre-Closing Statement upon its delivery by
the Company, and the Company shall thereafter consider in good faith any of
Parent’s comments on the Pre-Closing Statement. The Pre-Closing Statement shall
be prepared in accordance with GAAP using the same accounting principles,
practices, procedures, policies and methods, with consistent classifications,
judgments, inclusions, exclusions and valuation and estimation methodologies
that were employed in the preparation of the Financial Statements, except as set

 

-9-



--------------------------------------------------------------------------------

forth on Annex C. For the avoidance of doubt, Closing Cash, Closing Net Working
Capital and Closing Indebtedness shall entirely disregard any and all effects on
the assets and liabilities of the Company and its Subsidiaries of (A) purchase
accounting adjustments or other changes arising from or resulting as a
consequence of the consummation of the Merger and the other transactions
contemplated hereby, (B) any financing or refinancing arrangements entered into
at any time by Parent or any of its Affiliates, including the Company as of the
Effective Time or (C) any other transaction entered into by Parent or any of its
respective Affiliates in connection with the consummation of the Merger and the
other transactions contemplated hereby, including payments pursuant to
Section 1.6. The Pre-Closing Statement shall include, as an exhibit, a
capitalization table (the “Pre-Closing Capitalization Table”) setting forth the
name of each Securityholder, the number(s) and type(s) of shares of Company
Capital Stock, including the shares of Company Capital Stock issuable upon the
exercise of Company Warrants and Company Options, held by each such
Securityholder and the Estimated Per Share Merger Consideration, Warrant
Consideration or Option Consideration to which each such Securityholder is
entitled.

(c) Preparation and Delivery of Post-Closing Statement. As promptly as
practicable, but in no event later than 60 calendar days after the Closing Date,
Parent shall prepare and deliver, or cause to be prepared and delivered, to the
Seller Representative a certificate (the “Post-Closing Statement”), executed by
an executive officer of Parent, setting forth Parent’s good faith calculation of
(i) the aggregate exercise price of all Company Options and Company Warrants,
(ii) the amount of Closing Cash, (iii) the amount of Closing Net Working
Capital, (iv) the amount of Closing Indebtedness, (v) the amount of Unpaid
Transaction Expenses and (vi) the Aggregate Exercise Loans Amount, together with
a calculation of the Merger Consideration and Per Share Merger Consideration
based on the foregoing amounts as well as reasonably detailed supporting
documentation and the Post-Closing Capitalization Table for such calculation.
The Post-Closing Statement shall be prepared in accordance with GAAP using the
same accounting principles, practices, procedures, policies and methods, with
consistent classifications, judgments, inclusions, exclusions and valuation and
estimation methodologies that were employed in the preparation of the Financial
Statements, including as described in the penultimate sentence of
Section 1.9(b), except as set forth on Annex C. In the event that Parent does
not deliver the Post-Closing Statement to the Seller Representative within
60 calendar days after the Closing Date, each item on the Pre-Closing Statement
shall be deemed undisputed and the Pre-Closing Statement shall be final and
binding on the parties hereto and not subject to appeal. The Post-Closing
Statement shall include, as an exhibit, a capitalization table (the
“Post-Closing Capitalization Table”) setting forth the name of each
Securityholder, the number(s) and type(s) of shares of Company Capital Stock,
including the shares of Company Capital Stock issuable upon the exercise of
Company Warrants and Company Options, held by each such Securityholder and the
Final Per Share Merger Consideration, Warrant Consideration or Option
Consideration to which each such Securityholder is entitled.

(d) Review of Post-Closing Statement. Parent shall provide the Seller
Representative and its Representatives with reasonable access (with the right to
make copies, which copies shall be subject to the terms and conditions of the
Confidentiality Agreement), during normal business hours, to the work papers of
Parent, its accountants or any of its other Representatives used in the
preparation of the Post-Closing Statement, as reasonably requested in connection
with the Seller Representative’s review of the Post-Closing Statement. The
Seller

 

-10-



--------------------------------------------------------------------------------

Representative shall have 60 days following its receipt of the Post-Closing
Statement (the “Review Period”) to review the same together with information
requested in accordance with this Section 1.9(d) (which shall be promptly
provided by Parent). On or before the expiration of the Review Period, the
Seller Representative shall deliver to Parent a written statement accepting or
disputing the Post-Closing Statement. In the event that the Seller
Representative shall dispute the Post-Closing Statement, such statement shall
include a reasonably detailed itemization of the Seller Representative’s
objections and the reasons therefor (such statement, a “Dispute Statement”). Any
component of the Post-Closing Statement that is not disputed in a Dispute
Statement shall be final and binding on the parties hereto and not subject to
appeal. If the Seller Representative does not deliver a Dispute Statement to
Parent within the Review Period or delivers a statement accepting the
Post-Closing Statement, the Post-Closing Statement shall be final and binding on
the parties hereto and not subject to appeal.

(e) Dispute Resolution. If the Seller Representative delivers a Dispute
Statement during the Review Period, Parent and the Seller Representative shall
promptly meet and attempt in good faith to resolve their differences with
respect to the disputed items set forth in the Dispute Statement during the 30
calendar days immediately following Parent’s receipt of the Dispute Statement,
or such longer period as Parent and the Seller Representative may mutually agree
(the “Resolution Period”). Any such disputed items that are resolved by Parent
and the Seller Representative during the Resolution Period shall be final and
binding on the parties hereto and not subject to appeal. If Parent and the
Seller Representative do not resolve all such disputed items by the end of the
Resolution Period, Parent and the Seller Representative shall submit all items
remaining in dispute with respect to the Dispute Statement to a nationally
recognized independent accounting firm upon which Parent and the Seller
Representative shall reasonably agree (the “Accounting Firm”) for review and
resolution. The Accounting Firm shall act as an expert and not an arbitrator.
The Accounting Firm shall make all calculations in accordance with the practices
used in preparation of the Post-Closing Statement, shall determine only those
items remaining in dispute between Parent and the Seller Representative, and
shall only be permitted or authorized to determine an amount with respect to any
such disputed item that is within the range of the amount of such disputed item
as proposed by Parent in the Post-Closing Statement and the amount of such
disputed item as proposed by the Seller Representative in the Dispute Statement.
Each of Parent and the Seller Representative shall (i) enter into a customary
engagement letter with the Accounting Firm at the time such dispute is submitted
to the Accounting Firm and otherwise cooperate with the Accounting Firm,
(ii) have the opportunity to submit a written statement in support of their
respective positions with respect to such disputed items, to provide supporting
material to the Accounting Firm in defense of their respective positions with
respect to such disputed items and to submit a written statement responding to
the other party’s position with respect to such disputed items and (iii) subject
to customary confidentiality and indemnity agreements, provide the Accounting
Firm with access to their respective books, records, personnel and
Representatives and such other information as the Accounting Firm may require in
order to render its determination. The Accounting Firm shall be instructed to
deliver to Parent and the Seller Representative a written determination (such
determination to include a worksheet setting forth all material calculations
used in arriving at such determination and to be based solely on information
provided to the Accounting Firm by Parent and the Seller Representative) of the
disputed items within 30 calendar days of receipt of the disputed items, which
determination shall be final and binding on the parties hereto and not subject
to appeal. All fees and expenses relating to the work (if any) to be performed
by the

 

-11-



--------------------------------------------------------------------------------

Accounting Firm will be allocated between Parent, on the one hand, and the
Seller Representative, on the other hand, in the same proportion that the
aggregate amount of the disputed items so submitted to the Accounting Firm that
is unsuccessfully disputed by each such party (as finally determined by the
Accounting Firm) bears to the total disputed amount of such items so submitted.

(f) Post-Closing Payments.

(i) The Merger Consideration, calculated based on (A) the aggregate exercise
price of all Company Options and Company Warrants, (B) the amount of Closing
Cash, (C) the amount of Closing Net Working Capital, (D) the amount of Closing
Indebtedness, (E) the amount of Unpaid Transaction Expenses and (F) the
Aggregate Exercise Loans Amount, each as deemed final and binding on the parties
hereto pursuant to this Section 1.9, is referred to herein as the “Final Merger
Consideration.” The Per Share Merger Consideration based on the Final Merger
Consideration, the “Final Per Share Merger Consideration.”

(ii) If the amount of the Final Merger Consideration exceeds the amount of the
Estimated Merger Consideration (such excess amount, the “Positive Adjustment”),
then, within three Business Days after the determination of the Final Merger
Consideration pursuant to this Section 1.9, (A) Parent shall deposit or shall
cause to be deposited in the Payment Fund held by the Paying Agent, by wire
transfer of immediately available funds, an amount in cash equal to the portion
of the Positive Adjustment to which the Stockholders are entitled pursuant to
Section 1.6(b) and to which the Rollover Participants would have been entitled
to pursuant Section 1.6(b) had they not participated in the Rollover
Transaction, (B) Parent shall deposit or shall cause to be deposited with the
Surviving Corporation, by wire transfer of immediately available funds, an
amount in cash equal to the portion of the Positive Adjustment to which the
Optionholders are entitled pursuant to Section 1.6(c) and to which the Rollover
Participants would have been entitled to pursuant Section 1.6(c) had they not
participated in the Rollover Transaction, and (C) Parent shall deposit or shall
cause to be deposited in the Payment Fund held by the Paying Agent, by wire
transfer of immediately available funds, an amount in cash equal to the portion
of the Positive Adjustment to which the Warrantholders are entitled pursuant to
Section 1.6(d).

(iii) If the amount of the Estimated Merger Consideration exceeds the amount of
the Final Merger Consideration (the lesser of such excess amount and the
Adjustment Escrow Amount, the “Negative Adjustment”), then, within three
Business Days after the determination of the Final Merger Consideration pursuant
to this Section 1.9, Parent and the Seller Representative shall provide a joint
written instruction to the Escrow Agent to deliver promptly from the Adjustment
Escrow Fund to Parent the amount of the Negative Adjustment in immediately
available funds by wire transfer to an account or accounts designated by Parent
in writing, up to a maximum payment equal to the Adjustment Escrow Amount. It is
understood and agreed that the Adjustment Escrow Fund shall be Parent’s, GT
Topco’s and Merger Sub’s exclusive and sole source of recovery of the Negative
Adjustment.

(iv) In the event (i) there is any Securityholder set forth on the Post-Closing
Capitalization Table that is not set forth on the Pre-Closing Capitalization
Table (“Additional Securityholder”), or (ii) the number of shares of Company
Capital Stock,

 

-12-



--------------------------------------------------------------------------------

including shares of Company Capital Stock issuable upon exercise of Company
Warrants or Company Options, held by a Securityholder as set forth on the
Post-Closing Capitalization Table is greater than the number of shares of
Company Capital Stock, including shares of Company Capital Stock issuable upon
exercise of Company Warrants or Company Options, held by a Securityholder as set
forth on the Pre-Closing Capitalization Table (“Additional Securityholder
Shares”), then Parent and the Seller Representative shall provide a joint
written instruction to the Escrow Agent to deliver promptly from the Adjustment
Escrow Fund to the Payment Fund the amount of Final Per Share Merger
Consideration for each share of Company Capital Stock, including shares of
Company Capital Stock issuable upon exercise of Company Warrants or Company
Options, held by such Additional Securityholder and for each of the Additional
Securityholder Shares.

(v) If any funds would remain in the Adjustment Escrow Fund after giving effect
to the adjustments described in this Section 1.9(f) (such remaining amount, the
“Remaining Adjustment Escrow Fund”), then, within three Business Days after the
determination of the Final Merger Consideration pursuant to this Section 1.9,
Parent and the Seller Representative shall provide a joint written instruction
to the Escrow Agent to (A) deposit or cause to be deposited in the Payment Fund
held by the Paying Agent, by wire transfer of immediately available funds, an
amount in cash equal to the portion of the Remaining Adjustment Escrow Fund to
which the Stockholders are entitled pursuant to Section 1.6(b) and to which the
Rollover Participants would have been entitled to pursuant Section 1.6(b) had
they not participated in the Rollover Transaction, (B) deposit or cause to be
deposited with the Surviving Corporation, by wire transfer of immediately
available funds, an amount in cash equal to the portion of the Remaining
Adjustment Escrow Fund to which the Optionholders are entitled pursuant to
Section 1.6(c) and to which the Rollover Participants would have been entitled
to pursuant Section 1.6(c) had they not participated in the Rollover Transaction
and (C) deposit or cause to be deposited in the Payment Fund held by the Paying
Agent, by wire transfer of immediately available funds, an amount in cash equal
to the portion of the Remaining Adjustment Escrow Fund to which the
Warrantholders are entitled pursuant to Section 1.6(d).

(vi) If any funds remain in the Seller Representative Escrow Fund following the
determination of the Final Merger Consideration after taking into account the
reasonable and documented fees, costs and expenses incurred by the Seller
Representative in performing its duties and exercising its rights under this
Agreement and the Escrow Agreement (such remaining amount, the “Remaining Seller
Representative Escrow Fund”), then, within three Business Days after the
determination of the Final Merger Consideration (or at such other time not more
than three months after such determination, as determined by the Seller
Representative), Parent and the Seller Representative shall provide a joint
written instruction to the Escrow Agent to (A) deposit or cause to be deposited
in the Payment Fund held by the Paying Agent, by wire transfer of immediately
available funds, an amount in cash equal to the portion of the Remaining Seller
Representative Escrow Fund to which the Stockholders are entitled pursuant to
Section 1.6(b) and to which the Rollover Participants would have been entitled
to pursuant Section 1.6(b) had they not participated in the Rollover
Transaction, (B) deposit or cause to be deposited with the Surviving
Corporation, by wire transfer of immediately available funds, an amount in cash
equal to the portion of the Remaining Seller Representative Escrow Fund to which
the Optionholders are entitled pursuant to Section 1.6(c) and to which the
Rollover Participants would have been entitled to pursuant Section 1.6(c) had

 

-13-



--------------------------------------------------------------------------------

they not participated in the Rollover Transaction and (C) deposit or shall cause
to be deposited in the Payment Fund held by the Paying Agent, by wire transfer
of immediately available funds, an amount in cash equal to the Remaining Seller
Representative Escrow Fund to which the Warrantholders are entitled pursuant to
Section 1.6(d).

(vii) Any payment made under this Section 1.9, to the maximum extent permitted
by applicable Law, shall be treated for all Tax purposes as an adjustment to the
Merger Consideration.

1.10 Taking of Necessary Action; Further Action. If at any time after the
Effective Time, any further action is necessary or desirable to vest the
Surviving Corporation with full right, title and possession to all assets,
property, rights, privileges, powers and franchises of the Company, then the
officers and directors of the Surviving Corporation are hereby authorized,
empowered and directed in the name of and on behalf of the Company to execute
and deliver any and all things and to take such action as is necessary or
desirable to vest or to perfect or confirm title to such property or rights in
the Surviving Corporation.

1.11 Equity Rollover.

(a) The Rollover Agreement provides that: (a) prior to the Effective Time on the
Closing Date, each Rollover Participant will, on the terms and subject to the
conditions of the Rollover Agreement, contribute to GT Topco (i) such Rollover
Participant’s Common Rollover Shares and./or Company Series A Rollover Shares,
as applicable, that otherwise would be converted in the Merger into the right to
receive the Per Share Common Merger Consideration or the Per Share Series A
Merger Consideration, as applicable, pursuant to this Agreement and/or (ii) such
Rollover Participant’s cash, and (b) in exchange therefor, GT Topco will, on and
subject to the terms of the Rollover Agreement, issue to such Rollover
Participant those certain equity interests of GT Topco calculated in accordance
with the Rollover Agreement. The transaction referred to in the foregoing
sentences is referred to herein as the “Rollover Transaction.” The parties agree
that the Rollover Transaction is intended to constitute a transaction described
in Code Section 721. As a material inducement to the Company to consent to the
Rollover Transaction, notwithstanding anything herein to the contrary, the
parties each acknowledge and agree that effective as of the Effective Time, none
of the Rollover Shares shall be converted into the right to receive the Per
Share Common Merger Consideration or the Per Share Series A Merger Consideration
that otherwise would have been payable with respect to such Rollover Shares
pursuant to this Agreement. Subject to compliance with the covenants in the
foregoing sentence, the Company hereby consents to the Rollover Transaction for
all purposes and hereby waives any restrictions on transfer, rights-of-first
refusal, participation rights and other rights in connection with the Rollover
Transaction, whether arising under any Contract, any Company Charter Document
(defined below) or otherwise. If a Rollover Participant is an employee of the
Company or any of its Subsidiaries (a “Management Rollover Participant”) and the
source of such Management’s Rollover Participant’s cash to be used in the
Rollover Transaction is Option Consideration or any other amount payable by the
Company to such Management Rollover Participant pursuant to the terms of this
Agreement (“Management Rollover Cash”), then the amount of Management Rollover
Cash remaining available to participate in the Rollover Transaction shall be net
of any applicable withholding taxes.

 

-14-



--------------------------------------------------------------------------------

(b) From the date of this Agreement until immediately prior to the Closing:

(i) The Company shall deliver, or cause to be delivered, to the Stockholders
(other than the Initial Rollover Participants) investor suitability
questionnaires, which questionnaires shall be in a form mutually agreed by the
Company and Parent (the “Questionnaires”);

(ii) the Company shall determine which of the Stockholders are accredited
investors based on information furnished by any such Stockholders in their
respective Questionnaires (the “Accredited Investors”); and, thereafter,

(iii) the Company shall solicit the Accredited Investors and provide such
Accredited Investors with the opportunity to execute and deliver a joinder to
the Rollover Agreement to Parent and GT Topco, pursuant to which such
Stockholders will agree to contribute certain shares of Company Capital Stock to
GT Topco in exchange for certain equity interests of GT Topco and that any such
shares so contributed by such Stockholders shall, when contributed, reduce the
shares of Company Capital Stock contributed to GT Topco by the Initial Rollover
Participants; and

(iv) the Company will accept up to eighty-five (85) Stockholders that are
Accredited Investors for participation in the Rollover Transaction as Additional
Rollover Participants; it being understood and agreed that if over eighty-five
(85) Stockholders that are Accredited Investors elect to participate in the
Rollover Transaction as Additional Rollover Participants, the Company shall give
priority to such Stockholders on the basis of the number of Fully Diluted Shares
that such Stockholders hold.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Parent, GT Topco and Merger Sub as
of the date hereof and as of the Closing Date, except as disclosed in the
disclosure schedule (referencing the appropriate section and paragraph numbers
in this Article II; provided, however, that any disclosure under one such
section or paragraph number shall be deemed to have been disclosed for all
purposes of this Agreement in respect of all such other sections and paragraph
numbers to the extent that the relevance of such disclosure to such other
sections and paragraph numbers is reasonably apparent) supplied by the Company
to Parent on the date of this Agreement (the “Disclosure Schedule”) as to the
matters specified in this Article II:

2.1 Organization of the Company. The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
The Company has the corporate power to own, lease or operate its properties and
assets and to carry on its business as currently conducted. The Company is duly
qualified or licensed to do business and in good standing as a foreign
corporation (if applicable) in each jurisdiction in which it conducts business,
except for those jurisdictions where the failure to be so qualified would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. The Company has made available to Parent a true and
correct copy of its certificate of incorporation and bylaws (collectively, the
“Company Charter Documents”). The Company is not in material violation of any of
the provisions of the Company Charter Documents.

 

-15-



--------------------------------------------------------------------------------

2.2 Company Capital Structure.

(a) The authorized capital stock of the Company consists of (i) 150,000,000
shares of Company Common Stock, (A) 63,115,720 shares of which are issued and
outstanding as of the date of this Agreement and (B) 567,716 shares of which are
held in treasury as of the date of this Agreement, and (ii) 50,000,000 shares of
preferred stock of the Company, par value $0.01 per share, (A) 23,125,000 shares
of which are designated Company Series A Preferred Stock and (B) 23,102,285
shares of such preferred stock designated as Company Series A Preferred Stock
are issued and outstanding as of the date of this Agreement. Each outstanding
share of Company Series A Preferred Stock is convertible into one share of
Company Common Stock as of the date of this Agreement. All outstanding shares of
Company Capital Stock are duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive rights created by statute, the
Company Charter Documents, or any Contract to which the Company is a party or by
which it is bound, and have been issued in compliance, in all material respects,
with applicable securities Laws.

(b) Except for the Company Equity Plans, neither the Company nor any of its
Subsidiaries maintains any stock option plan or other plan providing for equity
compensation of any Person. As of the date of this Agreement, (i) (A) 11,245,885
shares of Company Common Stock are issuable upon the exercise of outstanding,
unexercised Company Options granted under the 2013 Stock Incentive Plan and
(B) 1,243,847 shares of Company Common Stock are available for future grants
under the 2013 Stock Incentive Plan, (ii) (A) 1,525,592 shares of Company Common
Stock are issuable upon the exercise of outstanding, unexercised Company Options
granted under the TradeCard 1999 Stock Option Plan and (B) no shares of Company
Common Stock are available for future grants under the TradeCard 1999 Stock
Option Plan, (iii) (A) 1,610,775 shares of Company Common Stock are issuable
upon the exercise of outstanding, unexercised Company Options granted under the
TradeCard 2010 Equity Incentive Plan and (B) no shares of Company Common Stock
are available for future grants under the TradeCard 2010 Equity Incentive Plan,
(iv) (A) 819,655 shares of Company Common Stock are issuable upon the exercise
of outstanding, unexercised Company Options granted under the GTNX 1999 Stock
Plan and (B) no shares of Company Common Stock are available for future grants
under the GTNX 1999 Stock Plan, and (v) (A) 2,283,734 shares of Company Common
Stock are issuable upon the exercise of outstanding, unexercised Company Options
granted under the GTNX 2010 Equity Incentive Plan and (B) no shares of Company
Common Stock are available for future grants under the GTNX 2010 Equity
Incentive Plan. All such Company Options have been issued in compliance, in all
material respects, with all of the terms and conditions of the applicable
Company Equity Plan and all applicable securities Laws.

(c) Section 2.2(c) of the Disclosure Schedule lists, as of the date of this
Agreement, with respect to each Company Option that is outstanding: (i) the name
of the holder of such Company Option; (ii) the number of shares of Company
Common Stock issuable upon the exercise of such Company Option; (iii) the grant
date of such Company Option; (iv) the vesting schedule for each such Company
Option that is unvested as of the date hereof and the vesting commencement date
for each such Company Option; (v) the number of vested and

 

-16-



--------------------------------------------------------------------------------

unvested shares of Company Common Stock issuable upon the exercise of such
Company Option; (vi) the expiration date of such Company Option; (vii) the
exercise price per share of Company Common Stock purchasable under such Company
Option; and (viii) whether such Company Option is intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.

(d) Section 2.2(d) of the Disclosure Schedule sets forth each employee or other
Person with an offer letter or other contract or Company Employee Plan that
contemplates a grant of, or right to purchase or receive: (i) options or other
equity awards with respect to equity securities of the Company or any Affiliate
or (ii) other securities of the Company, that in each case, have not been issued
or granted as of the date of this Agreement, together with the number of such
options, other equity awards or other equity securities.

(e) As of the date of this Agreement, 73,482 shares of Company Common Stock are
issuable upon the exercise of outstanding, unexercised Company Warrants, which
comprise all warrants or other similar rights to equity securities of the
Company or any Subsidiary thereof that have been issued by the Company pursuant
to any Contract.

(f) The Company has not granted any options to purchase Company Capital Stock or
any other type of stock award other than pursuant to the Company Equity Plans.
Except for the Company Options, the Company Warrants and the Company Series A
Preferred Stock, as of the date of this Agreement, there are no options,
warrants, calls, rights, commitments or agreements of any character, written or
oral, to which the Company is a party or by which it is bound, obligating the
Company to issue, deliver, sell, repurchase or redeem, or cause to be issued,
delivered, sold, repurchased or redeemed, any shares of the capital stock of the
Company or any equity security of any Subsidiary of the Company. There are no
outstanding or authorized stock appreciation, stock unit, phantom stock, profit
participation or other similar rights with respect to the Company or any
Subsidiary thereof.

2.3 Subsidiaries.

(a) Section 2.3(a) of the Disclosure Schedule lists, as of the date of this
Agreement, the name and jurisdiction of organization of each Subsidiary of the
Company. Except for its Subsidiaries, the Company does not own any shares of
capital stock of, or any other equity or voting interest in, any other Person.
All of the outstanding shares of capital stock of, or other equity or voting
interests in, each Subsidiary of the Company have been validly issued and are
fully paid and nonassessable and are owned directly or indirectly by the
Company, free and clear of all Liens (other than Permitted Liens), except for
restrictions imposed by applicable securities Laws. No Person other than the
Company owns (or has any right to acquire, subscribe for or be issued) any
outstanding shares of capital stock of, or other equity or voting interests in,
in any Subsidiary of the Company.

(b) Each Subsidiary of the Company is duly organized, validly existing and in
good standing (to the extent such concept is applicable) under the Laws of the
respective jurisdiction of its incorporation or formation. Each Subsidiary of
the Company has the corporate or similar power to own its properties and to
carry on its business as currently conducted. Each Subsidiary of the Company is
duly qualified or licensed to do business and in good standing as a

 

-17-



--------------------------------------------------------------------------------

foreign corporation or other Person (if applicable) in each jurisdiction in
which the Company conducts material business operations. The Company has made
available to Parent a true and correct copy of the certificate of incorporation
and bylaws, or like organizational documents, of each of its Subsidiaries
(collectively, the “Subsidiary Charter Documents”). No Subsidiary of the Company
is in material violation of any of its applicable Subsidiary Charter Documents.

2.4 Authority; Requisite Stockholder Approval.

(a) The Company has the requisite corporate power and authority to enter into
and deliver this Agreement and to perform its obligations hereunder (including
the consummation by the Company of the transactions contemplated hereby),
subject to (in the case of the Merger) the receipt of the Requisite Stockholder
Approval. The execution and delivery by the Company of this Agreement and the
performance by the Company of its obligations under this Agreement (including
the consummation by the Company of the transactions contemplated hereby) have
been duly authorized by all necessary corporate action on the part of the
Company, and no other corporate proceedings on the part of the Company are
necessary to authorize the execution or delivery by the Company of this
Agreement or the performance by the Company of its obligations under this
Agreement (including the consummation by the Company of the transactions
contemplated hereby), subject to (in the case of the Merger) the receipt of the
Requisite Stockholder Approval. This Agreement has been duly executed and
delivered by the Company and, assuming the due authorization, execution and
delivery by the other parties hereto, constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be subject to (a) the Laws of
general application relating to bankruptcy, insolvency, reorganization,
moratorium and other similar Laws affecting or relating to creditors’ rights
generally and (b) general principles of equity. The Requisite Stockholder
Approval is the only vote of the holders of any class or series of Company
Capital Stock that is necessary to adopt this Agreement and consummate the
transactions contemplated hereby under applicable Law and the Company Charter
Documents.

(b) The Board of Directors of the Company (the “Board”), at a meeting duly
called and held at which all directors of the Company were present, duly and
unanimously adopted resolutions (i) determining that the terms of this
Agreement, the Merger and the other transactions contemplated hereby are fair to
and in the best interests of the Company’s Stockholders, (ii) approving and
declaring advisable this Agreement and the transactions contemplated hereby,
including the Merger, (iii) directing that this Agreement be submitted to the
Stockholders of the Company for adoption and approval and (iv) resolving to
recommend that the Company’s Stockholders vote in favor of the approval and
adoption of this Agreement and the transactions contemplated hereby, including
the Merger, which resolutions have not been subsequently rescinded, modified or
withdrawn in any way.

2.5 No Conflict. Assuming (i) the receipt of the Requisite Stockholder Approval
and (ii) the receipt or making of the consents, waivers, approvals, orders,
authorizations, registrations, declarations and filings specified in Section 2.5
of the Disclosure Schedule, the execution and delivery by the Company of this
Agreement does not, and the performance by the Company of its covenants and
obligations under this Agreement (including the consummation by the Company of
the transactions contemplated hereby) will not, (a) conflict with, require any
consent of any Person, result in any violation of or default under (with or
without notice or lapse

 

-18-



--------------------------------------------------------------------------------

of time, or both), allow the imposition of any fees or penalties, or give rise
to a right of termination, cancellation, modification or acceleration of any
obligation, payment of any benefit or any additional rights or entitlements of
any Person, or loss of any benefit or otherwise adversely affect any rights of
the Company or any of its Subsidiaries (any such event, a “Conflict”) under
(1) any provision of the Company Charter Documents or the Subsidiary Charter
Documents, (2) any Company Material Contract or material Company Permit, or
(3) any material Law or Order applicable to the Company or any of its
Subsidiaries or any of their material properties or assets, or (b) result in the
creation of any Lien (other than Permitted Liens) upon any of the properties or
assets of the Company or any of its Subsidiaries; except in the case of each of
clauses (a) and (b) above, for such Conflicts or Liens which would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

2.6 Governmental Consents. No consent, waiver, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Authority, is
required by or with respect to the Company or any of its Subsidiaries in
connection with the execution and delivery by the Company of this Agreement or
the performance by the Company of its covenants and obligations under this
Agreement (including the consummation by the Company of the transactions
contemplated hereby), except for (a) the filing of the Certificate of Merger
with the Secretary of State of the State of Delaware, (b) the applicable
requirements of the HSR Act or under any other Antitrust Laws, (c) any filings
required by applicable securities Laws and (d) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings
which, if not obtained or made, would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect or prevent
or materially delay the consummation by the Company of the transactions
contemplated hereby or the performance by the Company of its covenants and
obligations hereunder.

2.7 Company Financial Statements; Accounts Receivable.

(a) The Company has made available to Parent true and complete copies of
(i) (A) the audited consolidated balance sheets of the Company and its
Subsidiaries as of December 31, 2014 and December 31, 2013, (B) the audited
consolidated balance sheets of GTNX, Inc. (f/k/a GT Nexus, Inc.) and its
Subsidiaries as of December 31, 2012, and (C) the audited consolidated balance
sheets of TradeCard, Inc. and its Subsidiaries as of December 31, 2012, and in
each case the related audited statements of income, cash flows and stockholders’
equity for the twelve month period then ended and (ii) the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of June 30,
2015, and the related unaudited statements of income, cash flows and
stockholders’ equity for the six months then ended (all of the foregoing
financial statements, including any notes thereto, the “Financial Statements”).
The Financial Statements have been prepared (x) in accordance with GAAP
consistently applied throughout the periods indicated (except as indicated in
any notes thereto and that the unaudited Financial Statements do not contain
notes thereto otherwise required by GAAP and are subject to year-end audit
adjustments) and (y) in accordance with the books and records of the Company and
its Subsidiaries. The Financial Statements present fairly in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the respective dates indicated thereon and the consolidated operating
results of the Company and its Subsidiaries during the periods indicated
therein, subject in the case of unaudited Financial Statements to year-end audit
adjustments. As of and for the twelve month period ended December 31, 2014, as
applicable, the

 

-19-



--------------------------------------------------------------------------------

Company had (i) revenues of $133,171,616, (ii) total assets of $222,590,144, of
which approximately $166,500,000 were intangible assets (which includes
goodwill) and (iii) Management Adjusted EBITDA of $10,000,000. The Company’s
balance sheet as of June 30, 2015 is referred to hereinafter as the “Current
Balance Sheet.” The Company’s balance sheet as of December 31, 2014 is referred
to hereinafter as the “2014 Audited Balance Sheet.”

(b) Each of the Company and each of its Subsidiaries has sufficient accounting
controls in place to provide reasonable assurances that (i) all transactions are
executed in accordance with management’s general or specific authorization and
(ii) all transactions are recorded as necessary to permit the accurate
preparation of financial statements in accordance with GAAP and to maintain
proper accountability for items.

(c) The Accounts Receivable are valid and bona fide accounts receivable created
in the ordinary course of business and, except for reserves for uncollectible
Accounts Receivable set forth on the Current Balance Sheet, based on the
Knowledge of the Company, the Company and its Subsidiaries have no reason to
believe that such accounts receivable would not be fully collectible. Except in
the ordinary course of business, none of the Company or any of its Subsidiaries
has offered any rebates to any of their respective customers that will apply at
any time after the Closing.

2.8 No Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries
has any debts, liabilities or obligations, whether accrued or fixed, absolute or
contingent, or matured or unmatured, except for any such debts, liabilities or
obligations which (a) have been reflected or reserved against in the Financial
Statements or disclosed in the notes thereto, (b) have arisen in the ordinary
course of business consistent with past practice since the date of the 2014
Audited Balance Sheet, (c) are Selling Expenses, or (d) do not exceed $25,000,
individually or in the aggregate.

2.9 No Changes.

(a) Since the date of the 2014 Audited Balance Sheet to and including the date
of this Agreement, except in connection with the authorization, preparation,
negotiation, execution or performance of this Agreement, or the consummation of
the transactions contemplated hereby, the Company and its Subsidiaries have
operated in all material respects in the ordinary course of business, and have
not taken any action which if taken during the Pre-Closing Period would be
prohibited by paragraphs (iii) through (xvi) of Section 4.1(b).

(b) Since the date of the 2014 Audited Balance Sheet, there has not been,
occurred or arisen any Company Material Adverse Effect.

2.10 Compliance with Laws.

(a) Except as set forth in Section 2.10(a) of the Disclosure Schedule:

(i) the Company and each of its Subsidiaries is and at all times since the
Look-back Date, has been in compliance in all material respects with applicable
Laws; and

 

-20-



--------------------------------------------------------------------------------

(ii) since the Look-back Date, neither the Company nor any of its Subsidiaries
has received any written notice from any Governmental Authority alleging any
violation of, or failure to comply, or potential liability or responsibility
under, any Law.

(b) The Company and its Subsidiaries, and to the Knowledge of the Company, their
respective Affiliates and Representatives, have, since the Look-back Date,
complied with the U.S. Foreign Corrupt Practices Act of 1977, as amended (15
U.S.C. §§ 78a et seq. (1977 and 2000)) and any other applicable foreign or
domestic anticorruption or antibribery Laws (collectively, the “Bribery Laws”),
and none of the Company or any of its Subsidiaries, nor to their Knowledge,
Affiliates or Representatives, acting on the Company’s behalf, has directly or
indirectly, in each case, in violation of any Bribery Law since the Look-back
Date: (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity,
(ii) offered, promised, paid or delivered any unlawful fee, commission or other
sum of money or item of value, however characterized, to any finder, agent or
other party acting on behalf of or under the auspices of a Government Official
or Governmental Authority, (iii) made any unlawful payment to any customer or
supplier, or to any Representative of any such customer or supplier, for the
unlawful sharing of fees to any such customer or supplier or any such
Representative for the unlawful rebating of charges or (iv) engaged in any other
unlawful reciprocal practice, or made any other unlawful payment or given any
other unlawful consideration to any such customer or supplier or any such
Representative.

(c) None of the Company or any of its Subsidiaries, nor to the Knowledge of the
Company, their respective Affiliates and Representatives has directly or
indirectly made, offered to make, promised to make, or authorized the unlawful
payment or giving of any money or other thing of value for corrupt purposes of
influencing any act or decision of any Government Official in his official
capacity, inducing such Government Official to do or omit to do any act in
violation of the lawful duty of such Government Official, securing any improper
advantage, or inducing such Government Official to use his influence to affect
or influence any act or decision of any Governmental Authority, in each case, in
violation of the Bribery Laws, (ii) have not been found by any Governmental
Authority to have violated any Bribery Law and (iii) are not, to the Knowledge
of the Company, under investigation, formal or informal, for any potential
violation of any Bribery Law.

(d) The Company and its Subsidiaries and their respective Affiliates and
Representatives are, and, since July 31, 2010, have been in compliance with
(i) all laws concerning the exportation of any products, technology, technical
data and services, including those administered by, without limitation, the
United States Department of Commerce, the United States Department of State, and
United States Department of the Treasury; and (ii) United States and applicable
international economic and trade sanctions, including those administered by the
Office of Foreign Assets Control (“OFAC”) within the United States Department of
the Treasury.

(e) No director, officer or employee of the Company or any of its Subsidiaries,
their respective Affiliates and Representatives, is identified on (i) OFAC’s
list of “Specially Designated Nationals and Blocked Persons” (“SDNs”), or any
other lists of known or suspected terrorists, terrorist organization or other
prohibited persons made publicly available or provided to the Company or its
Subsidiaries by any agency of the government of the United States or any

 

-21-



--------------------------------------------------------------------------------

jurisdiction in which the Company or its Subsidiaries are doing business
(“Prohibited Persons”); (ii) the Bureau of Industry and Security of the United
States Department of Commerce “Denied Persons List,” “Entity List” or
“Unverified List” (collectively “BIS Lists”); or (iii) the Directorate of
Defense Trade Controls of the United States Department of State “Debarred List.”
Neither the Company nor any of its Subsidiaries, nor their respective Affiliates
and Representatives, is, or, since July 31, 2010, has been, involved in business
arrangements or otherwise engages in transactions with or involving countries
subject to trade sanctions imposed by the United States Government, or with or
involving SDNs, Prohibited Persons, or persons on the BIS Lists or the Debarred
List.

(f) Neither the Company nor any of its Subsidiaries nor their respective
Affiliates and Representatives, have, since July 31, 2010, taken any action or
failed to take any required action in material violation of any applicable Law
governing (i) the Company’s and its Subsidiaries’ imports into or exports from
any country, or (ii) economic sanctions or embargoes, corrupt practices, money
laundering, or compliance with unsanctioned foreign boycotts.

2.11 Permits. Section 2.10(b) of the Disclosure Schedule sets forth a list, as
of the date of this Agreement, each material Permit required for the operation
of the Company’s or any of its Subsidiaries’ business as currently conducted
(collectively, the “Company Permits”). Each such Permit has been issued or
granted to the Company or such Subsidiary and is in full force and effect. The
Company and its Subsidiaries are in compliance in all material respects with all
such Company Permits. As of the date of this Agreement, no suspension,
cancellation, modification, revocation or nonrenewal of any Company Permit is
pending or to the Knowledge of the Company, threatened.

2.12 Actions; Orders. There is no material Action pending or the Knowledge of
the Company, threatened (a) against or directly affecting the Company or any of
its Subsidiaries, or (b) that challenges, or that would be reasonably likely to
have the effect of preventing or delaying, or making illegal, or otherwise
interfering with, any of the transactions contemplated by this Agreement. There
are no Orders against or directly affecting in any material respect the Company,
any of its Subsidiaries or any of the material properties, assets or rights of
the Company or any of its Subsidiaries.

2.13 Contracts.

(a) Section 2.13(a) of the Disclosure Schedule lists, as of the date of this
Agreement, other than Company Employee Plans (except those Contracts required to
be listed pursuant to Section 2.13(a)(xiii)), each Contract to which the Company
or any of its Subsidiaries is a party or by which they are legally bound that
falls into any of the following categories:

(i) any leases, lease guaranties, subleases or similar agreements for the
leasing (the “Leases”) of the Leased Real Property;

(ii) any Contract that involved aggregate payments by the Company or any of its
Subsidiaries in excess of $175,000 in fiscal year 2014 or, to the Knowledge of
the Company as of the date hereof, fiscal year 2015;

 

-22-



--------------------------------------------------------------------------------

(iii) any Contract that involved aggregate payments to the Company or any of its
Subsidiaries in excess of $350,000 in fiscal year 2014 or, to the Knowledge of
the Company as of the date hereof, fiscal year 2015;

(iv) any Contract relating to the acquisition of (i) any ownership interest in
any Person or other business enterprise or division thereof (whether by merger,
consolidation, sale of stock, sale of assets or otherwise) and containing
executory obligations to the Company or any of its Subsidiaries or (ii) assets
whose value is in excess of $500,000 since the Look-back Date;

(v) any Contract relating to the consummated sale, lease, conveyance or other
disposition of material assets of the Company and its Subsidiaries since the
Look-back Date;

(vi) any Contract that relates to the formation, creation, operation, management
or control of any material legal partnership, joint venture entity, joint
marketing strategic alliance, or other similar Person or business combination;

(vii) any Contract relating to any outstanding Indebtedness of the Company or
any of its Subsidiaries (including any mortgages, indentures, guarantees, loans
or credit agreements, security agreement or other Contracts relating to the
borrowing of money or extension of credit) with a principal or notional amount
in excess of $100,000;

(viii) any Contract under which the Company or any of its Subsidiaries is
granted a license to any third party’s Intellectual Property Rights (“Licensed
Intellectual Property Rights”) included in the Company Products, other than
(A) licenses and related services Contracts for commercially-available
Technology or Intellectual Property Rights involving less than $50,000 of
payments from the Company or any of its Subsidiaries per year or $250,000 over
the current term of such license or Contract; (B) confidentiality or
nondisclosure Contracts (“NDAs”); (C) Open Source Licenses; and (D) Contracts
with employees or individual independent contractors for the assignment of, or
license to, Intellectual Property Rights, in each case entered into in the
ordinary course of business;

(ix) any Contract under which the Company or any of its Subsidiaries has
licensed any material Company Intellectual Property to a third Person, other
than (A) Contracts that do not contain any material restrictive covenants and
are entered into in the ordinary course of business; (B) Contracts formed
pursuant to one of the Company’s standard Contracts (or in a form similar in
substance to, or with provisions with substantially similar legal effect as the
provisions of, one of such forms); and (C) NDAs entered into in the ordinary
course of business;

(x) any Contract (A) that materially limits the ability of the Company or any of
its Subsidiaries to (1) engage in or compete in any line of business or with any
Person or in any geographic area, (2) acquire any product or other asset or
service from any other Person or (3) develop, sell, supply, distribute, offer
support or service any product, technology or other asset to or for any other
Person; or (B) that contains most favored customer pricing provisions with any
third party or grants any exclusive rights, rights of first refusal, or rights
of first negotiation to any Person;

 

-23-



--------------------------------------------------------------------------------

(xi) any Contract providing for indemnification of the obligations of any other
Person that would be material to the Company and its Subsidiaries, taken as a
whole, other than any such Contracts entered into in the ordinary course of
business;

(xii) any Contract with any Governmental Authority or Related Party (other than
employment-related Contracts or Contracts related to the acquisition of equity
in the Company or any of its Subsidiaries);

(xiii) any employment Contract that (a) provides current annual base
compensation in excess of $175,000; (b) includes terms which vary materially
from terms in the Company’s customary offer letter or includes severance terms
that vary from the Company’s standard severance policy; (c) limits the Company’s
ability to terminate an employment relationship at will; (d) provides the
employee with a right to terminate his employment relationship for “Good Reason”
and receive payments or benefits; (e) provides for an offer of any equity grant
which grant is not reflected in Section 2.2 of the Disclosure Schedule; or
(f) provides for additional paid time off, guaranteed bonus, car allowance or
other non-standard employee benefits in the aggregate exceeding $15,000 for any
employee, and provided that the foregoing sub-clauses (b), (c) and (f) shall not
include provisions as a matter of any Law applicable to the employment
relationship if such provision is not set forth in an employment Contract;

(xiv) any Contract, or group of Contracts with a Person (or group of affiliated
Persons), the termination or breach of which would reasonably be expected to
have a material adverse effect on the Company and its Subsidiaries, taken as a
whole, and is not disclosed pursuant to Section 2.13(a)(i) through
Section 2.13(a)(xiii); and

(xv) any commitment or agreement to enter into any of the foregoing.

(b) The Company has made available true and complete copies of each Contract
disclosed pursuant to Section 2.13(a) (such Contracts, the “Company Material
Contracts”). Each Company Material Contract is, to the Knowledge of the Company,
valid and binding on the Company (and/or each such Subsidiary of the Company
party thereto) and, to the Knowledge of the Company, each other party thereto,
and is in full force and effect, enforceable against the Company or each such
Subsidiary of the Company party thereto, as the case may be, in accordance with
its terms, except as such enforceability may be subject to (a) the Laws of
general application relating to bankruptcy, insolvency, reorganization,
moratorium and other similar Laws affecting or relating to creditors’ rights
generally and (b) general principles of equity. Neither the Company nor any of
its Subsidiaries that is a party thereto, or, to the Knowledge of the Company,
any other party thereto, is in breach in any material respect of, or default in
any material respect under, any Company Material Contract, and no event has
occurred that with notice or lapse of time or both would constitute such a
breach or default thereunder by the Company or any of its Subsidiaries, or, to
the Knowledge of the Company, any other party thereto. Neither the Company nor
any of its Subsidiaries has received any written notice of

 

-24-



--------------------------------------------------------------------------------

termination or cancellation under any Company Material Contract, received any
written notice of breach or default in any material respect under any Company
Material Contract which breach has not been cured, or granted to any third
Person any rights, adverse or otherwise, that would constitute a breach in any
material respect of any Company Material Contract.

2.14 Related Party Transactions. Except for the transactions and arrangements
set forth on Section 2.14 of the Disclosure Schedule, no Related Party (a) has
borrowed money from or loaned money to the Company or any of its Subsidiaries
that is currently outstanding or otherwise has any cause of action or claim
against the Company or any of its Subsidiaries, (b) has directly or indirectly,
(i) an economic interest in any Person which furnishes or sells services or
products that the Company or any of its Subsidiaries furnish or sell, or propose
to furnish or sell, (ii) a beneficial interest in any entity that purchases from
or sells or furnishes to the Company or any of its Subsidiaries any goods or
services or Contract of the Company or any of its Subsidiaries, (iii) has any
ownership interest in any property or asset used or owned by the Company or any
of its Subsidiaries, or (iv) is a party to any Contract, or is engaged in any
ongoing transaction or series of related transactions with the Company or any of
its Subsidiaries (other than employment-related Contracts or transactions or
Contracts related to the acquisition of equity in the Company or any of its
Subsidiaries).

2.15 Intellectual Property.

(a) Section 2.15(a) of the Disclosure Schedule lists the products and services
currently owned, or purported to be owned, by the Company or any of its
Subsidiaries and currently: (i) sold or licensed by the Company or any of its
Subsidiaries to a third Person; or (ii) supported by the Company or any of its
Subsidiaries for a third Person (collectively, the “Company Products”).

(b) Section 2.15(b) of the Disclosure Schedule lists a complete and accurate
list, as of the date of this Agreement, of the Company Registered Intellectual
Property. As of the date of this Agreement, to the Knowledge of the Company, all
of the Company Registered Intellectual Property is subsisting, valid and
enforceable and all necessary renewal fees and other maintenance fees that have
fallen due on or prior to the effective date of this Agreement have been timely
paid. None of the Company Registered Intellectual Property is the subject of any
currently pending proceeding before any Governmental Authority (excluding any
office actions).

(c) The Company Intellectual Property is owned exclusively by the Company or its
Subsidiaries free and clear of all Liens, other than Permitted Liens, and
together with the Licensed Intellectual Property Rights, comprises all of the
Intellectual Property Rights used in the operation of the Company’s and its
Subsidiaries’ business as presently conducted. This Section 2.15(c) is not
intended to, and does not, constitute a representation or warranty regarding
infringement or misappropriation of any other Person’s Intellectual Property
Rights, which is addressed exclusively in Section 2.15(e).

(d) The Company and its Subsidiaries have taken commercially reasonable measures
to (i) maintain in confidence the Company’s Trade Secrets that they consider
proprietary, or are obligated by third parties to protect as Trade Secrets and
(ii) except as set forth in Section 2.15(d)(ii) of the Disclosure Schedule, not
to disclose the source code for the Company Products to any third Person and to
the Knowledge of the Company, no event has

 

-25-



--------------------------------------------------------------------------------

occurred, and no circumstance or condition exists, that would reasonably be
expected to, result in the disclosure or delivery by the Company (or, to the
Knowledge of the Company, any Person acting on behalf of the Company), of any
material source code of the Company Products to any third Person, other than
employees and contractors providing services to or on behalf of the Company in
the ordinary course of business. To the Knowledge of the Company, no Company
employee or consultant has any right, title or interest in any material Company
Intellectual Property.

(e) Except as set forth on Section 2.15(e) of the Disclosure Schedule, the
development, sale, offer for sale, exportation, distribution and use of any
Company Product, as such activities are currently conducted by the Company or
its Subsidiaries, does not infringe or misappropriate the Intellectual Property
Rights of any other Person. As of the date of this Agreement, there is no Action
pending (i) or, to the Knowledge of the Company, threatened against the Company
or any of its Subsidiaries alleging infringement or other misappropriation by
the Company or any of its Subsidiaries of the Intellectual Property Rights of a
third Person; and (ii) by the Company or any of its Subsidiaries against a third
Person alleging that such third Person infringes, misappropriates or otherwise
violates any material Company Intellectual Property. Notwithstanding anything to
the contrary in this Agreement, this Section 2.15(e) contains the only
representations or warranties made by the Company with respect to infringement
or misappropriation of Intellectual Property Rights of any other Person.

(f) Section 2.15(f) of the Disclosure Schedule contains, to the Knowledge of the
Company, a complete and accurate list, as of the date of this Agreement, of all
Open Source Materials included, embedded or otherwise incorporated in the
Company Products and identifies the Open Source License under which such Open
Source Materials is licensed. The Company and its Subsidiaries have policies
reasonably consistent with industry standards for companies of a similar size
and with similar products and services that prohibit the use of Open Source
Materials in products or services distributed to third Persons, and none of the
Company software comprising the Company Products that the Company intends to
keep proprietary will be subject to an obligation under the applicable Open
Source License to any requirement under such Open Source License that such
Company software be distributed in source code form, for the purpose of making
modification, or free of charge.

(g) To the Knowledge of the Company, none of the Company Products contains any
computer code which was designed to, without authorization, (i) disrupt,
disable, erase or harm such Company Products’ operation, or cause the Company
Products to damage or corrupt any data, hardware, storage media, programs,
equipment or communications, or (ii) permit any Person to access such Company
Products without authorization.

(h) No funding, facilities or personnel of any Governmental Authority were used
to develop or create, in whole or in part, material Company Intellectual
Property in a way that resulted in any Governmental Authority owning any right
in or to any of such material Company Intellectual Property.

(i) To the Knowledge of the Company, in the twelve (12) months prior to the date
hereof, there have been no failures, crashes, security breaches or other adverse
events affecting the computer software, computer hardware, firmware, networks,
interfaces, websites

 

-26-



--------------------------------------------------------------------------------

and related systems used by the Company and its Subsidiaries (collectively,
“Computer Systems”) that have caused a material disruption to the business of
the Company and its Subsidiaries, and the Company and its Subsidiaries have not
received any written notice from any third Person with respect thereto. The
Computer Systems are adequate in all material respects for their intended use
and for the operation of the business of the Company and its Subsidiaries as
currently operated by the Company and its Subsidiaries, and are in good working
condition (normal wear and tear excepted), and, to Knowledge of the Company,
(i) are free from viruses, worms, Trojan horses and other known contaminants and
(ii) do not contain any bugs, errors or problems of a nature that in each case
of (i) and (ii), would materially disrupt their operation or have a material
adverse impact on the operation of all the Computer Systems.

(j) The Company or its Subsidiaries, as the case may be, own or have rights to
access and use all Computer Systems used to process, store, maintain and operate
data and information used in connection with the business of the Company and its
Subsidiaries. The Company and its Subsidiaries have taken reasonable steps in
accordance with industry standards to secure the Computer Systems from
unauthorized access or unauthorized use by any Person. This Section 2.15(j) is
not intended to, and does not, constitute a representation of warranty regarding
infringement or misappropriation of any other Person’s Intellectual Property
Rights, which is addressed exclusively in Section 2.15(e).

(k) As of the date of this Agreement, all personally identifiable information
which has been collected, stored, maintained or otherwise used by the Company
and its Subsidiaries has been collected, stored, maintained and used in
accordance with all applicable Laws and the Company’s and/or its Subsidiaries’
posted privacy policies, except as would not reasonably be expected to have a
Company Material Adverse Effect.

(l) All Intellectual Property Rights developed by or for the Company and its
Subsidiaries was conceived, invented, reduced to practice, authored or otherwise
created solely by either employees of the Company or the Subsidiaries acting
within the scope of their employment, or independent contractors of the Company
or the Subsidiaries pursuant to agreements containing an assignment of
Intellectual Property Rights to the Company or the Subsidiaries.

2.16 Real Property; Absence of Liens on Tangible Property.

(a) Neither the Company nor any of its Subsidiaries owns or has ever owned any
real property. Section 2.16(a) of the Disclosure Schedule lists, as of the date
of this Agreement, all real property currently leased or subleased by the
Company or any of its Subsidiaries (the “Leased Real Property”).

(b) The Company and each of its Subsidiaries has good and valid title to, or, in
the case of leased properties and assets, valid leasehold interests in, all of
its material tangible properties and assets, real, personal and mixed, used or
held for use in its business, free and clear of all Liens, except for Permitted
Liens. All such material tangible properties and assets are in good operating
condition and repair, ordinary wear and tear excepted.

 

-27-



--------------------------------------------------------------------------------

2.17 Tax Matters.

(a) The Company and each of its Subsidiaries has prepared and timely filed all
income and other material federal, state, local and foreign returns, estimates,
information statements and reports (“Tax Returns”) relating to any and all Taxes
concerning or attributable to the Company, its Subsidiaries or their operations
(taking into account any automatic extensions for which approval of a
Governmental Authority is not required), and such Tax Returns are true and
correct in all material respects.

(b) The Company and each of its Subsidiaries has paid all income and other
material Taxes it is required to pay and has withheld with respect to Company
Personnel and other Persons (and timely paid over to the appropriate Taxing
authority) all federal, state and foreign income Taxes and social security
charges and similar fees, Federal Insurance Contribution Act, Federal
Unemployment Tax Act and other Taxes required to be withheld.

(c) Neither the Company nor any of its Subsidiaries has been delinquent in the
payment of any Tax, nor is there any Tax deficiency outstanding, assessed or
proposed against the Company or any of its Subsidiaries in writing, nor has the
Company or any of its Subsidiaries executed any waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.

(d) No audit of any Tax Return of the Company or any of its Subsidiaries is
presently in progress, nor has the Company or any of its Subsidiaries been
notified by any Tax authority (in writing) of any threat or plan to request such
an audit or other examination.

(e) Neither the Company nor any of its Subsidiaries has any liabilities for
unpaid federal, state, local or foreign Taxes, which have not been accrued or
reserved on the Current Balance Sheet in accordance with GAAP.

(f) There are no Liens on the assets of the Company or any of its Subsidiaries
relating to or attributable to Taxes other than Permitted Liens.

(g) Neither the Company nor any of its Subsidiaries is (i) a member of an
affiliated group (within the meaning of Section 1504(a) of the Code) filing a
consolidated federal income Tax Return (other than a group the common Parent of
which was the Company or one of its Subsidiaries), (ii) a party to any Tax
sharing, indemnification or allocation agreement, (iii) subject to any liability
for the Taxes of any Person (other than Company or any of its Subsidiaries)
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local or foreign Tax Law), as a transferee or successor, by Contract or
otherwise, or (iv) a party to any joint venture, partnership or other
arrangement that, to the knowledge of the Company, could be treated as a
partnership for Tax purposes.

(h) Neither the Company nor any of its Subsidiaries has been, at any time, a
“United States Real Property Holding Corporation” within the meaning of
Section 897(c)(2) of the Code.

(i) There are no Tax rulings, requests for rulings, or “closing agreements” (as
described in Section 7121 of the Code or any corresponding provision of state,
local or foreign

 

-28-



--------------------------------------------------------------------------------

Tax Law) relating to the Company or any of its Subsidiaries which could affect
the Company’s or any of its Subsidiaries’ liability for Taxes for any period
after the Closing Date. Neither the Company nor any of its Subsidiaries has
changed any method of accounting or will be required to make any adjustment
under Section 481 of the Code (or any corresponding provision of state, local or
foreign Tax Law) or for any period ending after the Closing Date.

(j) Neither the Company nor any of its Subsidiaries has constituted either a
“distributing corporation” or a “controlled corporation” in a distribution of
stock qualifying for Tax-free treatment under Section 355 of the Code in the two
years prior to the date of this Agreement.

(k) Neither the Company nor any of its Subsidiaries has engaged in a transaction
that is the same as or substantially similar to one of the types of transactions
that the Internal Revenue Service has determined to be a Tax avoidance
transaction and identified by notice, regulation, or other form of published
guidance as a listed transaction, as set forth in Treasury
Regulation Section 1.6011-4(b)(2).

(l) No written claim has been received from a Tax authority in a jurisdiction
where the Company or any of its Subsidiaries does not file Tax Returns that such
Company or Subsidiary is or may be subject to taxation by that jurisdiction.

2.18 Employee Benefit Plans and Compensation.

(a) Schedule. Section 2.18(a) of the Disclosure Schedule lists, as of the date
of this Agreement, each material Company Employee Plan. Neither the Company nor
any of its Subsidiaries or ERISA Affiliates has made any plan or commitment
(whether written or oral) to establish, adopt or enter into any new material
Company Employee Plan, or to modify any material Company Employee Plan (except
to the extent required by Law).

(b) Documents. With respect to each material Company Employee Plan, the Company
has made available to Parent: (i) the most recent annual report on Form 5500
required to have been filed with the IRS, including all schedules thereto;
(ii) the most recent determination letter (if any) from the IRS for any such
Company Employee Plan that is intended to qualify under Section 401(a) of the
Code; (iii) the plan documents and summary plan descriptions, or a written
description of the terms of any such material Company Employee Plan that is not
in writing, in each case, except for (x) offer letters that provide for at-will
employment and can be terminated without material cost or liability to Parent
and its Subsidiaries, (y) consulting agreements that can be terminated without
material cost or liability to Parent and its Subsidiaries, and (z) Company
Option Agreements, in which case only forms of such agreements have been made
available to Parent, unless such individual agreements materially differ from
those forms; (iv) any related trust agreements, insurance contracts, insurance
policies or other documents of any funding arrangements; and (v) any notices to
or from the IRS or U.S. Department of Labor relating to any material compliance
issues in respect of any such Company Employee Plan.

(c) Employee Plan Compliance. Each Company Employee Plan has been established,
maintained and administered in accordance, in all material respects, with its
terms

 

-29-



--------------------------------------------------------------------------------

and applicable Laws. The Company and its Subsidiaries and ERISA Affiliates have
performed all material obligations required to be performed by them under each
Company Employee Plan. Each Company Employee Plan intended to be qualified under
Section 401(a) of the Code has timely obtained a favorable determination,
notification, advisory and/or opinion, as applicable, letter from the IRS and to
the Knowledge of the Company, nothing has occurred since the date of such letter
that could reasonably be expected to affect the qualified status of such Company
Employee Plan. No “prohibited transaction,” within the meaning of Section 4975
of the Code or Sections 406 and 407 of ERISA, and not otherwise exempt under
Section 408 of ERISA, has occurred with respect to any Company Employee Plan.

(d) As of the date of this Agreement, there are no Actions pending or, to the
Knowledge of the Company, threatened (other than routine claims for benefits and
administrative expenses) against or relating to any Company Employee Plan, the
assets, sponsor or administrator thereof, or to the Knowledge of the Company
against any fiduciary of the Company Employee Plan with respect to the operation
of such plan. As of the date of this Agreement, there are no audits, inquiries
or proceedings pending or, to the Knowledge of the Company, threatened by the
IRS, U.S. Department of Labor or any other Governmental Authority with respect
to any Company Employee Plan. The Company and its Subsidiaries and ERISA
Affiliates are not subject to any penalty or Tax in excess of $50,000 with
respect to any Company Employee Plan under Section 502(i) of ERISA or
Sections 4975 through 4980 of the Code, nor to the Knowledge of the Company, has
any Company Personnel committed any breach of fiduciary duty imposed by Title I
of ERISA. The Company and its Subsidiaries and ERISA Affiliates have timely made
all contributions and other payments required by and due under the terms of each
Company Employee Plan and applicable Law, except as would not reasonably be
likely to result in material liability to the Company or its Subsidiaries, taken
as a whole.

(e) No Pension Plans, Etc. No Company Employee Plan is, and none of the Company,
any of its Subsidiaries, nor any of their respective ERISA Affiliates, nor any
of their predecessors, has maintained, established, sponsored, participated in,
contributed to, been required to contribute to, or otherwise participated in or
participates in or in any way has any liability, directly or indirectly, with
respect to any (i) employee benefit plan subject to Section 412, 430, 4971 of
the Code or Section 302 or Title IV of ERISA, (ii) “multiemployer plan” within
the meaning of Section (3)(37) or 4001(a)(3) of ERISA, (iii) “multiple employer
plan” within the meaning of Sections 4063 or 4064 of ERISA (in each case under
clause (ii) and (iii), whether or not subject to ERISA), (iv) a single employer
pension plan (within the meaning of Section 4001(a)(15) of ERISA) which is
subject to Sections 4063, 4064 and 4069 of ERISA or Section 413(c) of the Code,
(v) a “funded welfare plan” within the meaning of Section 419 of the Code, or
(vi) a plan maintained in connection with any trust described in
Section 501(c)(9) of the Code, in all cases, to which the Company, its
Subsidiaries, or any of their respective ERISA Affiliates have or would
reasonably be expected to incur a liability. No Company Employee Plan provides
health or disability benefits that are not fully insured through an insurance
Contract and to the Knowledge of the Company, no condition exists that could
reasonably be expected to result in an increase of more than $50,000 in the
premium costs of Company Employee Plans that are fully-insured in the aggregate,
prior to December 31, 2015, excluding the effects of hiring additional
employees. To the Knowledge of the Company, there are no facts or circumstances
that would be reasonably likely to subject the Company or any of its
Subsidiaries to any assessable payment under Section 4980H of the Code with
respect to any period prior to the Closing.

 

-30-



--------------------------------------------------------------------------------

(f) No Post-Employment Obligations. No Company Employee Plan provides
post-termination or retiree life insurance, health or other retiree employee
welfare benefits to any Person for any reason, except as may be required by
COBRA or other applicable Law.

(g) Effect of Transaction. The execution of this Agreement and the consummation
of the transactions contemplated hereby will not (either alone or upon the
occurrence of any additional or subsequent events) (i) result in any payment
(whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in compensation or benefits or
obligation to fund benefits to any Company Personnel, (ii) prevent the right of
the Company or any of its Subsidiaries from merging, amending or terminating any
Company Employee Plan, (iii) result in the payment of any amount that may be
deemed a “parachute payment” under Section 280G of the Code with respect to any
“disqualified individual” (as such term is defined in Treasury Regulation
Section 1.280G-1) or (iv) a penalty Tax under Section 409A of the Code with
respect to any Company Personnel. There is no Contract to which the Company or
any of its Subsidiaries is a party or by which any of them is bound to
compensate any Company Personnel for excise Taxes paid pursuant to Section 4999
of the Code or the additional Taxes paid pursuant to Section 409A of the Code.

(h) In all material respects, each Company Employee Plan subject to the Laws of
any jurisdiction outside of the United States (the “Non-U.S. Plans”) (i) that is
intended to qualify for special tax treatment, has met all requirements for such
Tax treatment, (ii) if intended to be funded and/or book-reserved are fully
funded and/or book reserved, as appropriate, based upon reasonable actuarial
assumptions and do not have unfunded liabilities or liabilities that could
reasonably be imposed upon the assets of the Company or any of its Subsidiaries
by reason of such Non-U.S. Plan, (iii) is in compliance with its terms and all
applicable Laws, and (iv) if intended or required to be qualified, approved or
registered with a Governmental Authority, is and has been so qualified, approved
or registered and nothing has occurred that could reasonably be expected to
result in the loss of such qualification, approval or registration, as
applicable.

2.19 Employment and Labor Matters.

(a) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement, labor union contract, or trade union agreement (each a
“Collective Bargaining Agreement”). To the Knowledge of the Company, as of the
date of this Agreement, there are no activities or proceedings of any labor or
trade union to organize any employees of the Company or any of its Subsidiaries.
No Collective Bargaining Agreement is being negotiated by the Company or any of
its Subsidiaries. As of the date of this Agreement, there is no strike, lockout,
slowdown, or work stoppage against the Company or any of its Subsidiaries
pending or, to the Knowledge of the Company, threatened that may interfere with
the respective business activities of the Company or any of its Subsidiaries.
There is no unfair labor practice complaint against the Company or any of its
Subsidiaries pending before the National Labor Relations Board or any other
Governmental Authority.

 

-31-



--------------------------------------------------------------------------------

(b) Since the Look-back Date, the Company and its Subsidiaries have been in
compliance, in all material respects, with applicable Laws with respect to the
hiring of employees and employment (including applicable Laws regarding wage and
hour requirements, collection and payment of withholding and/or social security
Taxes, correct classification of independent contractors and of employees as
exempt and non-exempt, immigration status, discrimination in employment,
employee health and safety, and collective bargaining). The Company and each of
its Subsidiaries has complied in all material respects with all applicable Laws
that could require overtime to be paid to any current or former employee of the
Company or any of its Subsidiaries, and no employee has ever brought or, to the
Knowledge of the Company, threatened to bring a claim for unpaid compensation or
employee benefits, including overtime amounts.

(c) Neither the Company nor any of its Subsidiaries is materially delinquent in
material payments to any of its current or former employees for any earned
wages, salaries, commissions, bonuses or other direct compensation for any
services performed by them or amounts required to be reimbursed to such
employees or in payments owed upon any termination of the employment of any such
employees.

(d) To the Knowledge of the Company, neither it nor any of its Subsidiaries’
employees is obligated under any Contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any Order of any
court or administrative agency, that would interfere with the use of such
employee’s best efforts to promote the interests of the Company and its
Subsidiaries or that would conflict with the Company’s or any of its
Subsidiaries’ business as proposed to be conducted.

(e) Except as set forth on Section 2.19(e), to the Knowledge of the Company,
(i) no officer or key employee, or that any group of key employees, intends to
terminate their employment with the Company or any of its Subsidiaries, nor does
the Company have a present intention to terminate the employment of any of the
foregoing, (ii) no officer or key employee has received an offer to join a
business that is competitive with the Company’s business or (iii) no officer or
key employee is a party to or is bound by any confidentiality agreement,
noncompetition agreement or other contract (with any Person) that would
materially interfere with: (A) the performance by such officer or employee of
any of his duties or responsibilities as an officer or employee of the Company;
or (B) the Company’s and its Subsidiaries’ business or operations.

(f) The employment of all Persons and officers employed by the Company or any of
its Subsidiaries is terminable at will without any penalty or severance
obligation of any kind on the part of the employer except as required by Law.
All sums due for employee compensation and benefits and all vacation time owing
to any employees of the Company or any of its Subsidiaries have been duly and
adequately accrued on the accounting records of the Company or any of its
Subsidiaries.

(g) To the Knowledge of the Company, each current and former employee, officer
and consultant of the Company or any of its Subsidiaries has executed a
proprietary information and inventions agreement or similar agreement. To the
Knowledge of the Company, neither it nor any of its Subsidiaries’ current or
former employees, officers or consultants are or

 

-32-



--------------------------------------------------------------------------------

were, as the case may be, in violation thereof, and the Company will take
reasonable efforts to prevent such violation prior to Closing. To the Knowledge
of the Company, other than with respect to exclusions previously accepted by the
Company involving works or inventions unrelated to the business of the Company,
no current or former employee, officer or consultant of the Company has excluded
works or inventions made prior to his or her employment or consulting
relationship with the Company from his, her or its assignment of inventions
pursuant to such employee, officer or consultant’s proprietary information and
inventions agreement.

2.20 Insurance. Section 2.20 of the Disclosure Schedule sets forth a correct and
complete list of all material insurance policies maintained by the Company and
its Subsidiaries. Each such policy is in full force and effect and all premiums
due and payable thereon have been paid, and neither the Company nor any of its
Subsidiaries is in breach or default of any of the material insurance policies
or has taken any action, or failed to take any action, which, with notice or the
lapse of time, would constitute such a breach or default or permit termination
or modification of any of the material insurance policies. Since January 1,
2015, neither the Company nor any of its Subsidiaries has received any notice of
termination or cancellation or, as of the date hereof, denial of coverage with
respect to any material insurance policy maintained by the Company or any of its
Subsidiaries or any material claim made pursuant to any such insurance policy.

2.21 Brokers’ Fees. Except for Morgan Stanley & Co. LLC (“Morgan Stanley”),
there is no financial advisor, investment banker, broker, finder, agent or other
Person that has been retained by or is authorized to act on behalf of the
Company or any of its Subsidiaries that is entitled to any financial advisor’s,
investment banking, brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement.

2.22 Environmental. Except as set forth in Section 2.22 of the Disclosure
Schedule, (a) the Company and its Subsidiaries are in material compliance with
all Environmental Laws and possess and are in material compliance with all
Permits required under such Environmental Laws for the conduct of their
respective operations; (b) the Company and its Subsidiaries have not received
any written notices, claims, or requests for information alleging the Company or
any of its Subsidiaries are in violation of or liable under Environmental Laws;
and (c) there are no material Actions pending or, to the Knowledge of the
Company, threatened against any of Company or any of its Subsidiaries alleging a
violation of or any liability under any Environmental Law.

2.23 Customers and Suppliers. Section 2.23 of the Disclosure Schedule sets forth
a list of names of (i) the thirty (30) largest customers, measured by dollar
volume of sales and (ii) the thirty (30) largest suppliers, measured by dollar
volume of purchases (in each case during the twelve months ended June 30, 2015)
of the Company and its Subsidiaries, taken as a whole. Since June 30, 2013, the
Company has not received written notice regarding an actual or threatened
termination, cancellation or substantial reduction of the business relationship
between the Company and its Subsidiaries, on the one hand, and any customer or
group of customers or any supplier or group of suppliers listed in Section 2.23
of the Disclosure Schedule, on the other hand and, to the Knowledge of the
Company, no such termination, cancellation, or substantial reduction is
threatened by any such customers or suppliers as of the date hereof.

 

-33-



--------------------------------------------------------------------------------

2.24 Exclusivity of Representations. Except for the representations and
warranties expressly set forth in this Article II and in any Stockholder Support
Agreement, (a) neither the Company nor any of its Subsidiaries (or any other
Person) makes, or has made, any representation or warranty relating to the
Company, its Subsidiaries or any of their businesses or operations or otherwise
in connection with this Agreement or the transactions contemplated hereby,
(b) no Person has been authorized by the Company or any of its Subsidiaries to
make any representation or warranty relating to the Company, its Subsidiaries or
any of their businesses or operations or otherwise in connection with this
Agreement or the transactions contemplated hereby, and if made, such
representation or warranty must not be relied upon by Parent or any of its
Affiliates or the Representatives of any of the foregoing as having been
authorized by the Company or any of its Subsidiaries (or any other Person), and
(c) any estimate, projection, prediction, data, financial information,
memorandum, presentation or any other materials or information provided or
addressed to Parent or any of its Affiliates or the Representatives of any of
the foregoing, including any materials or information made available in the
electronic data room hosted by or on behalf of the Company in connection with
the transactions contemplated hereby or in connection with presentations by the
Company’s management, are not and shall not be deemed to be or include
representations or warranties unless and to the extent any such materials or
information is the subject of any express representation or warranty set forth
in Article II.

ARTICLE III

REPRESENTATION AND WARRANTIES OF PARENT, GT TOPCO AND MERGER SUB

Parent, GT Topco and Merger Sub, jointly and severally, hereby represent and
warrant to the Company as of the date hereof and as of the Closing Date as
follows:

3.1 Organization. Each of Parent, GT Topco and Merger Sub is duly organized,
validly existing and in good standing under the Laws of the respective
jurisdiction of its incorporation. Each of Parent, GT Topco and Merger Sub has
the corporate power to own, lease or operate its properties and assets and to
carry on its business as currently conducted. Each of Parent, GT Topco and
Merger Sub is duly qualified or licensed to do business and in good standing as
a foreign corporation or limited liability company (if applicable) in each
jurisdiction in which it conducts material business operations. Each of Parent,
GT Topco and Merger Sub has made available to the Company a true and correct
copy of its certificate of incorporation or formation and bylaws, or like
organizational documents (collectively, the “Parent, GT Topco and Merger Sub
Charter Documents”). Neither Parent nor GT Topco nor Merger Sub is in material
violation of any of the provisions of the applicable Parent, GT Topco and Merger
Sub Charter Documents. Merger Sub is a direct, wholly owned Subsidiary of
Parent, has been organized solely for the purpose of consummating the
transactions contemplated herein and does not conduct, and has never conducted,
any other business or other operations.

3.2 Authority. Each of Parent, GT Topco and Merger Sub has the requisite power
and authority to enter into this Agreement and to perform its obligations
hereunder (including the consummation by such party of the transactions
contemplated hereby). The execution and delivery by each of Parent, GT Topco and
Merger Sub of this Agreement and the performance by each of Parent, GT Topco and
Merger Sub of their respective obligations under this Agreement (including the
consummation by each of Parent, GT Topco and Merger Sub of the

 

-34-



--------------------------------------------------------------------------------

transactions contemplated hereby) have been duly authorized by all necessary
corporate or limited liability company and stockholder action on the part of
Parent, GT Topco and Merger Sub, and no other corporate or limited liability
company proceedings on the part of Parent, GT Topco or Merger Sub are necessary
to authorize the execution or delivery by Parent, GT Topco or Merger Sub of this
Agreement or the performance by Parent, GT Topco or Merger Sub of their
respective obligations under this Agreement in accordance with its terms
(including the consummation by Parent, GT Topco or Merger Sub of the
transactions contemplated hereby), and the acceptance and adoption by Parent, as
the sole stockholder of Merger Sub, which shall occur immediately following
execution of this Agreement). This Agreement has been duly executed and
delivered by each of Parent, GT Topco and Merger Sub and, assuming the due
authorization, execution and delivery by the other parties hereto, constitutes
the valid and binding obligations of each of Parent, GT Topco and Merger Sub,
enforceable against each of Parent, GT Topco and Merger Sub in accordance with
its terms, except as such enforceability may be subject to (a) the Laws of
general application relating to bankruptcy, insolvency, reorganization,
moratorium and other similar Laws affecting or relating to creditors’ rights
generally and (b) general principles of equity.

3.3 No Conflict. Assuming the receipt or making of the consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings
specified in Section 3.3 of the Disclosure Schedule, the execution and delivery
by each of Parent, GT Topco and Merger Sub of this Agreement does not, and the
performance by each of Parent, GT Topco and Merger Sub of their respective
covenants or obligations under this Agreement (including the consummation by
each of Parent, GT Topco and Merger Sub of the transactions contemplated hereby,
including the Debt Financing and the Rollover Transaction) will not, Conflict
with (a) any provision of the certificate of incorporation or formation and
bylaws of Parent, GT Topco or Merger Sub, (b) any Contract or Permit that is
material to Parent, GT Topco and Merger Sub, taken as a whole, or (c) any Law or
Order applicable to Parent, GT Topco or Merger Sub or any of their properties or
assets, except in the case of clauses (b) or (c) above, for such Conflicts which
would not reasonably be expected to have, individually or in the aggregate, a
Parent Material Adverse Effect.

3.4 Governmental Consents. No consent, waiver, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Authority is
required by or with respect to Parent, GT Topco or Merger Sub in connection with
the execution and, delivery by Parent, GT Topco or Merger Sub of this Agreement
or the performance by Parent, GT Topco or Merger Sub of their respective
covenants and obligations under this Agreement (including the consummation by
Parent, GT Topco and Merger Sub of the transactions contemplated hereby,
including the Debt Financing), except for (a) the filing of the Certificate of
Merger with the Secretary of State of the State of Delaware, (b) the applicable
requirements of the HSR Act or under any other Antitrust Laws, (c) any filings
required by applicable securities Laws and (d) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings
which, if not obtained or made, would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect or prevent or
materially delay the consummation by Parent, GT Topco or Merger Sub of the
transactions contemplated hereby (including the consummation by Parent, GT Topco
and Merger Sub of the transactions contemplated hereby, including the Debt
Financing) or the performance by Parent, GT Topco or Merger Sub of its covenants
and obligations hereunder.

 

-35-



--------------------------------------------------------------------------------

3.5 Actions; Orders. There is no material Action pending or, to the Knowledge of
the Company, threatened (a) against or directly affecting Parent, GT Topco or
Merger Sub or (b) that challenges, or that would be reasonably likely to have
the effect of preventing or delaying, or making illegal, or otherwise
interfering with, any of the transactions contemplated by this Agreement. There
are no Orders against or directly affecting in any material respect Parent, GT
Topco or Merger Sub or any of the material properties, assets or rights of
Parent, GT Topco or Merger Sub.

3.6 Brokers’ Fees. There is no financial advisor, investment banker, broker,
finder, agent or other Person that has been retained by or is authorized to act
on behalf of Parent or any of its Affiliates that is entitled to any financial
advisor’s, investment banking, brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement.

3.7 Availability of Funds; Financial Statements.

(a) Parent will have at the Closing sufficient immediately available funds to
pay the Merger Consideration and any other fees, expenses and amounts to be paid
by Parent, GT Topco, Merger Sub or the Surviving Corporation in connection with
the transactions contemplated by this Agreement.

(b) Parent has made available to the Company true and complete copies of the
(i) audited consolidated balance sheets of Infor, Inc. and its Subsidiaries as
of December 31, 2014 and December 31, 2013 and (ii) the unaudited consolidated
balance sheet of Infor, Inc. and its Subsidiaries as of April 31, 2015, and the
related unaudited statements of income, cash flows and stockholders’ equity for
the quarter then ended (all of the foregoing financial statements, including any
notes thereto, the “Parent Financial Statements”). The Parent Financial
Statements have been prepared (i) in accordance with GAAP consistently applied
throughout the periods indicated (except as indicated in any notes thereto and
that the unaudited Parent Financial Statements do not contain notes thereto
otherwise required by GAAP and are subject to year-end audit adjustments) and
(ii) in accordance with the books and records of Parent and its Subsidiaries.
The Parent Financial Statements present fairly in all material respects the
consolidated financial position of Infor, Inc. and its Subsidiaries as of the
respective dates indicated thereon and the consolidated operating results of the
Infor, Inc. and its Subsidiaries during the periods indicated therein, subject
in the case of unaudited Financial Statements to year-end audit adjustments.

3.8 GT Topco. GT Topco was formed solely for the purpose of engaging in the
transactions contemplated by the Rollover Agreement. GT Topco has not conducted
any business. Except for obligations or liabilities incurred in connection with
its formation and the transactions contemplated by the Rollover Agreement to be
in engaged in by GT Topco prior to the date hereof, GT Topco has not and will
not have incurred any obligations or liabilities or have engaged in any business
activities or entered into any agreements with any Person. Except for the
Company LLC Agreement (as defined in the Rollover Agreement), the Rollover
Agreement and the Merger Agreement, as of the date hereof, GT Topco is not a
party to any Contract with the Parent or any of its Affiliates.

3.9 Debt Financing.

 

-36-



--------------------------------------------------------------------------------

(a) Concurrently with the execution of this Agreement, Parent has delivered to
the Company true, correct and complete copy of the executed forward underwriting
agreement dated as of the date hereof (the “Debt Commitment Letter”) from the
financial institutions party thereto, together with an executed fee letter
referenced in the Debt Commitment Letter (the “Debt Fee Letter”) (except that
the fee amounts, pricing caps, “flex” provisions and other economic terms (other
than covenants) (none of which would adversely affect the amount or availability
of the Debt Financing) set forth therein have been redacted), pursuant to which,
and subject only to the terms and conditions expressly set forth therein, such
financial institutions have committed to provide the amount of financing set
forth therein to Parent for the purpose of funding the transactions contemplated
by this Agreement (the “Debt Financing”). Other than the Debt Fee Letter, there
are no side letters or other agreements, contracts or arrangements (except for
customary engagement letters in respect of the Debt Financing) relating to the
Debt Commitment Letter.

(b) The Debt Commitment Letter, in the form so delivered, is in full force and
effect and has not been withdrawn, terminated, rescinded or otherwise amended,
supplemented or modified in any respect and no such withdrawal, termination,
rescission, amendment, supplement or modification is contemplated or pending.
The Debt Commitment Letter, in the form so delivered, is a legal, valid and
binding obligation of Parent, GT Topco and Merger Sub and the other parties
thereto. No event has occurred which, with or without notice, lapse of time or
both, would constitute a default or breach on the part of Parent, GT Topco or
Merger Sub or to the knowledge of Parent, any other Person, under any term, or a
failure to satisfy any condition, of any of the Debt Commitment Letter or
otherwise result in any portion of the Debt Financing contemplated thereby to be
unavailable. Neither Parent nor GT Topco nor Merger Sub has reason to believe
that it could be unable to satisfy on a timely basis any term or condition of
any of the Debt Commitment Letter required to be satisfied by it or that any
portion of the Debt Financing contemplated thereby will be unavailable to
Parent, GT Topco and Merger Sub at the Closing. Parent, GT Topco and Merger Sub
have fully paid any and all commitment fees or other fees in connection with the
Debt Commitment Letter that are due and payable on or before the date of this
Agreement and will pay in full any such additional amounts that are due on or
before the Closing.

(c) There are no conditions precedent or other contingencies related to the
funding or investing, as applicable, of the full amount of the Debt Financing,
other than as expressly set forth in the Debt Commitment Letter delivered to the
Company concurrently with the execution of this Agreement.

(d) The obligations of Parent, GT Topco and Merger Sub under this Agreement are
not contingent in any respect upon the funding of the amounts contemplated to be
funded pursuant to the Debt Commitment Letter. The obligations of Parent, GT
Topco and Merger Sub under this Agreement are not subject to any conditions
regarding Parent’s, Merger Sub’s, their respective Affiliates’, or any other
Person’s ability to obtain financing for the consummation of the transactions
contemplated hereby.

3.10 Solvency. Neither Parent nor GT Topco nor Merger Sub is entering into the
transactions contemplated by this Agreement with the actual intent to hinder,
delay or defraud either present or future creditors of Parent, GT Topco or
Merger Sub, the Company or any of

 

-37-



--------------------------------------------------------------------------------

their respective Subsidiaries. Each of Parent, GT Topco and Merger Sub is
Solvent as of the date of this Agreement, and each of Parent and the Surviving
Corporation will, after giving effect to all of the transactions contemplated by
this Agreement (assuming the accuracy of all of the representations and
warranties set forth in Article II of this Agreement), including the payment of
the Merger Consideration, the payment of all other amounts required to be paid
in connection with the consummation of the transactions contemplated by this
Agreement and the payment of all related fees and expenses, be Solvent at and
after the Effective Time. As used in this Section 3.10, the term “Solvent”
means, with respect to a particular date, that on such date, (a) the sum of the
assets, at a fair valuation, of Parent, GT Topco and Merger Sub (and, after the
Merger, the Surviving Corporation and its Subsidiaries) (on a consolidated
basis) and of each of them (on a stand-alone basis) will exceed their debts,
(b) Parent, GT Topco and Merger Sub (and, after the Merger, the Surviving
Corporation and its Subsidiaries) (on a consolidated basis) and each of them (on
a stand-alone basis) has not incurred and does not intend to incur, and does not
believe that it will incur, debts beyond its ability to pay such debts as such
debts mature, and (c) Parent, GT Topco and Merger Sub (and, after the Merger,
the Surviving Corporation and its Subsidiaries) (on a consolidated basis) and
each them (on a stand-alone basis) has sufficient capital and liquidity with
which to conduct its business. For purposes of this Section 3.10, “debt” means
any liability on a claim, and “claim” means any (i) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured, and (ii) any right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.

3.11 Independent Investigation. Parent, GT Topco and Merger Sub acknowledge that
they and their Affiliates and Representatives have conducted and completed their
own investigation, analysis and evaluation of the Company and its Subsidiaries,
made all such reviews and inspections of the financial condition, business,
results of operations, properties, assets and prospects of the Company and its
Subsidiaries as they have deemed necessary or appropriate, that they have had
the opportunity to request all information that have deemed relevant to the
foregoing from the Company and its Representatives, and that in making the
decision to enter into this Agreement and to consummate the transactions
contemplated hereby Parent, GT Topco and Merger Sub have relied on their own
investigation, analysis and evaluation of the Company and its Subsidiaries and
the representations, warranties, covenants and agreements of the Company
contained herein. Parent, GT Topco and Merger Sub acknowledge that, as of the
date hereof, they and their Affiliates and Representatives (a) have received
access to (i) such books and records, facilities, equipment, contracts and other
assets of the Company and its Subsidiaries that Parent and its Affiliates and
the Representatives of any of the foregoing, as of the date hereof, have
requested to review and (ii) the electronic data room hosted by or on behalf of
the Company in connection with the transactions contemplated hereby, and
(b) have had the opportunity to meet with the management of the Company and to
discuss the business and assets of the Company and its Subsidiaries. Parent, GT
Topco and Merger Sub acknowledge that, except for the representations and
warranties expressly set forth herein or in any certificate, (a) neither the
Company nor any of its Subsidiaries (or any Representative thereof) makes, or
has made, any representation or warranty relating to the Company, its
Subsidiaries or any of their businesses or operations or otherwise in connection
with this Agreement or the transactions contemplated hereby, and neither Parent,
GT Topco, Merger Sub

 

-38-



--------------------------------------------------------------------------------

nor any of their respective Affiliates or the Representatives of any of the
foregoing is relying on any representation or warranty except for those
expressly set forth herein or in any certificate and (b) any estimate,
projection, prediction, data, financial information, memorandum, presentation or
any other materials or information provided or addressed to Parent, GT Topco,
Merger Sub or any of their respective Affiliates or the Representatives of any
of the foregoing, including any materials or information made available in the
electronic data room hosted by or on behalf of the Company in connection with
the transactions contemplated hereby or in connection with presentations by the
Company’s management, are not and shall not be deemed to be representations or
warranties unless and to the extent any such materials or information is the
subject of any express representation or warranty set forth herein or in any
certificate. For the avoidance of doubt, this Section 3.11 shall not serve to
waive, limit or otherwise restrict or affect any of Parent’s, GT Topco’s, Merger
Sub’s or their respective Affiliates’ rights in the event of any actual or
alleged instance of fraud by the Company or its Representatives.

ARTICLE IV

COVENANTS AND AGREEMENTS

4.1 Conduct of Business of the Company.

(a) During the Pre-Closing Period, except as expressly permitted or required by
this Agreement or as expressly set forth in Section 4.1 of the Disclosure
Schedule or otherwise consented to by Parent in writing, the Company shall
(i) operate the business of the Company and each of its Subsidiaries in the
ordinary course and consistent with past practice in all material respects,
(ii) use its commercially reasonable efforts to keep available the services of
the Company’s and its Subsidiaries’ present officers and employees (other than
termination for cause) and (iii) use its commercially reasonable efforts to
preserve the Company’s and its Subsidiaries’ beneficial relationships with
customers, suppliers, distributors, licensors, licensees and others having such
business dealings with it; provided, however, that no action by the Company or
its Subsidiaries with respect to matters specifically addressed by any provision
of Section 4.1(b) shall be deemed a breach of this Section 4.1(a) unless such
action would constitute a breach of such specific provision.

(b) During the Pre-Closing Period, except as expressly required by this
Agreement or as expressly set forth in Section 4.1 of the Disclosure Schedule or
otherwise consented to by Parent in writing prior to the taking of the
applicable action, neither the Company nor any of its Subsidiaries shall:

(i) make any capital expenditure or expenditures in excess of $100,000
individually or $250,000 in the aggregate, other than capital expenditures
contemplated by the Company’s capital expenditure plan for fiscal year 2015;

(ii) (A) sell, license (other than non-exclusive licenses of Technology or
service related agreements in the ordinary course of business consistent with
past practice) or otherwise assign or convey to any Person any ownership of any
Company Intellectual Property, or (B) enter into any Contract with respect to
the development of any Technology with any other Person, other than in the
ordinary course of business;

 

-39-



--------------------------------------------------------------------------------

(iii) other than in the ordinary course of business consistent with past
practice, (A) enter into any Contract which would have been required to have
been disclosed on Section 2.13(a) of the Disclosure Schedule had such Contract
been entered into prior to the date of this Agreement or (B) terminate, waive or
amend any such Contract or any Company Material Contract;

(iv) enter into any material Contract that would be breached by, or require the
consent of any third party in order to continue in full force following
consummation of the transactions contemplated by this Agreement;

(v) release any Person from, or modify or waive any provision of, any
confidentiality, standstill or other similar Contract restricting such Person
from taking any action;

(vi) declare, set aside, or pay any dividends on or make any other distributions
(whether in cash, stock or property or any combination thereof) or make any
other actual, constructive or deemed distribution in respect of any Company
Capital Stock; provided that the Company shall be permitted to make, declare,
set aside and pay cash dividends that are required to be paid on the Company
Series A Preferred Stock;

(vii) split, combine, subdivide or reclassify any Company Capital Stock, or
issue any other securities in respect of, in lieu of or in substitution for
shares of Company Capital Stock;

(viii) issue, grant, deliver, sell, dispose of, pledge or otherwise encumber, or
purchase, redeem or otherwise acquire any shares of capital stock of the Company
or any of its Subsidiaries or any securities convertible into such shares, or
subscriptions, rights, warrants or options to acquire any such shares or
convertible securities, other than (A) issuances, sales or deliveries of Company
Common Stock pursuant to exercises of Company Options or conversion of Company
Series A Preferred Stock or the withholding of shares of Company Common Stock to
satisfy net settlement or Tax obligations with respect to equity awards in
accordance with the terms thereof and (B) repurchases from Company Personnel
following their termination pursuant to the terms of their pre-existing
agreements to purchase Company Options or Company Capital Stock;

(ix) amend or otherwise modify any Company Charter Documents or Subsidiary
Charter Documents;

(x) adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or any of its Subsidiaries;

(xi) directly or indirectly acquire any Person or other business enterprise or
division thereof or any equity interest therein (whether by merger,
consolidation, sale of stock, sale of assets or otherwise);

 

-40-



--------------------------------------------------------------------------------

(xii) sell, lease, convey or otherwise dispose of any material assets of the
Company and its Subsidiaries, other than in the ordinary course of business
consistent with past practice;

(xiii) settle or compromise any pending or threatened Action in excess of
$50,000 individually or $100,000 in the aggregate;

(xiv) incur any Indebtedness with a principal or notional amount in excess of
$50,000;

(xv) grant any loans, advances or capital contributions to or investments in any
other Person or purchase debt securities of any other Person;

(xvi) mortgage or pledge any of its Subsidiaries’ assets, tangible or
intangible, or create or suffer to exist any Lien thereupon (other than
Permitted Liens);

(xvii) except (x) pursuant to a Company Employee Plan in effect as of the date
of this Agreement, (y) as required by applicable Law, or (z) as otherwise
permitted under another subsection of Section 4.1(b), (A) adopt, establish,
amend or terminate any Company Employee Plan (including any underlying
agreements), or any agreement, plan, policy or arrangement that would constitute
a Company Employee Plan if it were in existence on the date hereof, except any
amendments required to maintain the qualified status of such Company Employee
Plan and except as permitted under subsection (D) hereof, (B) increase, or
accelerate the vesting or payment of, the compensation or other benefits payable
to or to become payable to any Company Personnel, and except as permitted under
subsection (D) hereof, (C) enter into any employment Contract (except (x) to the
extent necessary to replace any departing Company Personnel without any material
increase in compensation or benefits or fees from the prior employee’s or
independent contractor’s annual compensation or (y) for employment Contracts
terminable on less than 30 days’ notice without penalty), (D) grant, provide or
promise to grant or provide any severance, retention, termination or similar
payments (in cash or otherwise), bonus, or equity or equity-based incentive
awards to any Company Personnel, except that the Company may provide bonuses not
to exceed $250,000 in the aggregate, (E) terminate (other than for “cause”),
promote or change the title of any employee or other service provider or
(F) hire or make an offer to hire any new employee, officer, consultant or other
service provider (except as permitted under subsection (C));

(xviii) enter into, amend, terminate or extend any Collective Bargaining
Agreement with a works council or other union;

(xix) except as required by GAAP or in the ordinary course of business,
materially revalue any of its assets (whether tangible or intangible), including
writing down the value of inventory or writing off accounts receivable;

(xx) make or change any material election in respect of Taxes, adopt or change
any accounting method in respect of Taxes, enter into any closing agreement,
settle any claim or assessment in respect of Taxes, or consent to any extension
or waiver of the limitation period applicable to any claim or assessment in
respect of Taxes;

 

-41-



--------------------------------------------------------------------------------

(xxi) agree in writing to take any of the actions described in this
Section 4.1(b).

Parent acknowledges and agrees that (i) nothing contained in this Agreement
shall give Parent, directly or indirectly, the right to control or direct the
Company’s or the Company’s Subsidiaries’ operations during the Pre-Closing
Period, and (ii) during the Pre-Closing Period, the Company shall exercise,
subject to and consistent with the terms and conditions of this Agreement,
complete control and supervision over it and its Subsidiaries’ operations.

4.2 No Solicitation of Acquisition Proposals.

(a) During the Pre-Closing Period, neither the Company nor any of its
Subsidiaries shall, nor shall they authorize or knowingly permit any of their
respective Representatives to, directly or indirectly, (a) solicit, initiate or
induce the making, submission or announcement of, or knowingly encourage,
facilitate or assist, an Acquisition Proposal, (b) furnish to any Person (other
than Parent, GT Topco, Merger Sub or any designees of Parent, GT Topco or Merger
Sub) any non-public information relating to the Company or any of its
Subsidiaries, or afford to any Person (other than Parent, GT Topco, Merger Sub
or any of their Representatives) access to the business, properties, assets,
books, records or other non-public information, or to any personnel, of the
Company or any of its Subsidiaries, in any such case with the intent to induce
the making, submission or announcement of, or the intent to encourage,
facilitate or assist, an Acquisition Proposal or any inquiries that would
reasonably be expected to lead to an Acquisition Proposal, (c) participate or
engage in discussions or negotiations with any Person with respect to an
Acquisition Proposal, or (d) enter into any Contract relating to an Acquisition
Proposal. To the extent permitted by applicable Law, the Company shall
(1) promptly, and in any event within one (1) Business Day, notify Parent if any
director or officer of the Company or such Securityholder becomes aware of any
receipt by the Company of (i) of any Acquisition Proposal, (ii) any request for
information that would reasonably be expected to lead to an Acquisition
Proposal, or (iii) any inquiry with respect to, or which would reasonably be
expected to lead to, any Acquisition Proposal, the terms and conditions of such
Acquisition Proposal, request or inquiry, and the identity of the Person or
group making any such Acquisition Proposal, request or inquiry, and (2) provide
Parent with a copy of any written proposal or materials related to any such
Acquisition Proposal or request for information or inquiry.

(b) The Company immediately shall cease and cause to be terminated all existing
discussions, conversations, negotiations and other communications with any
Persons conducted heretofore in connection with or with respect to any potential
sale of or any other potential business combination involving the Company or any
of its Subsidiaries.

(c) Promptly, and in any event within one (1) Business Day, after the execution
of this Agreement, the Company shall, to the extent it has not done so prior to
the execution of this Agreement, send to other Persons to whom confidential
information was provided in connection with or with respect to any potential
sale of or any other potential business combination involving the Company or any
of its Subsidiaries “return or destroy” notices in respect of such information.

 

-42-



--------------------------------------------------------------------------------

4.3 Stockholder Vote.

(a) Immediately following the execution and delivery of this Agreement, the
Company shall prepare and distribute to holders of Company Capital Stock holding
at least the number and class of shares of Company Capital Stock sufficient to
provide the Requisite Stockholder Approval a written consent of holders of
Company Capital Stock adopting this Agreement in accordance with the DGCL and
the Company Charter Documents, waiving any appraisal rights under Section 262 of
the DGCL, with respect thereto, and approving the appointment of the Seller
Representative, in substantially the form attached hereto as Annex D (the
“Stockholder Written Consent”). The Company shall use its reasonable best
efforts to cause such holders of Company Capital Stock to execute the
Stockholder Written Consent and deliver such executed Stockholder Written
Consent to the Company within one Business Day following the execution and
delivery of this Agreement.

(b) As promptly as practicable following the date hereof, the Company shall, in
accordance with applicable Law, including Sections 228 and 262 of the DGCL, and
the Company Charter Documents, promptly send an information statement (the
“Information Statement”) to each holder of Company Capital Stock that has not
theretofore executed the Stockholder Written Consent (i) notifying him, her or
it that (1) action has been taken by less than unanimous written consent of the
holders of Company Capital Stock, (2) this Agreement was duly adopted and
(3) appraisal rights are available pursuant to Section 262 of the DGCL,
(ii) seeking a waiver of such appraisal rights from such holder of Company
Capital Stock, and (iii) seeking ratification of the adoption of this Agreement
and the appointment of the Seller Representative. The Company shall use
commercially reasonable efforts to obtain such waivers from each holder of
Company Capital Stock who has not theretofore executed a Stockholder Written
Consent. The Information Statement shall be in a form reasonably acceptable to
Parent and shall at all relevant times be in compliance with Section 262 of the
DGCL and other applicable Laws.

(c) Concurrently with or as promptly as practicable following the distribution
of the Information Statement, the Company shall submit to its shareholders, for
approval (in a manner and with a disclosure document reasonably satisfactory to
Parent) by a vote of such shareholders as is required pursuant to
Section 280G(b)(5)(B) of the Code and the Treasury Regulations thereunder (the
“280G Shareholder Vote”), any such payments or other benefits that may,
separately or in the aggregate, constitute “excess parachute payments” (within
the meaning of Section 280G of the Code and the Treasury Regulations
thereunder), such that, if the 280G Shareholder Vote is received approving such
payments and benefits, such payments and benefits shall not be deemed to be
“excess parachute payments” under Section 280G of the Code and the Treasury
Regulations thereunder. Prior to such 280G Shareholder Vote but as promptly as
practicable following the date hereof, the Company shall obtain, from each
Person whom the Company reasonably believes to be with respect to the Company a
“disqualified individual” (within the meaning of Section 280G of the Code and
the Treasury Regulations thereunder) and who might otherwise have, receive or
have the right or entitlement to receive a parachute payment under Section 280G
of the Code, a written waiver (in form and substance reasonably satisfactory to
Parent) pursuant to which such Person agrees to waive any and all right or
entitlement to such parachute payment, to the extent such payment would not be
deductible pursuant to Section 280G of the Code (such waivers, the “280G
Waivers” and such benefits so

 

-43-



--------------------------------------------------------------------------------

waived, the “Waived 280G Benefits”). Such waivers shall cease to have any force
or effect with respect to any item covered thereby to the extent the 280G
Shareholder Vote for such item is obtained. To the extent that any of the Waived
280G Benefits are not approved pursuant to the 280G Shareholder Vote, prior to
the Closing, such Waived 280G Benefits shall not be made or provided. Prior to
soliciting the 280G Waivers and approvals contemplated by this Section 4.3, the
Company shall provide a draft of the form for such 280G Waiver and stockholder
approval materials (together with any summaries of calculations) to Parent for
its reasonable review and the Company shall make any changes reasonably
requested by Parent or its Representatives to such form of 280G Waiver or
stockholder approval materials. Prior to the Closing, the Company shall deliver
to Parent evidence that a vote of the stockholders of the Company was solicited
in accordance with the foregoing provisions of this Section 4.3 and that either
(A) the requisite number of votes were obtained with respect to the 280G
Shareholder Vote (the “280G Approval”), or (B) that the 280G Approval was not
obtained, and, as a consequence, the Waived 280G Benefits shall not be made or
provided.

4.4 Access to Information. During the Pre-Closing Period, the Company shall
afford Parent and its Representatives reasonable access during normal business
hours, upon reasonable advance notice, to the properties, books and records and
necessary personnel of the Company; provided, however, that the Company may
restrict or otherwise prohibit (a) access to any documents or information to the
extent that any applicable Law requires the Company to restrict or otherwise
prohibit access to such documents or information, (b) access to such documents
or information would give rise to a material risk of waiving any attorney-client
privilege, work product doctrine or other applicable privilege applicable to
such documents or information, or (c) access to a Contract to which the Company
or any of its Subsidiaries is a party or otherwise bound would violate or cause
a default under, or give a third party the right terminate or accelerate the
rights under, such Contract. In the event that the Company does not provide
access or information in reliance on the preceding sentence, it shall use its
reasonable best efforts to communicate the applicable information to Parent in a
way that would not violate the applicable Law, Contract or obligation, including
by providing such information in redacted form as necessary to comply with such
Law, Contract or obligation or otherwise make appropriate substitute disclosure
arrangements. Any investigation conducted pursuant to the access contemplated by
this Section 4.4 shall be conducted in a manner that does not unreasonably
interfere with the conduct of the business of the Company and its Subsidiaries.
The terms and conditions of the Confidentiality Agreement shall apply to any
information obtained by Parent or any of its Representatives in connection with
any investigation conducted pursuant to the access contemplated by this
Section 4.4. Except for disclosures expressly permitted by the terms of the
Confidentiality Agreement, each of the Company and Parent shall hold, and shall
cause their respective Representatives to hold, all information received from
the other party or its Representatives, directly or indirectly, in confidence in
accordance with the Confidentiality Agreement. Nothing in this Section 4.4 or
elsewhere in this Agreement shall be construed to require the Company, any of
its Subsidiaries or any Representatives of any of the foregoing to prepare any
reports, analyses, appraisals, opinions or other information.

4.5 Public Disclosure. During the Pre-Closing Period, the parties agree that no
press release or public announcement regarding the subject matter of this
Agreement or the transactions contemplated hereby shall be made without advance
approval thereof by the Company and Parent, except as may be required by
applicable Law. If any such press release or

 

-44-



--------------------------------------------------------------------------------

public announcement is required by applicable Law to be made by any party
hereto, prior to making such announcements, such party will deliver a draft of
such announcement to the other party and shall give such other party a
reasonable opportunity to comment thereon.

4.6 Reasonable Best Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each of Parent, GT Topco, Merger Sub and the Company
shall use its reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with such
other parties in doing, all things reasonably necessary, proper or advisable
under applicable Law or otherwise to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
including using reasonable best efforts to: (a) cause the conditions to the
Merger set forth in Article V to be satisfied; (b) obtain all necessary actions
or non-actions, waivers, consents, approvals, orders and authorizations from
Governmental Authorities and make all registrations, declarations and filings
with Governmental Authorities that are necessary or appropriate to consummate
the transactions contemplated by this Agreement; and (c) obtain all necessary or
appropriate consents, waivers and approvals under any Company Material Contracts
in connection with this Agreement and the consummation of the transactions
contemplated hereby so as to maintain and preserve the benefits under such
Company Material Contracts following the consummation of the transactions
contemplated by this Agreement. In addition to the foregoing, neither Parent, GT
Topco or Merger Sub, on the one hand, nor the Company, on the other hand, shall
take any action, or fail to take any action, that is intended to, or has (or
would reasonably be expected to have) the effect of, preventing, impairing,
delaying or otherwise adversely affecting the consummation of the Merger or the
ability of such party to fully perform its obligations under this Agreement.
Notwithstanding anything to the contrary herein, no party shall be required to
pay any consent or other similar fee, “profit sharing” or other similar payment
or other consideration (including increased rent or other similar payments or
any amendments, supplements or other modifications to (or waivers of) the
existing terms of any Contract), or the provision of additional security
(including a guaranty) to obtain the consent, waiver or approval of any Person
under any Contract.

4.7 Antitrust Filings.

(a) Each of Parent, GT Topco and Merger Sub (and their respective Affiliates, if
applicable), on the one hand, and the Company, on the other hand, shall (x) file
with the FTC and the Antitrust Division of the DOJ a Notification and Report
Form relating to this Agreement and the transactions contemplated hereby as
required by the HSR Act as soon as practicable after the date of this Agreement
but in no event later than ten (10) Business Days following the execution and
delivery of this Agreement, and (y) file comparable pre-merger or post-merger
notification filings, forms and submissions with any foreign Governmental
Authority that are required by any other Antitrust Laws as soon as practicable
after the date of this Agreement but in no event later than twenty (20) Business
Days following the execution and delivery of this Agreement, unless otherwise
agree by the parties hereto. Each of Parent and the Company shall (i) cooperate
and coordinate with the other in the making of such filings, (ii) supply the
other with any information that may be required in order to make such filings,
(iii) supply any additional information that reasonably may be required or
requested by the FTC, the DOJ or the Governmental Authorities of any other
applicable jurisdiction in which any such filing is made under any other
Antitrust Laws, and (iv) use reasonable best efforts to take all action
necessary

 

-45-



--------------------------------------------------------------------------------

to cause the expiration or termination of the applicable waiting periods under
the HSR Act or other Antitrust Laws as soon as practicable, and to obtain any
required consents under any other Antitrust Laws applicable to the Merger as
soon as practicable, and to avoid any impediment to the consummation of the
Merger under any Antitrust Laws, including using reasonable best efforts to take
all such action as reasonably may be necessary to resolve such objections (if
any) as the FTC, the DOJ, or any other Governmental Authority or Person may
assert under any applicable Antitrust Laws with respect to the Merger.

(b) Each of Parent, GT Topco and Merger Sub (and their respective Affiliates, if
applicable), on the one hand, and the Company, on the other hand, shall promptly
inform the other of any communication from any Governmental Authority regarding
any of the transactions contemplated by this Agreement in connection with any
filings or investigations with, by or before any Governmental Authority relating
to this Agreement or the transactions contemplated hereby, including any
proceedings initiated by a private party. If Parent, GT Topco or Merger Sub (or
any of their respective Affiliates, if applicable), on the one hand, or the
Company, on the other hand, shall receive a request for additional information
or documentary material from any Governmental Authority with respect to the
transactions contemplated by this Agreement pursuant to the HSR Act or any other
Antitrust Laws with respect to which any such filings have been made, then such
party shall use its reasonable best efforts to make, or cause to be made, as
soon as reasonably practicable and after consultation with such other party, an
appropriate response in compliance with such request. In connection with and
without limiting the foregoing, to the extent reasonably practicable and unless
prohibited by applicable Law or by the applicable Governmental Authority, each
of Parent, GT Topco and Merger Sub (and their respective Affiliates, if
applicable), on the one hand, and the Company, on the other hand, shall (i) give
each other reasonable advance notice of all meetings with any Governmental
Authority relating to the Merger, (ii) give each other an opportunity to
participate in each of such meetings, (iii) keep such other party reasonably
apprised with respect to any oral communications with any Governmental Authority
regarding the Merger, (iv) cooperate in the filing of any analyses,
presentations, memoranda, briefs, arguments, opinions or other written
communications explaining or defending the Merger, articulating any regulatory
or competitive argument and/or responding to requests or objections made by any
Governmental Authority, (v) provide each other with a reasonable advance
opportunity to review and comment upon, and consider in good faith the views of
the other with respect to, all written communications (including any analyses,
presentations, memoranda, briefs, arguments and opinions) with a Governmental
Authority regarding the Merger, (vi) provide each other (or counsel of each
party, as appropriate) with copies of all written communications to or from any
Governmental Authority relating to the Merger, and (vii) cooperate and provide
each other with a reasonable opportunity to participate in, and consider in good
faith the views of the other with respect to, all material deliberations with
respect to all efforts to satisfy the conditions set forth in paragraphs (a),
(b) and (d) of Section 5.1. Any such disclosures, rights to participate or
provisions of information by one party to the other may be made on a
counsel-only basis to the extent required under applicable Law, or as
appropriate to protect confidential business information.

(c) Each of (i) Parent, GT Topco, Merger Sub and their respective Affiliates on
the one hand, and (ii) the Company on the other hand, shall cooperate with one
another in good faith to (i) promptly determine whether any filings not
contemplated by this Section 4.7 are required to be or should be made, and
whether any other consents, approvals, permits or

 

-46-



--------------------------------------------------------------------------------

authorizations not contemplated by this Section 4.7 are required to be or should
be obtained, from any Governmental Authority under any other applicable Law in
connection with the transactions contemplated hereby, and (ii) promptly make any
filings, furnish information required in connection therewith and seek to obtain
timely any such consents, permits, authorizations, approvals or waivers that the
parties determine are required to be or should be made or obtained in connection
with the transactions contemplated hereby.

(d) Notwithstanding the foregoing or any other provision of this Agreement,
nothing in this Section 4.7 or any other provision of this Agreement shall
require any of Parent, the Company or any of their respective Affiliates to
(i) take any action that would be reasonably likely to have a material adverse
effect on Parent and its Affiliates (including the Surviving Corporation), taken
as whole, (ii) agree to hold separate or to divest any business, product or
asset or (iii) commence any Action.

4.8 Notification of Certain Matters.

(a) During the Pre-Closing Period, the Company shall give prompt notice to
Parent, GT Topco and Merger Sub upon becoming aware that any representation or
warranty made by it in this Agreement has become untrue or inaccurate, or of any
failure of the Company to perform or comply with or satisfy any covenant or
agreement to be performed or complied with by it under this Agreement, in any
such case if and only to the extent that such untruth or inaccuracy, or such
failure, would cause any of the conditions to the Merger set forth in
Section 5.2(a) or Section 5.2(b) to not be satisfied at such time; provided that
no such notification shall affect or be deemed to modify (i) any representation
or warranty of the Company set forth herein or in any certificate or Contract
delivered or executed in connection with the transactions contemplated hereby or
(ii) the conditions to the obligations of Parent, GT Topco and Merger Sub to
consummate the transactions contemplated by this Agreement or the remedies
available to the parties hereunder.

(b) During the Pre-Closing Period, Parent shall give prompt notice to the
Company upon becoming aware that any representation or warranty made by Parent,
GT Topco or Merger Sub in this Agreement has become untrue or inaccurate, or of
any failure of Parent, GT Topco or Merger Sub to perform or comply with any
covenant or agreement to be performed or complied with by it under this
Agreement, in any such case if and only to the extent that such untruth or
inaccuracy, or such failure, would cause any of the conditions to the Merger set
forth in Section 5.3(a) or Section 5.3(b) to not be satisfied at such time;
provided that no such notification shall affect or be deemed to modify (i) any
representation or warranty of Parent, GT Topco or Merger Sub set forth herein or
in any certificate or Contract delivered or executed in connection with the
transactions contemplated hereby or (ii) the conditions to the obligations of
Company to consummate the transactions contemplated by this Agreement or the
remedies available to the parties hereunder. The terms and conditions of the
Confidentiality Agreement shall apply to any information obtained by the Company
pursuant this Section 4.8(b).

(c) Notwithstanding anything in this Agreement to the contrary, any individual
failure by the Company to comply with Section 4.8(a) or by Parent to comply with
Section 4.8(b) shall, by itself, not result in a failure of either the condition
to the Merger set forth in Section 5.2(a) or Section 5.2(b), respectively, to be
satisfied (or result in any corresponding termination right in Article VI).

 

-47-



--------------------------------------------------------------------------------

4.9 Post-Closing Employee Matters.

(a) As of the Effective Time and for 12 months thereafter (or, if earlier, the
date of termination of employment of the relevant Continuing Employee), Parent
shall, or shall cause the Surviving Corporation or its Subsidiaries to, provide
each employee of the Surviving Corporation and its Subsidiaries who will be
employed by Parent or one of its Subsidiaries after the Effective Time
(collectively, the “Continuing Employees” and each, a “Continuing Employee”)
with employee benefits (excluding equity arrangements, deferred compensation
arrangements, or retiree health and retiree welfare benefits) that are
substantially comparable or more favorable in the aggregate as those in effect
for either (i) such Continuing Employee as of the date hereof or
(ii) similarly-situated employees of Parent, as elected by Parent in its
discretion. As of the Effective Time and for at least 12 months thereafter (or,
if earlier, the date of termination of employment of the relevant Continuing
Employee), Parent shall, or shall cause the Surviving Corporation or their
Subsidiaries to, compensate each Continuing Employee with a base salary rate and
target bonus opportunity on terms no less favorable than the base salary rate
and target bonus opportunity, respectively, provided to such Continuing Employee
immediately prior to the Effective Time.

(b) For purposes of determining eligibility to participate and vesting and,
solely with respect to vacation and paid time-off, entitlement to benefits,
where length of service is relevant under any Parent employee benefit generally
applicable to employees of Parent and its Subsidiaries that is made available to
the Continuing Employees and in which such Continuing Employees did not
participate prior to the Effective Time (a “Parent Plan”) (other than an
equity-based incentive compensation plan, program, agreement or arrangement or a
defined benefit plan) and to the extent permitted by applicable Law, Parent
shall provide that the Continuing Employees shall receive service credit under
each Parent Plan (other than an equity-based incentive compensation plan,
program, agreement or arrangement or a defined benefit plan) for their period of
service with the Company and its Subsidiaries and their respective predecessors
(if any) prior to the Closing, to the same extent such service was credited
under a comparable Company Employee Plan; provided, however, that such service
need not be credited to the extent that it would result in duplication of
coverage or benefits. Parent shall waive all limitations as to preexisting
conditions exclusions and waiting periods with respect to participation and
coverage requirements applicable to the Continuing Employees under any Parent
Plan providing medical, dental and vision benefits in which such employees may
be eligible to participate after the Closing Date, other than limitations or
waiting periods that would apply if such Continuing Employee had been employed
by Parent and its Subsidiaries for the period of the Continuing Employee’s
employment with the Company; provided that, with respect to those employees for
whom such limitations and waiting periods cannot be waived, Parent shall use
commercially reasonable efforts to provide such employees with the opportunity
to retain any affected coverage they had under any Company Employee Plan. Parent
shall also provide Continuing Employees and their eligible dependents with
credit for any co-payments and deductibles paid under Company’s medical, dental
and vision plans for the year in which the Closing occurs under Parent’s
medical, dental and vision plans for the purposes of satisfying any applicable
co-payments and deductibles in the year in which the Closing occurs.

 

-48-



--------------------------------------------------------------------------------

(c) Prior to making any written or oral communications to the Company Personnel
pertaining to compensation or benefit matters that are affected by the
transactions contemplated by this Agreement, the Company shall provide the
Parent with a copy of the intended communication, the Parent shall have a
reasonable period of time to review and comment on the communication, and the
Company and Parent shall cooperate in providing any such mutually agreeable
communication.

(d) 401(k) Plan. The Company shall take (or cause to be taken) all actions (and
adopt all board resolutions) necessary or appropriate to terminate, effective no
later than the day immediately preceding the Closing Date, any Company Employee
Plan that contains a cash or deferred arrangement intended to qualify under
Section 401(k) of the Code (the “401(k) Plans”), unless Parent, in its sole
discretion, agrees to sponsor and maintain such 401(k) Plans by providing the
Company with written notice of such election at least ten (10) days before the
Closing. Unless Parent provides such notice to the Company, Parent shall receive
from the Company, prior to the Closing, evidence that the Board has adopted
resolutions to terminate the 401(k) Plans (the form and substance of which
resolutions shall be subject to reasonable review of Parent and the Company
shall consider in good faith any comments made by Parent or its representatives
regarding the content of such resolutions), effective no later than the date
immediately preceding the Closing Date. If Parent, in its sole discretion,
agrees to sponsor and maintain any 401(k) Plan, Parent shall provide written
notice to the Company of its intent to take such actions at least ten (10) days
prior to the Closing and the Company shall (or shall cause its Subsidiaries) to
amend such 401(k) Plan, effective as of the Closing, to the extent necessary to
limit participation to employees of the Company and its Subsidiaries and to
exclude all employees of Parent and its Subsidiaries (other than the Company and
its Subsidiaries) from participation in such plan.

(e) Notwithstanding anything to the contrary set forth in this Agreement, this
Section 4.9 will not be deemed to (i) guarantee employment for any period of
time for, or preclude the ability of the Parent, the Surviving Corporation or
any of their Subsidiaries to terminate any Continuing Employee for any reason;
(ii) subject to the limitations and requirements specifically set forth in this
Section 4.9, require the Parent, the Surviving Corporation or any of their
Subsidiaries to continue any Company Employee Plan or Parent Plan or prevent the
amendment, modification or termination thereof after the Closing Date;
(iii) create any third party beneficiary rights in any Person; or
(iv) establish, amend or modify any benefit plan, program, agreement or
arrangement. No provision of this Section 4.9 shall be construed to create any
right to any compensation or benefits on the part of any Continuing Employee or
other future, present or former employee of Parent, Company or their respective
Subsidiaries.

4.10 Directors’ and Officers’ Indemnification.

(a) From and after the Effective Time, Parent shall cause the Surviving
Corporation and its Subsidiaries to, honor and fulfill in all respects the
obligations of the Company and its Subsidiaries under any and all written
indemnification agreements between the Company or any of its Subsidiaries and
any of their respective current or former directors and officers and any Person
who becomes a director or officer of the Company or any of its Subsidiaries
prior to the Effective Time (the “D&O Indemnitees”). In addition, from and after
the Effective Time, Parent shall cause the Surviving Corporation and its
Subsidiaries to cause the

 

-49-



--------------------------------------------------------------------------------

certificates of incorporation and bylaws (and other similar organizational
documents) of the Surviving Corporation and its Subsidiaries to contain
provisions with respect to indemnification, exculpation and the advancement of
expenses that are at least as favorable as the indemnification, exculpation and
advancement of expenses provisions contained in the certificates of
incorporation and bylaws (or other similar organizational documents) of the
Company and its Subsidiaries as of the date hereof, and such provisions shall
not be repealed, amended or otherwise modified in any manner except as required
by applicable Law.

(b) Without limiting the generality of the provisions of Section 4.10(a), from
the Effective Time until the sixth anniversary of the Effective Time, to the
fullest extent permitted by applicable Law, Parent shall cause the Surviving
Corporation and its Subsidiaries to indemnify and hold harmless each D&O
Indemnitee from and against any costs, fees and expenses (including reasonable
attorneys’ fees and investigation expenses), judgments, fines, losses, claims,
damages, liabilities and amounts paid in settlement in connection with any
claim, proceeding, investigation or inquiry, whether civil, criminal,
administrative or investigative, to the extent such claim, proceeding,
investigation or inquiry arises directly or indirectly out of or pertains
directly or indirectly to (i) any action or omission or alleged action or
omission in such D&O Indemnitee’s capacity as a director, officer, employee or
agent of the Company or any of its Subsidiaries or other Affiliates prior to or
at the Effective Time, or (ii) any of the transactions contemplated by this
Agreement. In addition, from and after the Effective Time, to the fullest extent
permitted by applicable Law, Parent shall cause the Surviving Corporation and
its Subsidiaries to advance, prior to the final disposition of any claim,
proceeding, investigation or inquiry for which indemnification may be sought
under this Agreement, promptly following request by an D&O Indemnitee therefor,
all costs, fees and expenses (including reasonable attorneys’ fees and
investigation expenses) incurred by such D&O Indemnitee in connection with any
such claim, proceeding, investigation or inquiry upon receipt of an undertaking
by such D&O Indemnitee to repay such advances if it is ultimately decided in a
final, non-appealable judgment by a court of competent jurisdiction that such
D&O Indemnitee is not entitled to indemnification. Notwithstanding anything to
the contrary set forth in this Section 4.10(b) or elsewhere in this Agreement,
neither the Surviving Corporation nor any of its Affiliates (including Parent)
shall settle or otherwise compromise or consent to the entry of any judgment or
otherwise seek termination with respect to any claim, proceeding, investigation
or inquiry for which indemnification may be sought by an D&O Indemnitee under
this Agreement unless such settlement, compromise, consent or termination
includes an unconditional release of all D&O Indemnitees from all liability
arising out of such claim, proceeding, investigation or inquiry.

(c) Prior to the Effective Time, notwithstanding anything to the contrary set
forth in this Agreement, the Company shall purchase a six-year “tail” prepaid
policy on the Company’s current directors’ and officers’ liability insurance
(“D&O Insurance”). Parent shall, and shall cause the Surviving Corporation and
its Subsidiaries to, maintain such “tail” policy in full force and effect and
continue to honor their respective obligations thereunder for so long as such
“tail” policy shall be maintained in full force and effect.

(d) If Parent or the Surviving Corporation or any of its successors or assigns
shall (i) consolidate with or merge into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger,
or (ii) transfer all or substantially all of its properties and assets to any
Person, then, and in each such case, proper provisions shall be made so that the
successors and assigns of the Surviving Corporation shall assume all of the
obligations of Parent and the Surviving Corporation set forth in this
Section 4.10.

 

-50-



--------------------------------------------------------------------------------

(e) The obligations set forth in this Section 4.10 shall not be terminated,
amended or otherwise modified in any manner that adversely affects any D&O
Indemnitee (or any other Person who is a beneficiary under the D&O Insurance or
the “tail” policy referred to in Section 4.10(c) (and their heirs and
representatives)) (each such Person a “D&O Insurance Beneficiary”) without the
prior written consent of such affected D&O Insurance Beneficiary. Each of the
D&O Insurance Beneficiaries are intended to be third party beneficiaries of this
Section 4.10, with full rights of enforcement as if a party thereto. The rights
of the D&O Insurance Beneficiaries under this Section 4.10 shall be in addition
to, and not in substitution for, any other rights that such D&O Insurance
Beneficiaries may have under the certificates of incorporation, bylaws or other
equivalent organizational documents, any and all indemnification agreements of
or entered into by the Company or any of its Subsidiaries, or applicable Law
(whether at law or in equity).

(f) Nothing in this Agreement is intended to, shall be construed to or shall
release, waive or impair any rights to directors’ and officers’ insurance claims
under any policy that is or has been in existence with respect to the Company or
any of its Subsidiaries for any of their respective directors, officers or other
employees, it being understood and agreed that the indemnification provided for
in this Section 4.10 is not prior to or in substitution for any such claims
under such policies.

(g) To the extent any D&O Insurance Beneficiary is entitled to indemnification
or advancement of expenses provided by any Securityholder (or any Affiliate of
such Securityholder), the parties agree that the Surviving Corporation shall be
the indemnitor of first resort, responsible for all such indemnification or
advancement of expenses, without regard to any right to indemnification or
advancement of expenses that any such D&O Insurance Beneficiary may have from
any Securityholder (or any Affiliate of such Securityholder). The possibility
that any D&O Insurance Beneficiary may receive indemnification payments or
advancement of expenses from any Securityholder (or any Affiliate of such
Securityholder) is not intended to relieve the Surviving Corporation from any
liability that it would otherwise have to make indemnification payments or
advance expenses to such D&O Insurance Beneficiary under this Section 4.10.

(h) Notwithstanding anything to the contrary herein, Parent shall not be
obligated to assume the indemnification or any other obligations of the
Surviving Corporation or make any payments for which the Surviving Corporation
is responsible, including the advancement of expenses.

4.11 Debt Financing

(a) Parent, GT Topco and Merger Sub acknowledge and agree that the Company and
its Affiliates and its and their respective Representatives shall not have any
responsibility for, incur any liability to any Person under or be required to
take any action that would subject such Person to actual or potential liability
under, any financing that Parent, GT Topco and Merger Sub may raise in
connection with the transactions contemplated by this

 

-51-



--------------------------------------------------------------------------------

Agreement or any cooperation provided pursuant to this Section 4.11(a) and that
Parent, GT Topco and Merger Sub shall, on a joint and several basis, indemnify
and hold harmless the Company and its Affiliates and its and their respective
Representatives from and against, and promptly compensate and reimburse the
Company and its Affiliates and its and their respective Representatives for, any
and all losses, damages, claims, costs, expenses, judgments or penalties
suffered or incurred by any of them in connection with the Debt Financing and
any information utilized in connection therewith.

(b) Each of Parent, GT Topco and Merger Sub shall use, and shall cause their
Affiliates to use, their respective reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to arrange and obtain the proceeds of the Debt Financing as
promptly as practicable on the terms and conditions described in the Debt
Commitment Letter (including, as necessary, the “flex” provisions contained in
the Debt Fee Letter), including using (and causing their Affiliates to use)
their respective reasonable best efforts to: (i) maintain in full force and
effect the Debt Commitment Letter and the Debt Fee Letter; provided that to the
extent the Debt Financing Agreement is executed and delivered prior to the
Closing, maintaining in full force and effect the Debt Financing Agreement,
(ii) enter into definitive agreements with respect thereto as promptly as
practicable on the terms and conditions contained in the Debt Commitment Letter
(including, as necessary, the “flex” provisions contained in the Debt Fee
Letter), which agreements shall be in effect as promptly as practicable after
the date hereof, but in no event later than the Closing and which terms shall
not in any respect expand on the conditions to the funding of the Debt Financing
at Closing or reduce the aggregate amount of the Debt Financing available to be
funded on the Closing Date, (iii) satisfy, or cause their Representatives to
satisfy, on a timely basis all conditions applicable to Parent, GT Topco, Merger
Sub or their respective Representatives in such definitive agreements and
(iv) draw the full amount of the Debt Financing.

(c) Parent shall not agree to, or permit, any amendments or modifications to, or
any waivers under, the Debt Commitment Letter or the Debt Financing Agreement
without the prior written consent of the Company if such amendments,
modifications or waivers would (i) reduce the aggregate amount of the Debt
Financing, impose new or additional conditions, otherwise expand the then
existing conditions precedent to funding of the Debt Financing at the Closing or
(ii) otherwise be reasonably likely to prevent or materially delay or impair the
ability of Parent to consummate the Merger and the other transactions
contemplated by this Agreement.

(d) In the event that any portion of the Debt Financing becomes or could become
unavailable in the manner or from the sources contemplated in the Debt
Commitment Letter, (i) Parent shall immediately so notify the Company and
(ii) Parent, GT Topco and Merger Sub shall use their respective reasonable best
efforts to arrange and obtain, and to negotiate and enter into definitive
agreements with respect to, alternative financing (the “Alternative Financing”)
from alternative financial institutions in an amount sufficient to consummate
the transactions contemplated by this Agreement upon conditions not materially
less favorable, taken as a whole, to the Parent’s interests than those in the
Debt Commitment Letter (including the “flex” provisions contained in the Debt
Fee Letter), as promptly as practicable following the occurrence of such event
(and in any event no later than the Closing Date. In the event any Alternative
Financing is obtained, any reference in this Agreement to “Debt Financing” shall
include “Alternative Financing” and any reference to “Debt Commitment Letter”
shall include

 

-52-



--------------------------------------------------------------------------------

any commitment letter with respect to the Alternative Financing. The definitive
agreements entered into pursuant to the first sentence of this Section 4.11(d)
or Section 4.11(b) are referred to in this Agreement, collectively, as the “Debt
Financing Agreements.”

(e) Each of Parent, GT Topco and Merger Sub acknowledges and agrees that neither
the obtaining of the Debt Financing or any alternative financing, nor the
completion of any issuance of securities contemplated by the Debt Financing or
any alternative financing, is a condition to the Closing, and reaffirms its
obligation to consummate the transactions contemplated by this Agreement
irrespective and independently of the availability of the Debt Financing or any
alternative financing, or the completion of any such issuance, subject to
applicable conditions set forth in Section 5.1 and Section 5.2.

(f) Any breach of the Debt Commitment Letters or the Debt Financing Agreement by
Parent, GT Topco or Merger Sub shall be deemed a breach by Parent of this
Section 4.11(f). Parent shall (i) promptly furnish the Company complete, correct
and executed copies of the Debt Financing Agreements and any commitment letter
with respect to the Alternative Financing and any amendment, modification or
replacement of any Debt Commitment Letter or Debt Financing Agreements promptly
upon their execution, (ii) give the Company prompt written notice of any breach
or threatened breach by any party of any of the Debt Commitment Letter or the
Debt Financing Agreements of which Parent, GT Topco or Merger Sub becomes aware
or any termination or threatened termination thereof, (iii) give the Company
prompt written notice of any material dispute or disagreement between or among
any parties to any Debt Commitment Letter or any Debt Financing Agreements that
would reasonably result in a breach under the Debt Commitment Letter or Debt
Financing Agreements, (iv) give the Company prompt written notice if for any
reason Parent, GT Topco or Merger Sub believes in good faith that it will not be
able to obtain all or any portion of the Debt Financing on substantially the
terms and conditions contemplated by the Debt Commitment Letter or Debt
Financing Agreements, (v) give the Company prompt written notice of the
termination or expiration of the Debt Commitment Letters or the Debt Financing
Agreements for any reason, (vi) promptly furnish any additional information
reasonably requested in writing by the Company relating to the circumstances in
clauses (i) through (v) of this Section 4.11(f) and (vii) otherwise keep the
Company reasonably informed of the status of its efforts to arrange the Debt
Financing (or any alternative financing).

4.12 Debt Financing Cooperation. Prior to the Closing, the Company agrees to,
and to cause its Subsidiaries to, use reasonable best efforts to provide (in
each case, at the sole cost of the Parent, GT Topco and Merger Sub), Parent, GT
Topco and Merger Sub with such reasonable and customary cooperation and
assistance with the Debt Financing as may be reasonably requested by Parent, GT
Topco and Merger Sub, including (i) assisting with the preparation of customary
materials for rating agency presentations, bank information memoranda, and
similar documents required in connection with the Debt Financing and
(ii) furnishing Parent and the Lenders with copies of financial statements of
the Company that the Company has provided, or is required to provide at such
specified times pursuant to Section 6.2 of the Existing Credit Agreement;
provided that (A) such requested cooperation does not unreasonably interfere
with the ongoing operations of the Company and its Subsidiaries and (B) none of
the Securityholders, the Company or any of its Subsidiaries shall be required to
(1) deliver or cause the delivery of any legal opinions or accountants’ cold
comfort letters or reliance letters or any certificate as to

 

-53-



--------------------------------------------------------------------------------

solvency or any other certificate necessary for the Debt Financing (other than a
certificate from an appropriate officer on behalf of the Company regarding the
accuracy of the financial metrics of the Company with respect to EBITDA and
gross revenue that appear in the prospectus or offering memorandum for the Debt
Financing which shall be in customary form for transactions similar to the
offering), (2) give any indemnities in connection with the Debt Financing,
(3) provide any information the disclosure of which is prohibited or restricted
under applicable Law or is legally privileged, (4) take any action that will
conflict with or violate its organizational documents or any applicable Laws or
would result in a violation or breach of, or default under, (with or without
notice or lapse of time, or both) any agreement to which the Company or any of
its Subsidiaries is a party or (5) pay any cost, expense or commitment or other
similar fee or incur any other liability in connection with the Debt Financing.
Parent, GT Topco and Merger Sub agree that nothing in this Agreement will
require the execution or delivery or, entry into or performance by the Company
or any of its Subsidiaries or their respective directors, officers, managers,
employees or Securityholders of any agreements, documents or instruments,
including any Debt Financing Agreements, in connection with the Debt Financing.
Nothing in this Agreement will require (A) any officer or Representative of the
Company or any of its Subsidiaries to deliver any certificate or opinion or take
any other action pursuant to Section 4.12 or any other provision of this
Agreement that could reasonably be expected to result in personal liability to
such officer or Representative, or (B) the members of the Board and the
directors and managers of the Company and the Company Subsidiaries as of the
date hereof to approve any financing or Contracts, documents or instruments
related thereto prior to the Effective Time. Notwithstanding anything in this
Agreement to the contrary, unless the Company has willfully and materially
breached is obligations pursuant to this Section 4.12, the failure by the
Company to comply with Section 4.12 shall not result in a failure of any of the
conditions set forth in Section 5.1 or Section 5.2 to be satisfied (or result in
any corresponding termination right in Article VI).

4.13 Termination of Stockholders Agreements; Repayment of Loans.

(a) On or prior to the Closing Date, the Company shall agree to the termination
of, and shall use reasonable best efforts to cause the other parties thereto to
cause the termination of, (i) the Investor Rights Agreement by and among the
Company and the persons and entities listed on Exhibit A thereto dated April 5,
2013, and (ii) the Right of First Refusal and Co-Sale Agreement by and among the
Company and persons and entities listed on Exhibits A, B and C thereto dated
April 5, 2013.

(b) On or prior to the Closing Date, the Company shall agree to the amendment
of, and shall use reasonable best efforts to cause the other parties thereto to
cause the amendment of, the Voting Agreement by and among the Company and
persons and entities listed on Exhibits A, B and C thereto dated April 5, 2013,
such that the only provision remaining effective will be Section 3 thereof.

(c) The Company shall cause the June 2015 Executive Loans and the August 2014
Executive Loans to be repaid in full on or prior to the Closing Date.

 

-54-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO THE MERGER

5.1 Conditions to the Obligations of Each Party to Effect the Merger. The
respective obligations of each party hereto to effect the Merger shall be
subject to the satisfaction or (to the extent permitted by Law) waiver by the
Company and Parent, at or prior to the Closing, of the following conditions:

(a) No Laws. No Governmental Authority of competent jurisdiction shall have
enacted, issued or promulgated any Law that (i) is in effect as of immediately
prior to the Effective Time and has the effect of making the Merger illegal or
which has the effect of prohibiting or otherwise preventing the consummation of
the Merger, or (ii) requires any of Parent, the Company or any of their
respective Affiliates to take any action inconsistent with Section 4.7(d).

(b) No Orders. No Governmental Authority of competent jurisdiction shall have
issued or granted any Order that (i) is in effect as of immediately prior to the
Effective Time and has the effect of making the Merger illegal or which has the
effect of prohibiting or otherwise preventing the consummation of the Merger, or
(ii) requires any of Parent, the Company or any of their respective Affiliates
to take any action inconsistent with Section 4.7(d).

(c) Stockholder Approval. The Requisite Stockholder Approval shall have been
obtained.

(d) Antitrust Filings. (i) All waiting periods (and extensions thereof)
applicable to the Merger under the HSR Act shall have expired or otherwise been
terminated, and (ii) all clearances, consents, approvals, orders and
authorizations of Governmental Authorities required by the Antitrust Laws of the
jurisdictions set forth on Annex E shall have been obtained, and all waiting
periods (and extensions thereof) applicable to the Merger under the Antitrust
Laws of the jurisdictions set forth on Annex E shall have expired or otherwise
been terminated.

5.2 Additional Conditions to the Obligations of Parent, GT Topco and Merger Sub.
The obligation of Parent, GT Topco and Merger Sub to effect the Merger also
shall be subject to the satisfaction at or prior to the Closing of each of the
following conditions, any of which may be waived, in writing, exclusively by
Parent, GT Topco and Merger Sub:

(a) Representations and Warranties.

(i) The representations and warranties of the Company contained in this
Agreement (other than the Fundamental Representations of the Company) shall be
true and correct both when made and on and as of the Closing Date with the same
force and effect as if made on and as of the Closing Date (except for those
representations and warranties which address matters only as of a particular
date, which shall have been true and correct as of such particular date), except
for any such representations and warranties, where the failure to be so true and
correct, individually or in the aggregate, has not had and would not be
reasonably likely to have a Company Material Adverse Effect (it being understood
that all “Company Material Adverse Effect” qualifications and other
qualifications based on the word “material” or similar phrases contained in such
representations and warranties other than Section 2.9(b) shall be disregarded).

 

-55-



--------------------------------------------------------------------------------

(ii) The Fundamental Representations (other than Section 2.2 (Company Capital
Structure)) of the Company shall be true and correct in all material respects
both when made and on and as of the Closing Date with the same force and effect
as if made on and as of the Closing Date (except for those representations and
warranties which address matters only as of a particular date, which shall have
been true and correct in all material respects as of such particular date).

(iii) The representations and warranties of the Company contained in Section 2.2
(Company Capital Structure) shall be true and correct in all respects on and as
of the Closing Date with the same force and effect as if made on and as of the
Closing Date, except for any such failures to be so true and correct in all
respects would not, individually and in the aggregate, increase the aggregate
Merger Consideration payable pursuant to Section 1.9 (after giving effect to the
allocation of the Merger Consideration to be determined at the Closing pursuant
to the terms of this Agreement).

(b) Covenants. Subject to Section 4.8(c) and Section 4.12, the Company shall
have performed and complied in all material respects with all covenants,
obligations and agreements under this Agreement required to be performed and
complied with by the Company at or prior to the Closing.

(c) No Material Adverse Effect. There shall not have occurred and be continuing
a Company Material Adverse Effect.

(d) Certificate of the Company. Parent shall have received a certificate,
validly executed on behalf of the Company by an executive officer of the
Company, to the effect that, as of the Closing, the conditions to the
obligations of Parent, GT Topco and Merger Sub set forth in Section 5.2(a),
Section 5.2(b) and Section 5.2(c) have been satisfied.

(e) FIRPTA Certification. Parent shall have received a certificate in accordance
with the requirements of Treasury Regulation Section 1.897-2(h)(2), in
substantially the form attached hereto as Annex H, dated as of the Closing Date
and executed by the Company.

(f) 280G Waivers and Approval. Parent shall have received evidence to Parent’s
reasonable satisfaction that the 280G Waivers have been obtained, that the
Company has solicited the 280G Shareholder Vote and that either (A) the 280G
Approval was obtained, or (B) the 280G Approval was not obtained, and, as a
consequence, the Waived 280G Benefits shall not be made or provided.

(g) Resignations. Parent shall have received letters of resignation from the
directors of the Company and each of its Subsidiaries effective as of the
Effective Time.

(h) Rollover Transaction. All transactions contemplated by Rollover Agreement
shall have been consummated and become effective as of no later than immediately
prior to the Effective Time.

 

-56-



--------------------------------------------------------------------------------

5.3 Additional Conditions to the Obligations of the Company. The obligation of
the Company to effect the Merger also shall be subject to the satisfaction at or
prior to the Closing of each of the following conditions, any of which may be
waived, in writing, exclusively by the Company:

(a) Representations and Warranties.

(i) The representations and warranties of Parent, GT Topco and Merger Sub
contained in this Agreement (other than the Fundamental Representations of
Parent, GT Topco and Merger Sub) shall be true and correct both when made and on
and as of the Closing Date as if made on and as of the Closing Date (except for
those representations and warranties which address matters only as of a
particular date, which shall have been so true and correct as of such particular
date), except for any such representations and warranties where the failure to
be so true and correct, individually or in the aggregate, has not had and would
not be reasonably likely to have a Parent Material Adverse Effect (it being
understood that all “Material Adverse Effect” qualifications and other
qualifications based on the word “material” or similar phrases contained in such
representations and warranties shall be disregarded).

(ii) The Fundamental Representations of Parent, GT Topco and Merger Sub shall be
true and correct in all material respects both when made and on and as of the
Closing Date with the same force and effect as if made on and as of the Closing
Date (except for those representations and warranties which address matters only
as of a particular date, which shall have been true and correct in all material
respects as of such particular date).

(b) Covenants. Each of Parent, GT Topco and Merger Sub shall have performed and
complied in all material respects with all covenants, obligations and agreements
under this Agreement required to be performed and complied by Parent and/or
Merger Sub at or prior to the Closing.

(c) Certificate of Parent. The Company shall have received a certificate,
validly executed on behalf of Parent by an executive officer of Parent, to the
effect that, as of the Closing, the conditions to the obligations of the Company
set forth in Section 5.3(a) and Section 5.3(b) have been satisfied.

ARTICLE VI

TERMINATION, AMENDMENT AND WAIVER

6.1 Termination. This Agreement may be terminated and the Merger and the other
transactions contemplated hereby may be abandoned at any time prior to the
Effective Time:

(a) by mutual written consent of the Company and Parent;

(b) by Parent or the Company if the Effective Time has not occurred before
5:00 p.m. (Pacific time) on the date that is four (4) months after the date
hereof (the “End Date”); provided, however, that the right to terminate this
Agreement under this Section 6.1(b) shall not be available to any party if the
failure of such party or its Affiliates to perform any of their respective
covenants, obligations or agreements under this Agreement, to act in good faith
or to use its reasonable best efforts to consummate the Merger and the other
transactions contemplated hereby has been a principal cause of the failure of
the Merger to be consummated on or before such date;

 

-57-



--------------------------------------------------------------------------------

(c) by Parent or the Company if any Governmental Authority of competent
jurisdiction (i) shall have enacted, issued or promulgated any Law that is in
effect and has the effect of making the Merger illegal or which has the effect
of prohibiting or otherwise preventing the consummation of the Merger, or
(ii) shall have issued or granted any Order that has the effect of making the
Merger illegal or which has the effect of prohibiting or otherwise preventing
the consummation of the Merger, and such Order shall have become final and
non-appealable;

(d) by Parent, if (i) neither Parent nor GT Topco nor Merger Sub is then in
material breach of this Agreement, and (ii) there shall have been a breach of or
inaccuracy in any representation or warranty made by the Company under this
Agreement, or any failure of the Company to perform or comply with any covenant,
obligation or agreement to be performed or complied with by it under this
Agreement, in any such case if and only to the extent that such breach,
inaccuracy or failure (A) would cause any of the conditions to the Merger set
forth in Section 5.2(a) or Section 5.2(b) to not be satisfied at such time and
(B) is not cured by the Company within 30 days of receipt by the Company of
written notice of such breach, inaccuracy or failure;

(e) by the Company, if (i) the Company is not then in material breach of this
Agreement, and (ii) there shall have been a breach of or inaccuracy in any
representation or warranty made by Parent, GT Topco or Merger Sub under this
Agreement, or any failure of Parent, GT Topco or Merger Sub to perform or comply
with any covenant, obligation or agreement to be performed or complied with by
it under this Agreement, in any such case if and only to the extent that such
breach, inaccuracy or failure (A) would cause any of the conditions to the
Merger set forth in Section 5.3(a) or Section 5.3(b) to not be satisfied at such
time and (B) is not cured by Parent, GT Topco and Merger Sub within 30 days of
receipt by Parent of written notice of such breach, inaccuracy or failure; or

(f) by Parent, if the Company has not delivered a duly executed copy of the
Stockholder Written Consent to Parent within two (2) Business Days following the
date hereof.

6.2 Effect of Termination. Any proper and valid termination of this Agreement
pursuant to Section 6.1 shall be effective immediately upon the delivery of
written notice of the terminating party to the other parties hereto, as
applicable, specifying the provisions hereof pursuant to which such termination
is made and the basis therefor described in reasonable detail. In the event of
termination of this Agreement as provided in Section 6.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of any party or their respective Representatives, if applicable; provided,
however, that, except as otherwise provided in this Agreement, no such
termination shall relieve any party hereto of any liability or damages (which
the parties acknowledge and agree shall not be limited to reimbursement of
out-of-pocket fees, costs or expenses incurred in connection with the
transactions contemplated hereby, and may include, to the extent proven, the
benefit of the bargain lost by a party’s stockholders (taking into consideration
relevant matters, including other combination opportunities and the time value
of money), which shall be deemed in such event to be damages of such party)
resulting from any knowing and intentional breach of this Agreement prior to

 

-58-



--------------------------------------------------------------------------------

such termination, in which case the aggrieved party shall be entitled to all
remedies available at law or in equity; and provided, further, that, the
provisions of Section 4.5 (Public Disclosure), Article VII (General Provisions)
and this Section 6.2 (Effect of Termination) shall remain in full force and
effect and survive any termination of this Agreement pursuant to the terms of
this Article VI. In addition to the foregoing, no termination of this Agreement
shall affect the obligations of the parties hereto set forth in the
Confidentiality Agreement, all of which obligations shall survive termination of
this Agreement in accordance with their terms.

6.3 Amendment. This Agreement may be amended by the parties hereto at any time
by execution of an instrument in writing signed on behalf of each party hereto;
provided, however, that after the Requisite Stockholder Approval has been
obtained, there shall not be any amendment of this Agreement that by Law
requires further approval by the stockholders of the Company without such
further approval by such stockholders; provided, further, that Section 6.2,
Section 7.6, Section 7.11, Section 7.12, Section 7.13, Section 7.16 and this
Section 6.3, may only be amended with the consent of the Debt Financing Sources.
For purposes of this Section 6.3, the Stockholders agree that any amendment of
this Agreement signed by the Seller Representative after the Effective Time
shall be binding upon and effective against the Stockholders whether or not they
have signed such amendment.

6.4 Extension; Waiver. Any party hereto may, to the extent legally allowed,
(a) extend the time for the performance of any of the obligations of the other
parties hereto, (b) waive any breaches of or inaccuracies in the representations
and warranties made to such party contained herein or in any document delivered
pursuant hereto, and (c) waive compliance with any of the agreements or
conditions for the benefit of such party contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such party.
Notwithstanding the foregoing, no failure or delay by any party hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise of any
other right hereunder.

ARTICLE VII

GENERAL PROVISIONS

7.1 Survival of Representations, Warranties, Covenants and Agreements. The
representations and warranties and the covenants and agreements intended to be
performed at or prior to the Closing of Parent, GT Topco, Merger Sub, the
Company and Seller Representative contained in this Agreement shall terminate at
the Effective Time (it being understood and agreed that, except as it relates to
fraud, no party shall have recourse under this Agreement following the Effective
Time for any breach of or inaccuracy in any such representation, warranty,
covenant or agreement), and only the covenants and agreements that by their
terms survive the Effective Time shall so survive the Effective Time in
accordance with their respective terms.

7.2 Notices. Any notice required to be given hereunder shall be sufficient if in
writing and sent by facsimile transmission (providing confirmation of
transmission) (provided that any notice received by facsimile or otherwise at
the addressee’s location on any Business Day after 5:00 p.m. (San Francisco,
California time) shall be deemed to have been received at

 

-59-



--------------------------------------------------------------------------------

9:00 a.m. (San Francisco, California time) on the next Business Day), by
reliable overnight delivery service (with proof of service), hand delivery or
certified or registered mail (return receipt requested and first-class postage
prepaid), addressed as follows (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 7.2):

 

  (a) if to Parent, GT Topco or Merger Sub, to:

Infor (US), Inc.,

40 General Warren Blvd.

Suite 110

Malvern, PA 19355

Attention: Gregory M. Giangiordano, SVP & General Counsel

Facsimile: 678-319-9032

Email: Gregory.Giangiordano@infor.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attention: Barbara Becker and Rashida La Lande

Facsimile No.: (212) 351-6241

 

  (b) if to the Company, to:

1111 Broadway, 5th Floor

Oakland, CA 94607

  Attention: Chief Executive Officer

  Facsimile No.: (510) 808 2220

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

  Attention: Jeffrey D. Saper

       Barry Taylor

  Facsimile No.: (650) 493-6811

and

Wilson Sonsini Goodrich & Rosati, P.C.

One Market Plaza, Spear Tower, Suite 3300

San Francisco, California 94105

  Attention: Michael S. Ringler

  Facsimile No.: (415) 947-2099

 

-60-



--------------------------------------------------------------------------------

  (c) if to the Seller Representative, to:

Warburg Pincus Equity Partners Liquidating Trust

c/o Warburg Pincus LLC

450 Lexington Avenue, NY NY 10017

Attention: General Counsel

Facsimile No.: 2128789351

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

  Attention: Jeffrey D. Saper

       Barry Taylor

  Facsimile No.: (650) 493-6811

and

Wilson Sonsini Goodrich & Rosati, P.C.

One Market Plaza, Spear Tower, Suite 3300

San Francisco, California 94105

  Attention: Michael S. Ringler

       Todd Cleary

  Facsimile No.: (415) 947-2099

7.3 Interpretation.

(a) Unless otherwise indicated, all references herein to Articles, Sections or
Annexes, shall be deemed to refer to Articles, Sections or Annexes of or to this
Agreement, as applicable.

(b) Unless otherwise indicated, the words “include,” “includes” and “including,”
when used herein, shall be deemed in each case to be followed by the words
“without limitation.”

(c) The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

(d) The table of contents and headings set forth in this Agreement are for
convenience of reference purposes only and shall not affect or be deemed to
affect in any way the meaning or interpretation of this Agreement or any term or
provision hereof.

(e) Unless otherwise indicated, all references herein to the Subsidiaries of a
Person shall be deemed to include all direct and indirect Subsidiaries of such
Person unless otherwise indicated or the context otherwise requires.

 

-61-



--------------------------------------------------------------------------------

(f) Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa.

(g) References to “$” and “dollars” are to the currency of the United States of
America.

(h) Any dollar or percentage thresholds set forth herein shall not be used as a
benchmark for the determination of what is or is not “material” or a “Company
Material Adverse Effect” under this Agreement.

(i) When used herein, the word “extent” and the phrase “to the extent” shall
mean the degree to which a subject or other thing extends, and such word or
phrase shall not simply mean “if.”

(j) Any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law as from time to time amended, modified or
supplemented, including (in the case of statutes) by succession of comparable
successor Laws.

(k) The parties hereto agree that they have been represented by counsel during
the negotiation and execution of this Agreement and, therefore, waive the
application of any Law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

7.4 Assignment. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties, except that each of Parent, GT Topco and Merger Sub may assign,
in Parent’s sole discretion, any or all of Parent’s and/or Merger Sub’s rights,
interests and obligations under this Agreement to (a) any wholly owned
Subsidiary of Parent, GT Topco or Merger Sub, but no such assignment shall
relieve Parent of Merger Sub of any of their obligations hereunder and (b) to
any lenders or financing sources, their agents and their successors and assigns
for collateral security purposes. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Any purported
assignment not permitted under this Section 7.4 shall be null and void.

7.5 Entire Agreement. This Agreement and the documents and instruments and other
agreements among the parties hereto as contemplated by or referred to herein,
including the Confidentiality Agreement, the Disclosure Schedule and the Annexes
hereto, constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof.

7.6 Third Party Beneficiaries. This Agreement is not intended to, and shall not,
confer upon any other Person any rights or remedies hereunder, except (a) as set
forth in or contemplated by the terms and provisions of Section 4.10 (which
shall be for the benefit of the D&O Indemnitees and the D&O Indemnitee
Beneficiaries), (b) as set forth in or contemplated by the terms and provisions
of Section 7.15 (which shall be for the benefit of the Seller Representative or
the Securityholders , and the Seller Representative or the Securityholders will

 

-62-



--------------------------------------------------------------------------------

have the rights provided for therein) and (c) from and after the Effective Time,
for the rights of Securityholders to receive consideration pursuant to the
Merger, as set forth in Article I. The representations and warranties in this
Agreement are the product of negotiations among the parties hereto and are for
the sole benefit of the parties hereto. Any inaccuracies in such representations
and warranties are subject to waiver by the parties hereto in accordance with
Section 6.4 without notice or liability to any other Person. The representations
and warranties in this Agreement may represent an allocation among the parties
hereto of risks associated with particular matters regardless of the knowledge
of any of the parties hereto. Accordingly, Persons other than the parties hereto
may not rely upon the representations and warranties in this Agreement as
characterizations of actual facts or circumstances as of the date of this
Agreement or as of any other date. Notwithstanding anything to the contrary in
this Agreement, the Debt Financing Sources shall be express third-party
beneficiaries of, and may enforce, any provision in Section 6.3, Section 7.16
and this Section 7.6.

7.7 Expenses. Except as may otherwise be expressly set forth herein, whether or
not the Merger is consummated, all fees and expenses incurred in connection with
the authorization, preparation, negotiation, execution and performance of this
Agreement and the consummation of the transactions contemplated hereby shall be
the obligation of the respective party incurring such fees and expenses. Parent
and the Company shall share, in equal proportion, all fees and expenses relating
to the Escrow Agent and the Paying Agent and all filing fees pursuant to HSR Act
and or in connection with other filings, forms and submissions with any foreign
Governmental Authority that are required by any other Antitrust Laws as
contemplated by Section 4.7 (such shared expenses and fees, the “Shared
Expenses”).

7.8 Obligations of Merger Sub. Parent shall take all action necessary to cause
Merger Sub, GT Topco and the Surviving Corporation to perform their respective
obligations under this Agreement at or prior to the Effective Time and to
consummate the transactions contemplated hereby upon the terms and subject to
the conditions set forth in this Agreement.

7.9 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

7.10 Remedies.

(a) Except as otherwise provided herein, any and all remedies herein expressly
conferred upon a party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy.

(b) The parties agree that irreparable damage for which monetary damages, even
if available, would not be an adequate remedy, would occur in the event that the
parties

 

-63-



--------------------------------------------------------------------------------

hereto do not perform the provisions of this Agreement (including failing to
take such actions as are required of it hereunder to consummate this Agreement)
in accordance with its specified terms or otherwise breach such provisions.
Accordingly, the parties acknowledge and agree that the parties shall be
entitled to an injunction, specific performance and other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which they are entitled at
law or in equity. Each of the parties agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief on
the basis that any other party has an adequate remedy at law or that any award
of specific performance is not an appropriate remedy for any reason at law or in
equity. Any party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

(c) The parties hereto further agree that (i) by seeking the remedies provided
for in this Section 7.10, a party shall not in any respect waive its right to
seek any other form of relief that may be available to a party under this
Agreement (including monetary damages) in the event that this Agreement has been
terminated or in the event that the remedies provided for in this Section 7.10
are not available or otherwise are not granted, and (ii) nothing set forth in
this Section 7.10 shall require any party hereto to institute any Action for (or
limit any party’s right to institute any Action for) specific performance under
this Section 7.10 prior or as a condition to exercising any termination right
under Article VI (and pursuing damages after such termination), nor shall the
commencement of any Action pursuant to this Section 7.10 or anything set forth
in this Section 7.10 restrict or limit any party’s right to terminate this
Agreement in accordance with the terms of Article VI or pursue any other
remedies under this Agreement that may be available then or thereafter.

7.11 Governing Law. This Agreement, and all actions, proceedings or
counterclaims (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the actions of the parties hereto in the
negotiation, administration, performance and enforcement hereof, shall be
governed by and construed in accordance with the Laws of the State of Delaware,
without giving effect to any choice or conflict of laws provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of
Delaware.

7.12 Consent to Jurisdiction. Each of the parties hereto (a) irrevocably
consents to the service of the summons and complaint and any other process in
any Action relating to the transactions contemplated by this Agreement, for and
on behalf of itself or any of its properties or assets, in accordance with
Section 7.2, and nothing in this Section 7.12 shall affect the right of any
party to serve legal process in any other manner permitted by applicable Law;
(b) irrevocably submits itself and its properties and assets to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware (or, if (and only
if) the Court of Chancery of the State of Delaware declines to accept
jurisdiction over a particular matter, any federal court sitting in the State of
Delaware) for the purpose of any Action (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the actions of the
parties hereto in the negotiation, administration, performance and enforcement
hereof; (c) consents to submit itself to the personal jurisdiction of the Court
of Chancery of the State of Delaware (or, if (and only if) the Court of Chancery
of the State of Delaware declines to accept jurisdiction over a particular
matter, any

 

-64-



--------------------------------------------------------------------------------

federal court sitting in the State of Delaware) for the purpose of any such
Action; (d) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court;
(e) waives any objection that it may now or hereafter have to the venue of any
such Action in any such court or that such Action was brought in an inconvenient
court and agrees not to plead or claim the same; and (f) agrees that it will not
bring any Action relating to this Agreement or the transactions contemplated
hereby in any court other than the aforesaid courts. Each of Parent, GT Topco,
Merger Sub and the Company agrees that a final judgment in any Action in such
courts as provided above shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.

7.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE PARTIES
HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

7.14 Seller Representative.

(a) The Stockholders, by virtue of the approval and adoption of this Agreement,
the Optionholders, by virtue of the cancellation of Company Options in exchange
for the applicable Option Consideration or the assumption by Parent and
conversion into an Assumed Award, as applicable, and the Warrantholders, by
virtue of the cancellation of Company Warrants in exchange for the applicable
Warrant Consideration, irrevocably constitute and appoint the Seller
Representative (and by execution and delivery of this Agreement, the Seller
Representative hereby accepts such appointment) as their agent and
attorney-in-fact for and on behalf of each Securityholder with full power of
substitution, to act in the name, place and stead of each Securityholder, with
respect to any matter relating to or under this Agreement and the Escrow
Agreement, including (i) taking or foregoing such actions and making such
decisions as may be necessary or appropriate in connection with the
determination of the Final Merger Consideration; (ii) enforcing or foregoing
enforcement of this Agreement and the Escrow Agreement on behalf of the
Securityholders; (iii) giving and receiving all notices required to be given
under this Agreement and the Escrow Agreement; (iv) taking or foregoing any and
all actions and making any and all decisions required or permitted to be taken
or made by the Seller Representative under this Agreement and the Escrow
Agreement; and (v) taking or foregoing any and all actions necessary or
appropriate in furtherance of or for the accomplishment of the foregoing. The
power of attorney granted in this Section 7.14 by each Securityholder to the
Seller Representative is coupled with an interest and is irrevocable, may be
delegated by the Seller Representative and shall survive the death or incapacity
of any Securityholder. No bond shall be required of the Seller Representative.
The Seller Representative shall be entitled to engage outside legal counsel,
accountants, consultants, experts or other advisors as the Seller Representative
deems necessary or appropriate (in its sole discretion) in connection with
performing its duties or exercising its rights under this Agreement and the
Escrow Agreement; provided that the cost of any of the foregoing during the
Pre-Closing Period shall be considered an Selling Expenses at Closing and the
cost of the forgoing during the period following the Closing shall be the sole
responsibilities of the Seller Representative. Each Securityholder shall be
deemed to have agreed to receive correspondence from the Seller Representative,
including in electronic form.

 

-65-



--------------------------------------------------------------------------------

(b) All decisions, consents, instructions and actions by the Seller
Representative made or taken in accordance with this Agreement or the Escrow
Agreement shall be final and binding on all of the Securityholders, and no
Securityholder shall have any cause of action against the Seller Representative
for any decision made, consent or instruction given, or action taken by the
Seller Representative under this Agreement or the Escrow Agreement, except for
any such decision, consent, instruction or action that constitutes fraud or
willful misconduct by or on behalf of the Seller Representative. Parent shall be
entitled to rely conclusively on any decisions, consents, instructions and
actions or omissions by the Seller Representative made or taken in connection
with this Agreement or the Escrow Agreement, and no party hereto shall have any
cause of action against Parent for any action taken by Parent in reliance upon
any such decision, consent, instruction or action.

(c) The Seller Representative shall not have any liability to any of the
Securityholders for any act done or omitted hereunder as Seller Representative
while acting in good faith and in the exercise of reasonable judgment, and any
act done or omitted pursuant to the advice of outside legal counsel shall be
conclusive evidence of such good faith. The Securityholders shall severally but
not jointly, based on their respective Pro Rata Portions, indemnify and hold
harmless the Seller Representative from and against any loss, liability or
expense incurred by the Seller Representative arising out of or in connection
with the acceptance, performance or administration of its duties under this
Agreement and the Escrow Agreement, except for any such loss, liability or
expense based primarily upon or arising out of any fraud or willful misconduct
by or on behalf of the Seller Representative. The Seller Representative shall be
entitled to recover any (x) such losses, liabilities or expenses which are
indemnifiable hereunder and (y) reasonable and documented fees, costs or other
expenses it may incur in performing its duties or exercising its rights under
this Agreement or the Escrow Agreement (i) first by recourse to any amounts
available in the Seller Representative Fund, (ii) second by recourse to any
amounts in the Adjustment Escrow Fund (but only to the extent such amounts are
otherwise available for distribution to Securityholders pursuant to this
Agreement and the Escrow Agreement), and (iii) third by recourse directly to the
Securityholders, based on their respective Pro Rata Portions.

(d) From and after the Effective Time, Parent shall cause the Surviving
Corporation to provide the Seller Representative with reasonable updates related
to the Surviving Corporation, reasonable access (including electronic access, to
the extent available) to the books, records and other documents and materials of
the Surviving Corporation and the reasonable assistance of the officers and
employees of Parent and the Surviving Corporation as reasonably requested by the
Seller Representative, in each case solely to the extent necessary for
performing the Seller Representative’s duties under this Agreement and the
Escrow Agreement. From and after the Effective Time, the Seller Representative
may retain copies, reproductions, summaries, analyses or extracts (whether in
hard-copy form or on intangible media, such as electronic mail or computer
files) of the contents of any virtual data room maintained by the Company in
connection with the transactions contemplated hereby, the Company’s corporate
books and records and all of the Company’s historical written communications
(including electronic mail) prior to the Effective Time, in each case to be used
solely for record retention purposes or in connection with performing its duties
or exercising its rights under this Agreement and the Escrow Agreement.

 

-66-



--------------------------------------------------------------------------------

(e) The identity of the Seller Representative and the terms of the agency may be
changed, and a successor Seller Representative may be appointed, from time to
time (including in the event of the resignation, death, disability or other
incapacity of the Seller Representative) by consent of a majority-in-interest
(based on the number of Fully Diluted Shares held by them) of the
Securityholders. Each successor Seller Representative shall have all of the
power, authority, rights, privileges and obligations conferred by this Agreement
upon the original Seller Representative, and the term “Seller Representative” as
used herein shall be deemed to include any such successor Seller
Representatives.

(f) The provisions of this Section 7.14 shall be binding upon the executors,
heirs, legal representatives, personal representatives, successor trustees and
successors of each Securityholder, and any references in this Agreement to a
Securityholder shall mean and include the successors to the rights of such
Securityholder hereunder, whether pursuant to testamentary disposition, the Laws
of descent and distribution or otherwise.

7.15 Waiver of Conflicts Regarding Representation. Wilson Sonsini Goodrich &
Rosati, P.C. (“WSGR”) has acted as counsel for the Company in connection with
this Agreement, the other agreements contemplated by this Agreement and the
transactions contemplated hereby and thereby (the “WSGR Acquisition Engagement”)
and, in that connection, not as counsel for any other Person, including, without
limitation, Parent or any of its Affiliates (including the Surviving
Corporation). If the Seller Representative so desires, WSGR shall be permitted,
without the need for any future waiver or consent, to represent any of the
Seller Representative or the Securityholders after the Closing in connection
with any matter related to the matters contemplated by this Agreement or the
other agreements contemplated by this Agreement, any other agreement referenced
herein or therein or any disagreement or dispute relating thereto and may in
connection therewith represent the agents or Affiliates of the Seller
Representative or the Securityholders, in any of the foregoing cases including,
without limitation, in any Action against, with or involving Parent, the
Surviving Corporation or any of their agents or Affiliates. To the extent that
communications between the Company, on the one hand, and WSGR, on the other
hand, relate to the WSGR Acquisition Engagement, such communication shall be
deemed to be attorney-client confidences that belong solely to the Seller
Representative, for and on behalf of the Securityholders, and not the Company or
Surviving Corporation. Neither Parent nor any of its Affiliates, including the
Surviving Corporation, shall have access to (and Parent hereby waives, on behalf
of each, any right of access it may otherwise have with respect to) any such
communications or the files or work product of WSGR, to the extent that they
relate to the WSGR Acquisition Engagement, whether or not the Closing
occurs. Without limiting the generality of the foregoing, Parent acknowledges
and agrees, for itself and on behalf of its Affiliates, including the Surviving
Corporation, upon and after the Closing: (a) the Seller Representative, for and
on behalf of Securityholders, and WSGR shall be the sole holders of the
attorney-client privilege with respect to the WSGR Acquisition Engagement, and
neither Parent nor any of its Affiliates, including the Surviving Corporation,
shall be a holder thereof; and (b) to the extent that files or work product of
WSGR in respect of the WSGR Acquisition Engagement constitute property of the
client, only the Seller Representative, for and on behalf of Securityholders,
shall hold such property rights and have the

 

-67-



--------------------------------------------------------------------------------

right to waive or modify such property rights; provided, that, to the extent any
communication is both related and unrelated to the WSGR Acquisition Engagement,
WSGR shall provide (and the Seller Representative, for and on behalf of the
Securityholders shall instruct WSGR to provide) appropriately redacted versions
of such communications, files or work product to Parent or its Affiliates,
including the Surviving Corporation.

7.16 Financing Sources. Notwithstanding anything to the contrary contained
herein, the Seller Representative, on behalf of itself and the other
Securityholders, hereby (i) acknowledge that none of the Debt Financing Sources
shall have any liability under this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby, including,
but not limited to, any dispute related to, or arising from, the Debt Financing,
the Debt Commitment Letter or the performance thereof, (ii) waive any rights or
claims against any of the Debt Financing Sources in connection with this
Agreement, the Debt Financing or the Debt Commitment Letter, whether at law or
equity, in contract, in tort or otherwise, and (iii) agree not to commence (and
if commenced agree to dismiss or otherwise terminate, and not to assist) any
action, arbitration, audit, hearing, investigation, litigation, petition,
grievance, complaint, suit or proceeding against any Debt Financing Source in
connection with this Agreement, the Debt Financing, the Debt Commitment Letter
or the transactions contemplated hereby or thereby. With respect to any dispute
or proceeding relating to this Section 7.16, the Seller Representative, on
behalf of itself and the other Securityholders, (w) submit to the exclusive
jurisdiction of the courts of the State of New York or federal courts of the
United States of America, in each case, sitting in the Borough of Manhattan, and
any appellate court from any thereof (the courts described in this clause (w),
the “Applicable Courts”), and agree that all claims in respect of any such
litigation may be heard and determined only in the Applicable Courts, (x) waive,
to the fullest extent it may legally do so, any objection which they may now or
hereafter have to the laying of venue of any proceeding in any Applicable Court,
(y) waive, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such proceeding in any Applicable
Court, and (z) agree that a final judgment in any such proceeding shall be
conclusive and may be enforced in other jurisdictions by suit in on the judgment
or any other manner provided by law. Nothing in this Section 7.16 shall in any
way limit or modify the rights and obligations (i) under this Agreement of
Parent or (ii) under the Debt Commitment Letter of the actual parties to the
Debt Commitment Letter to each other.

7.17 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile transmission or by e-mail of a .pdf
attachment shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Remainder of page intentionally left blank.]

 

-68-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, GT Topco, Merger Sub, the Company and the Seller
Representative have caused this Agreement to be signed, all as of the date first
written above.

 

INFOR (US), INC. By:   /s/ Gregory M. Giangiordano Name: Gregory M. Giangiordano
Title: SVP and General Counsel GT TOPCO, LLC By:   /s/ Gregory M. Giangiordano
Name: Gregory M. Giangiordano Title: SVP and General Counsel APOLLO ACQUISITION
SUB, INC. By:   /s/ Gregory M. Giangiordano Name: Gregory M. Giangiordano Title:
SVP and General Counsel

 

Signature Page to Merger Agreement



--------------------------------------------------------------------------------

GT NEXUS, INC. By:   /s/ Sean Feeney

Name: Sean Feeney

Title: CEO

 

Signature Page to Merger Agreement



--------------------------------------------------------------------------------

WARBURG PINCUS EQUITY

PARTNERS LIQUIDATING TRUST

as the Seller Representative By:   /s/ Timothy J. Curt Name: Timothy J. Curt
Title: Authorized Representative, WPEP GPT LLC, Trustee

 

Signature Page to Merger Agreement



--------------------------------------------------------------------------------

ANNEX A

DEFINED TERMS

For all purposes of this Agreement, the following terms shall have the following
respective meanings:

“2014 Audited Balance Sheet” has the meaning shall have the meaning set forth in
Section 2.7(a).

“280G Approval” shall have the meaning set forth in Section 4.3(c).

“280G Shareholder Vote” shall have the meaning set forth in Section 4.3(c).

“280G Waivers” shall have the meaning set forth in Section 4.3(c).

“401(k) Plans” shall have the meaning set forth in Section 4.10(d).

“Accounting Firm” shall have the meaning set forth in Section 1.9(e).

“Accounts Receivable” shall mean all accounts and notes receivable and unbilled
receivables of the Company and its Subsidiaries, in each case, determined as of
immediately prior to the Effective Time and in accordance with the Company’s and
its Subsidiaries’ historical practices.

“Accredited Investors” shall have the meaning set forth in Section 1.11(b)(ii).

“Acquisition Proposal” shall mean any offer or proposal (other than an offer or
proposal by Parent or any of its Affiliates) to engage in an any transaction or
series of related transactions (other than the transactions contemplated by this
Agreement) involving: (a) any direct or indirect purchase or other acquisition
by any Person or “group” (as defined in or under Section 13(d) of the Exchange
Act), whether from the Company and/or any other Person(s), of a material amount
of the Company Capital Stock; (b) any direct or indirect purchase or other
acquisition by any Person or “group” (as defined in or under Section 13(d) of
the Exchange Act) of a material amount of the consolidated assets of the Company
and its Subsidiaries; (c) any merger, consolidation, business combination or
other similar transaction involving the Company; (d) a liquidation, dissolution
or other winding up of the Company; or (e) any combination of the foregoing.

“Action” shall mean any action, lawsuit, litigation, arbitration, proceeding
(including civil, criminal, administrative or appellate proceeding) or hearing,
commenced, brought or conducted or heard by or before, or otherwise involving,
any court or other Governmental Authority or any arbitrator or arbitration
panel.

“Additional Rollover Participants” shall have the meaning set forth in the
Recitals.

“Additional Securityholder” shall have the meaning set forth in
Section 1.9(f)(iv).

 

A-1



--------------------------------------------------------------------------------

“Additional Securityholder Shares” shall have the meaning set forth in
Section 1.9(f)(iv).

“Adjustment Escrow Amount” shall have the meaning set forth in Section 1.2(b).

“Adjustment Escrow Fund” shall have the meaning set forth in Section 1.2(b).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly through one or more intermediaries controlling, controlled by or
under common control with such other Person. For purposes of the immediately
preceding sentence, the term “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities, by contract or
otherwise.

“Aggregate Exercise Loans Amount” shall have the meaning set forth in
Section 1.9(a).

“Aggregate Option Closing Proceeds” shall mean the aggregate amount of Option
Closing Consideration payable to all Optionholders pursuant to Section 1.6(c).

“Aggregate Stockholder Closing Proceeds” shall mean the aggregate amount of the
Per Share Closing Merger Consideration payable to all Stockholders pursuant to
Section 1.6(b).

“Aggregate Warrant Closing Proceeds” shall mean the aggregate amount of Warrant
Closing Consideration payable to all Warrantholders pursuant to Section 1.6(d).

“Agreement” shall have the meaning set forth in the preamble.

“Alternative Financing” shall have the meaning set forth in Section 4.11(d).

“Antitrust Laws” shall mean the Sherman Antitrust Act of 1890, as amended, the
Clayton Act of 1914, as amended, the HSR Act, the Federal Trade Commission Act,
as amended, and all other Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade or significant impediments or lessening of competition or the
creation or strengthening of a dominant position through merger or acquisition,
in any case that are applicable to the transactions contemplated by this
Agreement.

“Applicable Courts” shall have the meaning set forth in Section 7.16

“BIS Lists” shall have the meaning set forth in Section 2.10(e).

“Board” shall have the meaning set forth in Section 2.4(b).

“Book Entry Shares” means uncertificated shares of Company Capital Stock
represented by a book entry.

“Bribery Laws” shall have the meaning set forth in Section 2.10(b).

 

A-2



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than (a) a Saturday or Sunday or (b) a
day on which banking institutions located in New York, New York or Oakland,
California are permitted or required by Law, executive order or governmental
decree to remain closed.

“Certificate” shall have the meaning set forth in Section 1.8(a).

“Certificate of Merger” shall have the meaning set forth in Section 1.2(b).

“claim” shall have the meaning set forth in Section 3.10.

“Closing” shall have the meaning set forth in Section 1.2(a).

“Closing Cash” shall mean the sum of the cash, cash equivalents and marketable
securities of the Company and its Subsidiaries as of the close of business on
the Business Day immediately prior to the Closing Date, whether or not kept “on
site” or held in deposit, checking, brokerage or other accounts of or in any
safety deposit box or other physical storage device provided by a financial
institution. Notwithstanding the previous sentence, Closing Cash shall be
(a) reduced for uncleared checks and drafts issued by the Company or any of its
Subsidiaries and uncleared by the bank, and (b) increased for checks and drafts
received or deposited for the account of the Company and its Subsidiaries and
not credited to the account of the Company or any of its Subsidiaries.

“Closing Date” shall have the meaning set forth in Section 1.2(a).

“Closing Indebtedness” shall mean the amount of the Indebtedness of the Company
and its Subsidiaries as of immediately prior to the Effective Time.

“Closing Net Working Capital” shall mean (a) the Current Assets of the Company
and its Subsidiaries minus (b) the Current Liabilities of the Company and its
Subsidiaries, in each case as of the close of business on the Business Day
immediately prior to the Closing Date. For the avoidance of doubt, and solely as
an illustration of the methodology set forth in the preceding sentence, Closing
Net Working Capital as of June 30, 2015 was positive $279,350, and was
calculated as set forth in the sample calculation of Closing Net Working Capital
set forth on Annex F. For the avoidance of doubt, the calculation of Closing Net
Working Capital shall not include the June 2015 Executive Loans or the August
2014 Executive Loans.

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended and as codified in Section 4980B of the Code and Section 601 et. seq.
of ERISA.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreement” shall have the meaning set forth in
Section 2.19(a).

“Common Rollover Shares” means the aggregate number of shares of Company Common
Stock (as set forth in the Rollover Agreement) owned beneficially and of record
by the Rollover Participants as of immediately prior to the Effective Time that
are contributed to GT Topco in connection with the consummation of the Rollover
Transaction.

 

A-3



--------------------------------------------------------------------------------

“Company” shall have the meaning set forth in the preamble.

“Company Capital Stock” shall mean, collectively, the Company Series A Preferred
Stock and the Company Common Stock.

“Company Charter Documents” shall have the meaning set forth in Section 2.1.

“Company Common Stock” shall mean the common stock, par value $0.01 per share,
of the Company.

“Company Employee Plan” shall mean any plan, program, policy, practice,
contract, agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, equity or
equity-related, fringe, retirement, death, disability, vacation, employment,
consulting, incentive, retention, change-in-control, welfare or medical benefits
or other employee benefits, material fringe benefits or remuneration of any
kind, whether written, unwritten or otherwise, funded or unfunded, including
each “employee benefit plan,” within the meaning of Section 3(3) of ERISA,
whether or not subject to ERISA, that is maintained, contributed to, or required
to be contributed to, by the Company or any of its Subsidiaries or ERISA
Affiliates for the benefit of any Company Personnel or any beneficiary or
dependent thereof, or with respect to which the Company, any of its Subsidiaries
or ERISA Affiliates has or may reasonably be expected to have any liability or
obligation.

“Company Equity Plans” means the 2013 Stock Incentive Plan, the TradeCard 1999
Stock Option Plan, the TradeCard 2010 Equity Incentive Plan, the GTNX 1999 Stock
Plan and the GTNX 2010 Equity Incentive Plan.

“Company Intellectual Property” shall mean the Intellectual Property Rights
owned or purported to be owned by the Company or any of its Subsidiaries as of
the date of this Agreement.

“Company Material Adverse Effect” shall mean any change, circumstance, effect,
event or development (each a “Change”, and collectively, “Changes”),
individually or in the aggregate, and taken together with all other Changes,
that (i) has had or would reasonably be expected to have a material adverse
effect on the business, operations, financial condition or results of operations
of the Company and its Subsidiaries, taken as a whole, or (ii) materially
impairs the ability of the Company to consummate, or prevents or materially
delays, the Merger or any of the other transactions contemplated by this
Agreement or would reasonably be expected to do so; provided, however, that,
solely in the case of the foregoing clause (i), no Change (by itself or when
aggregated or taken together with any and all other Changes) directly or
indirectly resulting from, attributable to or arising out of any of the
following shall be deemed to be or constitute a “Company Material Adverse
Effect,” and no Change (by itself or when aggregated or taken together with any
and all other such Changes) directly or indirectly resulting from, attributable
to or arising out of any of the following shall be taken into account when
determining whether a “Company Material Adverse Effect” has occurred or may,
would or could occur:

 

A-4



--------------------------------------------------------------------------------

(a) general economic conditions (or changes in such conditions) in the United
States or any other country or region in the world in which the Company and its
Subsidiaries conduct material operations, or conditions in the global economy
generally;

(b) conditions (or changes in such conditions) in the securities markets,
capital markets, credit markets, currency markets or other financial markets in
the United States or any other country or region in the world in which the
Company and its Subsidiaries conduct material operations, including (i) changes
in interest rates in the United States or any such other country or region and
changes in exchange rates for the currencies of any such countries and (ii) any
suspension of trading in securities (whether equity, debt, derivative or hybrid
securities) generally on any securities exchange or over-the-counter market
operating in the United States or any such other country or region;

(c) conditions (or changes in such conditions) in the industries in which the
Company and its Subsidiaries conduct business;

(d) political conditions (or changes in such conditions) in the United States or
any other country or region in the world in which the Company and its
Subsidiaries conduct material operations or acts of war, sabotage or terrorism
(including any escalation or general worsening of any such acts of war, sabotage
or terrorism) in the United States or any other country or region in the world
in which the Company and its Subsidiaries conduct material operations;

(e) earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides, wild fires
or other natural disasters, weather conditions and other force majeure events in
the United States or any other country or region in the world in which the
Company and its Subsidiaries conduct material operations;

(f) changes in Law or other legal or regulatory conditions (or the
interpretation thereof) or changes in GAAP or other accounting standards (or the
interpretation thereof);

(g) the announcement of this Agreement or the pendency of the transactions
contemplated hereby, provided, that, pendency shall not mean only the passage of
time;

(h) any actions of the Company to which Parent has approved, consented to or
requested prior to such action being taken; or the taking of any action
expressly required or contemplated by, this Agreement; or the failure to take
any action expressly prohibited by this Agreement; and

(i) any failure by the Company (in, and of, itself) to meet any internal
budgets, plans or forecasts of its revenues, earnings or other financial
performance or results of operations, in and of itself (but not, in each case,
the underlying cause of such changes or failures, unless such changes or
failures would otherwise be excepted from this definition);

except to the extent (and only to the extent) any such Change described in
clauses (a) through (f) above has a disproportionately adverse effect on the
Company and its Subsidiaries, taken as a whole, in comparison to other companies
that operate in the industries in which the Company and its Subsidiaries
operate.

 

A-5



--------------------------------------------------------------------------------

“Company Material Contracts” shall have the meaning set forth in
Section 2.13(b).

“Company Options” shall mean all outstanding options to purchase any Company
Capital Stock (whether or not vested).

“Company Permits” shall have the meaning set forth in Section 2.10(b).

“Company Personnel” shall mean any current or former employee, officer,
consultant or director of the Company or any of its Subsidiaries.

“Company Products” shall have the meaning set forth in Section 2.15(a).

“Company Registered Intellectual Property” shall mean all Registered
Intellectual Property owned by, or filed in the name of, the Company and its
Subsidiaries.

“Company Series A Preferred Stock” shall mean the Series A Convertible Preferred
Stock, par value $0.01 per share, of the Company.

“Company Series A Rollover Shares” means the aggregate number of shares of
Company Series A Preferred Stock (as set forth in the Rollover Agreement) owned
beneficially and of record by the Rollover Participants as of immediately prior
to the Effective Time that are contributed to GT Topco in connection with the
consummation of the Rollover Transaction.

“Company Stock Certificates” shall have the meaning set forth in Section 1.6(b).

“Company Warrants” shall mean all outstanding warrants to purchase any Company
Capital Stock.

“Computer Systems” shall have the meaning set forth in Section 2.15(i).

“Confidentiality Agreement” shall mean the Confidentiality Agreement dated as of
July 7, 2015, by and between Infor (US), Inc. and the Company.

“Conflict” shall have the meaning set forth in Section 2.4.

“Continuing Employees” shall have the meaning set forth in Section 4.9(a).

“Contract” shall mean any written contract, subcontract, note, bond, mortgage,
indenture, lease, license, sublicense or other legally binding agreement,
understanding, commitment, arrangement, instrument.

“Current Assets” shall mean the sum of the current assets of the Company and its
Subsidiaries identified on Annex F as Current Assets as of the close of business
on the Business Day immediately prior to the Closing Date, determined in
accordance with GAAP consistently applied by the Company (to the extent the
Company’s practices are consistent with GAAP). Notwithstanding the previous
sentence, Current Assets shall exclude any asset to the extent consisting of
(a) Closing Cash, (b) deferred Tax assets, (c) Tax assets for federal, state and
local income Taxes, (d) the August 2014 Executive Loans or (e) the June 2015
Executive Loans.

 

A-6



--------------------------------------------------------------------------------

“Current Balance Sheet” shall have the meaning set forth in Section 2.7(a).

“Current Liabilities” shall mean the sum of the current liabilities of the
Company and its Subsidiaries identified on Annex F as Current Liabilities as of
the close of business on the Business Day immediately prior to the Closing Date,
determined in accordance with GAAP consistently applied by the Company (to the
extent the Company’s practices are consistent with GAAP). Notwithstanding the
previous sentence, Current Liabilities shall exclude any liability to the extent
consisting of (i) Closing Indebtedness, (ii) Unpaid Transaction Expenses,
(iii) deferred Tax liabilities, (iv) Transaction Payroll Taxes or (v) Tax
liabilities for federal, state and local income Taxes.

“Debarred List” shall have the meaning set forth in Section 2.10(e).

“debt” shall have the meaning set forth in Section 3.10.

“Debt Commitment Letter” shall have the meaning set forth in Section 3.9(a).

“Debt Fee Letter” shall have the meaning set forth in Section 3.9(a)

“Debt Financing” shall have the meaning set forth in Section 3.9(a).

“Debt Financing Agreements” shall have the meaning set forth in Section 4.11(d).

“Debt Financing Sources” means the entities that have committed to provide or
arrange, or otherwise entered into agreements in connection with, the Debt
Financing or other financings relating to the transactions contemplated hereby
(including the entities party to the Debt Commitment Letter and the entities
party to any joinder agreements, indentures or credit agreements entered into
pursuant to or otherwise relating to the Debt Financing or such other
financings), together with the respective Affiliates of such entities, the
respective officers, directors, employees, agents and representatives of such
entities and their respective Affiliates, and any successors or assigns of any
of the foregoing.

“DGCL” shall have the meaning set forth in Section 1.1.

“Disclosure Schedule” shall have the meaning set forth in preamble to
Article II.

“Dispute Statement” shall have the meaning set forth in Section 1.9(d).

“Dissenting Shares” shall have the meaning set forth in Section 1.7(a).

“DOJ” shall mean the United States Department of Justice.

“D&O Indemnitees” shall have the meaning set forth in Section 4.10(a).

“D&O Insurance” shall have the meaning set forth in Section 4.10(c).

 

A-7



--------------------------------------------------------------------------------

“D&O Insurance Beneficiary” shall have the meaning set forth in Section 4.10(e).

“Effective Time” shall have the meaning set forth in Section 1.3.

“End Date” shall have the meaning set forth in Section 6.1(b).

“Environmental Laws” means all applicable Laws in effect as of the Closing Date
relating to pollution, the protection of the environment, or with respect to
exposure to Hazardous Materials, human health, including such Laws related to
the storage, transportation, remediation, cleanup, or removal of Hazardous
Materials from surface or ground water, drinking water supplies, soil,
subsurface strata, or ambient air.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean any other Person under common control with the
Company or any of its Subsidiaries within the meaning of Section 414(b), (c),
(m) or (o) of the Code, and the regulations issued thereunder.

“Escrow Agent” shall have the meaning set forth in Section 1.2(b).

“Escrow Agreement” shall have the meaning set forth in Section 1.2(b).

“Estimated Merger Consideration” shall have the meaning set forth in
Section 1.9(b).

“Estimated Per Share Merger Consideration” shall have the meaning set forth in
Section 1.9(b).

“Excess Cash” shall mean an amount equal to Closing Cash minus the sum of the
cash and cash equivalents of the Company and its Subsidiaries as of the close of
business on the Business Day immediately prior to the Closing Date, which may be
necessary to meet the Company’s working capital requirements, as reasonably
determined by the Company and Parent immediately prior to the Closing Date.

“Excluded Share” shall have the meaning set forth in Section 1.6(b)(iii).

“Existing Credit Agreement” means Loan and Security Agreement, dated as of
September 11, 2014, by and among TradeCard, Inc., a Delaware corporation, GTNX,
Inc. a Delaware Corporation, GT Nexus, Inc., a Delaware corporation and
Commercia Bank, a Texas banking association.

“Family Member” means a Person’s child, stepchild, grandchild, niece, nephew,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law of such Person,
and any Person (other than a tenant or employee) sharing the household of such
Person.

“Final Merger Consideration” shall have the meaning set forth in
Section 1.9(f)(i).

 

A-8



--------------------------------------------------------------------------------

“Final Per Share Merger Consideration” shall have the meaning set forth in
Section 1.9(f)(i).

“Financial Statements” shall have the meaning set forth in Section 2.7(a).

“FTC” shall mean the United States Federal Trade Commission.

“Fully Diluted Shares” shall mean the sum of (a) the number of shares of Company
Common Stock issued and outstanding immediately prior to the Effective Time,
plus (b) the number of shares of Company Common Stock issuable upon conversion
of shares of Company Series A Preferred Stock issued and outstanding immediately
prior to the Effective Time, plus (c) the number of shares of Company Common
Stock issuable upon exercise of all Company Options outstanding immediately
prior to the Effective Time, plus (d) the number of shares of Company Common
Stock issuable upon exercise of all Company Warrants outstanding immediately
prior to the Effective Time, in all cases, including all Rollover Shares.

“Fundamental Representations” means (a) with respect to the Company, the
representations and warranties of the Company contained in Section 2.1,
Section 2.2, Section 2.3, Section 2.4, and Section 2.21 and (b) with respect to
Parent, GT Topco and Merger Sub, the representations and warranties of Parent,
GT Topco and Merger Sub contained in Section 3.1, Section 3.2 and Section 3.6.

“GAAP” shall mean United States generally accepted accounting principles.

“Government Official” shall mean any officer or employee of any Governmental
Authority, including any government officer or employee, any officer or employee
of any government-controlled entity or public international organization, any
employee of a government-owned or government-controlled business, any Person
acting in an official capacity for or on behalf of any Governmental Authority,
or any political party, party official or candidate for public office, or any
Family Member of the foregoing.

“Governmental Authority” shall mean any government, any governmental or
regulatory entity or body, department, commission, board, agency or
instrumentality, and any court, tribunal or judicial body, in each case whether
federal, state, county, provincial, and whether local or foreign.

“GT Topco” shall have the meaning set forth in the preamble.

“Hazardous Material” means any material, chemical, waste, or substance, in each
case defined, classified, regulated or listed by a Governmental Authority
pursuant to Environmental Law (a) as a “contaminant,” a “pollutant,”
“hazardous,” “toxic,” “ignitable,” “reactive,” “corrosive,” or (b) as
deleterious to human health or the environment, including without limitation
asbestos, lead, petroleum or petroleum byproducts.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

A-9



--------------------------------------------------------------------------------

“Indebtedness” shall mean, with respect to any Person, any of the following,
without duplication: all indebtedness, principal, interest, premiums, penalties
or other obligations (including, for the avoidance of doubt, any and all
prepayment penalties or fees, premiums, breakage amounts or other amounts
payable in connection with prepayment) (a) for or in respect of borrowed money,
(b) evidenced by notes, bonds, debentures or other similar instruments or debt
securities (whether or not convertible) or arising under indentures, (c) under
any leases which are required to be classified as capitalized leases under GAAP,
(d) for the deferred purchase price of property or services (including any
potential future earn-out, purchase price adjustment, releases of “holdbacks” or
similar payments, but excluding trade accounts payable in the ordinary course of
business), (e) in connection with any letter of credit, banker’s acceptance,
guarantee, surety, performance or appeal bond, or similar credit transaction,
but only to the extent that claims have been made thereunder by the holder or
beneficiary thereof, and (f) under any guaranty by such Person of any
indebtedness of any other Person of a type described in clauses (a) through
(e) above. Notwithstanding the foregoing, Indebtedness shall exclude (i) any
operating or lease obligations (other than capitalized leases described in
clause (c) of this definition), (ii) any Unpaid Transaction Expenses, and
(iii) Transaction Payroll Taxes.

“Information Statement” shall have the meaning set forth in Section 4.3(b).

“Initial Rollover Participants” shall have the meaning set forth in the
Recitals.

“Intellectual Property Rights” shall mean any or all rights arising under any of
the following: (a) patents and applications therefor and all reissues,
divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof throughout the world (“Patents”); (b) copyrights,
copyrights registrations and applications (“Copyrights”); (c) trade names,
logos, common law trademarks and service marks, trademark and service mark
registrations and applications therefor and all goodwill associated therewith
throughout the world (“Trademarks”); (d) trade secret rights in business,
technical and other types of confidential information (“Trade Secrets”); and
(e) any similar or equivalent rights to any of the foregoing.

“IRS” shall mean the United States Internal Revenue Service.

“Knowledge of the Company” shall mean the actual knowledge as of the date hereof
of the individuals identified on Annex G, after reasonable inquiry of such
individual’s direct reports that should reasonably be expected to have knowledge
relating to the applicable subject matter.

“Law” shall mean any applicable law, statute, constitution, principle of common
law, ordinance, code, rule, regulation, ruling or other legal requirement
issued, enacted, adopted, promulgated, implemented or otherwise put into effect
by or under the authority of any Governmental Authority.

“Leased Real Property” shall have the meaning set forth in Section 2.16(a).

“Leases” shall have the meaning set forth in Section 2.13(a)(i).

“Lenders” shall have the meaning set forth in Section 3.9(a).

“Letter of Transmittal” shall have the meaning set forth in Section 1.8(a).

 

A-10



--------------------------------------------------------------------------------

“Licensed Intellectual Property Rights” shall have the meaning set forth
Section 2.13(a)(viii).

“Liens” shall mean any lien, pledge, hypothecation, charge, mortgage, security
interest or encumbrance, claim, option, right of first refusal, preemptive
right, community property interest or restriction of any nature (including any
restriction on the voting of any security, any restriction on the transfer of
any security or other asset, any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset).

“Look-back Date” shall mean June 30, 2012.

“Management Adjusted EBITDA” shall mean for the twelve-month period ended
December 31, 2014, the Company’s Net Income (loss), as reported in the 2014
Audited Balance Sheet, increased by the amount of, for such period, (a) interest
expenses, (b) certain tax expenses, (c) depreciation and amortization,
(d) non-recurring expenses, (e) stock-based compensation, (f) pre-merger
deferred services revenue, (g) deferred revenue haircut, (h) other
income/expense and (i) foreign exchange expenses.

“Management Rollover Cash” shall have the meaning set forth in Section 1.11(a).

“Management Rollover Participant” shall have the meaning set forth in
Section 1.11(a).

“Merger” shall have the meaning set forth in the Recitals.

“Merger Consideration” shall have the meaning set forth in Section 1.9(a).

“Merger Sub” shall have the meaning set forth in the preamble.

“Morgan Stanley” shall have the meaning set forth in Section 2.21.

“NDAs” shall have the meaning set forth in Section 2.13(a)(viii).

“Negative Adjustment” shall have the meaning set forth in Section 1.9(f)(iii).

“Net Working Capital Target” shall mean the amount indicated as such on Annex F.

“Non-U.S. Plans” shall have the meaning set forth in Section 2.18(h).

“OFAC” shall have the meaning set forth in Section 2.10(d).

“Open Source License” shall have the meaning set forth below in the definition
of Open Source Materials.

“Open Source Materials” shall mean software licensed under any license that
conforms to the Open Software Initiative’s definition of “open source”,
available online at http://www.opensource.org/osd.html (any such license, an
“Open Source License”).

 

A-11



--------------------------------------------------------------------------------

“Option Consideration” means with respect to each Company Option outstanding
immediately prior to the Effective Time, an amount, rounded to four decimal
places, equal to the sum of (a) the excess of (i) the Per Share Common Closing
Merger Consideration minus (ii) the exercise price per share of Company Common
Stock issuable upon exercise of such Company Option plus (b) the Per Share
Positive Adjustment, if any, as and when payable in accordance with the terms of
this Agreement, plus (c) the Per Share Adjustment Escrow Fund Consideration, if
any, as and when payable in accordance with the terms of this Agreement and the
Escrow Agreement, plus (d) the Per Share Seller Representative Fund
Consideration, if any, as and when payable in accordance with the terms of this
Agreement. The amount set forth in clause (a) of this paragraph is referred to
herein as the “Option Closing Consideration.”

“Optionholder” shall mean any holder of any Company Option, in each case
outstanding immediately prior to the Effective Time.

“Order” shall mean any order, judgment, decision, decree, injunction, ruling,
award, settlement, stipulation, or writ or similar assessment of any
Governmental Authority of competent jurisdiction (whether temporary, preliminary
or permanent) that is binding on any Person or its property under applicable
Law.

“Parent” shall have the meaning set forth in the preamble.

“Parent Financial Statements” shall have the meaning set forth in
Section 3.7(b).

“Parent, GT Topco and Merger Sub Charter Documents” shall have the meaning set
forth in Section 3.1.

“Parent Material Adverse Effect” shall mean any change, event or effect that is
or would reasonably be expected to be materially adverse to Parent’s or Merger
Sub’s ability to consummate the transactions contemplated by this Agreement in
accordance with the terms of this Agreement, the Debt Financing Agreements and
applicable Law in a timely manner as contemplated by the parties hereto.

“Parent Plan” shall have the meaning set forth in Section 4.9(b).

“Paying Agent” shall have the meaning set forth in Section 1.2(b).

“Payment Fund” shall have the meaning set forth in Section 1.2(b).

“Per Share Adjustment Escrow Fund Consideration” shall mean an amount, as of any
time, rounded to four decimal places, equal to the quotient obtained by dividing
(a) the aggregate amount to be disbursed to Securityholders out of the Remaining
Adjustment Escrow Fund at such time pursuant to this Agreement and the Escrow
Agreement, by (b) the number of Fully Diluted Shares.

“Per Share Closing Merger Consideration” shall refer to the Per Share Common
Closing Merger Consideration and the Per Share Series A Closing Merger
Consideration, as applicable.

 

A-12



--------------------------------------------------------------------------------

“Per Share Common Merger Consideration” shall mean an amount, rounded to four
decimal places, equal to the sum of (a) the quotient obtained by dividing
(i) (A) the Estimated Merger Consideration minus (B) the Adjustment Escrow
Amount minus (C) the Seller Representative Fund Amount, by (ii) the number of
Fully Diluted Shares, plus (b) the Per Share Positive Adjustment, if any, as and
when payable in accordance with the terms of this Agreement, plus (c) the Per
Share Adjustment Escrow Fund Consideration, if any, as and when payable in
accordance with the terms of this Agreement and the Escrow Agreement, plus
(d) the Per Share Seller Representative Fund Consideration, if any, as and when
payable in accordance with the terms of this Agreement. The amount set forth in
clause (a) of this paragraph is referred to herein as the “Per Share Common
Closing Merger Consideration.”

“Per Share Merger Consideration” shall refer to the Per Share Common Merger
Consideration, and the Per Share Series A Merger Consideration, as applicable.

“Per Share Seller Representative Fund Consideration” shall mean an amount, as of
any time, rounded to four decimal places, equal to the quotient obtained by
dividing (a) the aggregate amount to be disbursed to Securityholders out of the
Remaining Seller Representative Escrow Fund at such time pursuant to this
Agreement, by (b) the number of Fully Diluted Shares.

“Per Share Positive Adjustment” shall mean an amount, rounded to four decimal
places, equal to the quotient obtained by dividing (a) the amount (if any) of
the Positive Adjustment, as and when payable in accordance with this Agreement,
by (b) the number of Fully Diluted Shares.

“Per Share Series A Closing Merger Consideration” shall mean an amount, rounded
to four decimal places, equal to the (A) Per Share Common Closing Merger
Consideration multiplied by (B) the number of shares of Company Common Stock
into which a share of Company Series A Preferred Stock is convertible
immediately prior to the Effective Time.

“Per Share Series A Merger Consideration” shall mean an amount, rounded to four
decimal places, equal to the (A) Per Share Common Merger Consideration
multiplied by (B) the number of shares of Company Common Stock into which a
share of Company Series A Preferred Stock is convertible immediately prior to
the Effective Time.

“Permit” shall mean any permits, licenses, authorizations, consents, approvals
and franchises from Governmental Authorities.

“Permitted Liens” shall mean any of the following: (a) Liens for Taxes not yet
delinquent or being contested in good faith by appropriate proceedings during
which collection or enforcement is stayed and for which adequate accruals or
reserves have been established on the Current Balance Sheet in accordance with
GAAP; (b) mechanics, carriers’, workmen’s, warehouseman’s, repairmen’s, or
materialmen’s Liens that are not yet delinquent or that are being contested in
good faith and by appropriate proceedings and for which adequate accruals or
reserves have been established on the Current Balance Sheet in accordance with
GAAP; (c) Liens imposed by applicable Law (other than Tax Law) involving amounts
not yet delinquent or being contested in good faith by appropriate proceedings
during which collection or enforcement is stayed and for which adequate accruals
or reserves have been established on the Current

 

A-13



--------------------------------------------------------------------------------

Balance Sheet in accordance with GAAP; (d) pledges or deposits to secure
obligations under workers’ compensation Laws or similar legislation or to secure
public or statutory obligations; (e) pledges and deposits to secure the
performance of bids, trade contracts, leases, surety and appeal bonds,
performance bonds and other obligations of a similar nature, in each case in the
ordinary course of business consistent with past practice; (f) Liens or
encumbrances imposed on the underlying fee interest in Leased Real Property;
(g) of record Liens or other defects, imperfections or irregularities in title,
easements, covenants and rights of way pursuant to zoning, building and other
similar applicable codes or restrictions that, individually or in the aggregate,
do not adversely affect in any material respect the current use of the
applicable property owned, leased, used or held for use by the Company or any of
its Subsidiaries; and (h) statutory, common law or contractual liens of
landlords.

“Person” shall mean an individual, corporation, partnership, association,
limited liability company, trust, estate or other similar business entity or
organization, including a Governmental Authority.

“Positive Adjustment” shall have the meaning set forth in Section 1.9(f)(ii).

“Post-Closing Capitalization Table” shall have the meaning set forth in
Section 1.9(c).

“Post-Closing Statement” shall have the meaning set forth in Section 1.9(c).

“Pre-Closing Capitalization Table” shall have the meaning set forth in
Section 1.9(b).

“Pre-Closing Period” shall mean the period commencing on the date of this
Agreement and ending on the earlier to occur of (a) the Closing Date and (b) the
date on which this Agreement is terminated in accordance with its terms.

“Pre-Closing Statement” shall have the meaning set forth in Section 1.9(b).

“Pro Rata Portion” shall mean, with respect to each Securityholder, an amount
equal to the quotient obtained by dividing (a) the number of Fully Diluted
Shares held by such Securityholder by (b) the number of Fully Diluted Shares
held by all Securityholders.

“Prohibited Persons” shall have the meaning set forth in Section 2.10(e).

“Questionnaires” shall have the meaning set forth in Section 1.11(b)(i).

“Registered Intellectual Property” shall mean issued Patents, registered
Copyrights, registered Trademarks, internet domain names and applications for
any of the foregoing.

“Related Party” shall mean any partner, shareholder, director, officer,
employee, trustee, beneficiary or Affiliate of the Company or any of its
Subsidiaries.

“Remaining Adjustment Escrow Fund” shall have the meaning set forth in
Section 1.9(f)(v).

 

A-14



--------------------------------------------------------------------------------

“Remaining Seller Representative Escrow Fund” shall have the meaning set forth
in Section 1.9(f)(vi).

“Representative” shall mean, with respect to any Person, any director, officer
or employee of such Person, or any financial advisor, accountant, legal counsel,
consultant or other authorized agent or representative retained by such Person.

“Requisite Stockholder Approval” shall mean approval of at least (a) a majority
of the Company Common Stock and Company Series A Preferred Stock, voting
together as a single class and on an as-converted to common stock basis and
(b) 62% of the Company Series A Preferred Stock, voting together as a single
class and on an as-converted basis.

“Resolution Period” shall have the meaning set forth in Section 1.9(e).

“Review Period” shall have the meaning set forth in Section 1.9(d).

“Rollover Agreement” shall have the meaning set forth in the Recitals.

“Rollover Participants” means the Initial Rollover Participants and the
Additional Rollover Participants

“Rollover Shares” shall mean the sum of (a) the Common Rollover Shares plus
(b) the Company Series A Rollover Shares.

“Rollover Transaction” shall have the meaning set forth in Section 1.11.

“SDNs” shall have the meaning set forth in Section 2.10(e).

“Securityholder” shall mean each Stockholder, Optionholder and Warrantholder.

“Seller Representative” shall have the meaning set forth in the preamble.

“Seller Representative Fund” shall have the meaning set forth in Section 1.2(b).

“Seller Representative Fund Amount” shall have the meaning set forth in
Section 1.2(b).

“Selling Expenses” shall mean the sum of the fees and expenses incurred by the
Company and its Subsidiaries in connection with the transactions contemplated
hereby payable by the Company or any of its Subsidiaries, including to the
following advisors: (a) Morgan Stanley, (b) WSGR and any other attorneys engaged
by the Company or any of its Subsidiaries in connection with the transactions
contemplated hereby, and (c) any outside accountants or other advisors engaged
by the Company or any of its Subsidiaries in connection with the transactions
contemplated hereby.

“Shared Expenses” shall have the meaning set forth Section 7.7.

“Solvent” shall have the meaning set forth in Section 3.10.

 

A-15



--------------------------------------------------------------------------------

“Stockholder” shall mean any holder of any Company Capital Stock outstanding
immediately prior to the Effective Time.

“Stockholder Support Agreement” shall have the meaning set forth in the
Recitals.

“Stockholder Written Consent” shall have the meaning set forth in
Section 4.3(a).

“Subsidiary” shall mean with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (a) such party or
any other subsidiary of such party is a general partner (excluding such
partnerships where such party or any subsidiary of such party does not have a
majority of the voting interest in such partnership) or (b) at least a majority
of the securities or other interests having by their terms ordinary voting power
to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such party or by any one or more of its
subsidiaries. In addition, with respect to the Company, GT Nexus Services
(Private) Ltd, a Sri Lankan limited liability company, shall be considered a
Subsidiary for purposes of this Agreement.

“Subsidiary Charter Documents” shall have the meaning given in Section 2.3(b).

“Surviving Corporation” shall have the meaning set forth in Section 1.1.

“Tax” or, collectively, “Taxes” shall mean any and all federal, state, local and
foreign taxes, assessments and other governmental charges, duties, impositions
and liabilities, including taxes based upon or measured by gross receipts,
income, profits, sales, use and occupation, and value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes as well as public imposts, fees and social security charges
(including but not limited to health, unemployment and pension insurance),
together with all interest, penalties and additions imposed with respect to such
amounts, whether disputed or not.

“Tax Returns” shall have the meaning set forth in Section 2.17(a).

“Technology” shall mean any or all of the following but not the Intellectual
Property Rights therein or associated therewith: (i) published and unpublished
works of authorship, including audiovisual works, collective works, computer
programs, software, source code, object code, compilations, databases,
derivative works, literary works, maskworks, and sound recordings;
(ii) inventions and discoveries, including articles of manufacture, business
methods, compositions of matter, improvements, machines, methods, and processes
and new uses for any of the preceding items; (iii) words, names, symbols,
devices, designs, and other designations, and combinations of the preceding
items, used to identify or distinguish a business, good, group, product, or
service or to indicate a form of certification, including logos, product
designs, and product features; and (iv) information that is not generally known
or readily ascertainable through proper means, whether tangible or intangible,
including algorithms, customer lists, ideas, designs, formulas, know-how,
methods, processes, programs, prototypes, systems, and techniques.

“Transaction Payroll Taxes” shall mean the employer portion of any payroll Taxes
arising from the payment of any Merger Consideration or other compensatory
amounts paid in connection with the transactions contemplated by this Agreement,
including in respect of the Company Options.

 

A-16



--------------------------------------------------------------------------------

“U.S.” or “United States” shall mean the United States of America.

“Unpaid Transaction Expenses” shall mean (a) the Selling Expenses, to the extent
unpaid as of immediately prior to the Closing, (b) any transaction bonus,
discretionary bonus, change-in-control bonus or payment, “stay put” bonus or
payment, or other compensatory payments to be made by the Company or any of its
Subsidiaries to any Company Personnel (including pursuant to any plan, program,
policy or Company Employee Plan providing for change-of-control or severance
payments to which the Company or any of its Subsidiaries is a party) as a result
of the execution of this Agreement or the transactions contemplated hereby,
including any amounts required to be paid upon the consummation of the Merger
pursuant to any bonus arrangements but, in each case, excluding any amounts
required to be paid to any Company Personnel with respect to, or arising as a
result of, termination by Parent or any of its Affiliates (including the
Surviving Corporation) of such Company Personnel after the Closing, (c) the cost
of obtaining the D&O Insurance “tail” policy, (d) Transaction Payroll Taxes and
(e) any payments for Shared Expenses made by or on behalf of the Company. For
the avoidance of doubt, Unpaid Transaction Expenses shall exclude: (x) any
Closing Indebtedness; and (y) any fees or expenses incurred by Parent, GT Topco,
Merger Sub or any of their financial advisors, attorneys, accountants, advisors,
consultants or other representatives or financing sources, regardless of whether
any such fees or expenses may be paid by the Company or any of its Subsidiaries.

“Waived 280G Benefits” shall have the meaning set forth in Section 4.3(c).

“Warrant Consideration” means, with respect to each share of Company Common
Stock underlying each Company Warrant outstanding immediately prior to the
Effective Time, an amount, rounded to four decimal places, equal to the sum of
(a) the excess of (i) the Per Share Common Closing Merger Consideration minus
(ii) the exercise price per share of Company Common Stock issuable upon exercise
of such Company Warrant, plus (b) the Per Share Positive Adjustment, if any, as
and when payable in accordance with the terms of this Agreement, plus (c) the
Per Share Adjustment Escrow Fund Consideration, if any, as and when payable in
accordance with the terms of this Agreement and the Escrow Agreement, plus
(d) the Per Share Seller Representative Fund Consideration, if any, as and when
payable in accordance with the terms of this Agreement. The amount set forth in
clause (a) of this paragraph is referred to herein as the “Warrant Closing
Consideration.”

“Warrantholder” shall mean any holder of any Company Warrants outstanding
immediately prior to the Effective Time.

“WSGR” shall have the meaning set forth in Section 7.15.

“WSGR Acquisition Engagement” shall have the meaning set forth in Section 7.15.

 

A-17